Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 1 of 77




                                                  FACE PAGE

  This page is the face of the policy referenced by number below and is a part of the policy.


  Insured's Name: El Novillo Restaurant; Triad Restaurant Corporation dba
  Policy Number: 773TA10064               Policy Dates: From: 7/1/2019 To: 7/1/2020

  Surplus Lines Agent's Name:                      Marcia Whisman
  Surplus Lines Agent's Address:                   120 E. Palmetto Park Road, Suite 300
                                                   Boca Raton, FL 33432
  Surplus Lines Agent's License:                   # P134922
  Producing Agent's Name:                          Roberto Rafael Hernandez
  Producing Agent's Physical Address:              11440 N. Kendall DriveSuite 201
                                                   Miami, FL 33176

  “THIS INSURANCE IS ISSUED PURSUANT TO THE FLORIDA SURPLUS LINES LAW. PERSONS
  INSURED BY SURPLUS LINES CARRIERS DO NOT HAVE THE PROTECTION OF THE FLORIDA
  INSURANCE GUARANTY ACT TO THE EXTENT OF ANY RIGHT OF RECOVERY FOR THE
  OBLIGATION OF AN INSOLVENT UNLICENSED INSURER.”

  “SURPLUS LINES INSURERS' POLICY RATES AND FORMS ARE NOT
  APPROVED BY ANY FLORIDA REGULATORY AGENCY.”
       Policy Premium:                           $3,116.00                     Policy Fee:                        $35.00
        Inspection Fee:                             $50.00                    Service Fee:                         $3.20
                   Tax:                            $160.05          Citizen's Assessment:
      EMPA Surcharge:                                $4.00            FHCF Assessment:




  Surplus Lines Agent's Countersignature:


  If this policy is a surplus lines, personal lines residential property policy then the following shall apply:

  “THIS POLICY CONTAINS A CO-PAY PROVISION THAT MAY RESULT
  IN HIGH OUT-OF-POCKET EXPENSES TO YOU.”
  If this policy is a surplus lines, personal lines residential property policy which includes the peril of
  windstorm then the following shall apply:

  “THIS POLICY CONTAINS A SEPARATE DEDUCTIBLE FOR
  HURRICANE OR WIND LOSSES, WHICH MAY RESULT IN HIGH OUT-
  OF-POCKET EXPENSES TO YOU.”
   Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 2 of 77

                            POLICY BANNER PAGE

POLICY NUMBER: 773TA10064

INSURED: El Novillo Restaurant;




                          POLICY FORMS ARE COMPLETE
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 3 of 77

  This Declaration Page is attached to and form s part of Certificate provisions (Form SLC-3 USA NMA 2868 )
      Previous No: 77MCW-7620                                                     Certificate No: 773TA10064


 1.      Name and address of the Assured:
                                                                        NO FLAT CANCELLATIONS
         El Novillo Restaurant;
         Triad Restaurant
         Corporation DBA
         6830 Bird Road
         Miami, FL 33155
 2.      Effective from 07/01/2019          to    07/01/2020
         both days at 12:01 a.m. standard time.

 3.      Insurance is effective with certain UNDERW RITERS AT LLOYD'S, LONDON.
         Authority Ref. No: B0429BA1900773



 4.      Amount                 Coverage                Rate
          See Applicable Com m ercial Coverage Part Declarations

 5.     Premium

             Commercial Property Premium: $                  3,116.00
          Commercial Inland M arine Premium: $         NOT COVERED
               Commercial Crime Premium: $             NOT COVERED
                                             $
                                             $
                                                  $
                                                  $
                                     Policy Fee $                  35.00
                                Inspection Fee    $                50.00
                             Surplus Lines Tax    $               160.05
                                 Stamping Fee     $                 3.20
                                 FL EM PATF       $                 4.00
                                Total Premium: $                 3,368.25
 6.      Forms attached hereto and special conditions: Per attached form SCHEDULE OF FORMS (SCU-004)

 7.      Service of Suit may be made upon:               Per attached form SCU-006

 8.      In the event of a claim, please notify the following:
         SCU
         Att: Claim s
         P.O. Box 2576, Sumter, SC 29151                                    SCU - A Division of CRC Insurance Services Inc.
         Phone: 866-816-6594
         Email: LloydsClaims@scui.com
                                                                             By
 Dated: 07/03/2019 JS/TZ
                                                                                           Correspondent



                                              One Lime Street London EC3M 7HA




                                                                     SCU, A Div of CRC Ins Services Inc
                                                                     3820 Northdale Blvd
                                                                     Suite 115A
                                                                     Tampa, FL 33624
                                                  INSURED
    Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 4 of 77

              SCHEDULE OF FORM S A ND ENDORSEM ENTS

POLICY NUM BER:                                             NA M ED INSURED
 773TA10064                                                 El Novillo Restaurant;




Form /Endorsem ent No./Edit ion Dat e
Forms Applicable - INTERLINE


IL0017 1198            COMMON POLICY CONDITIONS
SCU-002 1013           COLLECTIVE CERTIFICATE ENDORSEMENT
SCU-003 1013           SYNDICATE ALLOCATION ENDORSEMENT
SCU-005 1013           MINIMUM EARNED PREMIUM ENDORSEMENT
SCU-006 1016           COMBINED PROVISIONS ENDORSEMENT
LMA3100                SANCTION LIMITATION AND EXCLUSION CLAUSE
LSW1001                SEVERAL LIABILITY NOTICE
LMA5219 12-01-2015     US TRIA OF 2002 AS AMENDED NOT PURCHASED CLAUSE


Forms Applicable - PROPERTY


CF150 1185             COMMERCIAL PROPERTY COVERAGE PART
CP0010 1012            PROPERTY COVERAGE FORM
CP0030 1012            BUS INC WITH EXTRA EXPENSE
CP0090 0788            COMM PROPERTY CONDITIONS
CP0411 0917            PROTECTIVE SAFEGUARDS
CP1030 1012            SPECIAL CAUSE OF LOSS
CP1054 0607            WIND/HAIL EXCLUSION
CP1211 0917            BURGLARY AND ROBBERY PROTECTIVE SYSTEMS
SCU-113 1114           COMMERCIAL PROPERTY EXTENSION


Forms Applicable - STATE FORMS


USU1 0409              JACKET
CP0125 0212            FLORIDA CHANGES
IL0175 0702            FLORIDA CHANGES - LEGAL ACTION AGAINST US
IL0255 0316            FLORIDA CHANGES - CANCELLATION & NONRENWAL




    M isc Form No./Edit ion Dat e




FORM S SCHEDULE (SCU-0 0 4 )                    INSURED
 Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 5 of 77


                                                                                                         IL 00 17 11 98



                            COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                       b. Give you reports on the conditions we find;
                                                                         and
  1.   The first Named Insured shown in the Declara-
       tions may cancel this policy by mailing or de-                 c.   Recommend changes.
       livering to us advance written notice of cancel-
       lation.                                                   2.   We are not obligated to make any inspections,
                                                                      surveys, reports or recommendations and any
  2.   We may cancel this policy by mailing or deliv-                 such actions we do undertake relate only to in-
       ering to the first Named Insured written notice of             surability and the premiums to be charged. We
       cancellation at least:                                         do not make safety inspections. We do not un-
                                                                      dertake to perform the duty of any person or
       a.   10 days before the effective date of cancel-              organization to provide for the health or safety of
            lation if we cancel for nonpayment of pre-                workers or the public. And we do not warrant
            mium; or                                                  that conditions:
       b. 30 days before the effective date of can-                   a.   Are safe or healthful; or
          cellation if we cancel for any other reason.
                                                                      b. Comply with laws, regulations, codes or
  3.   We will mail or deliver our notice to the first                   standards.
       Named Insured's last mailing address known to
       us.                                                       3.   Paragraphs 1. and 2. of this condition apply not
                                                                      only to us, but also to any rating, advisory, rate
  4.   Notice of cancellation will state the effective date           service or similar organization which makes
       of cancellation. The policy period will end on                 insurance inspections, surveys, reports or rec-
       that date.                                                     ommendations.
  5.   If this policy is cancelled, we will send the first       4.   Paragraph 2. of this condition does not apply to
       Named Insured any premium refund due. If we                    any inspections, surveys, reports or recom-
       cancel, the refund will be pro rata. If the first              mendations we may make relative to certifi-
       Named Insured cancels, the refund may be less                  cation, under state or municipal statutes, ordi-
       than pro rata. The cancellation will be effective              nances or regulations, of boilers, pressure
       even if we have not made or offered a refund.                  vessels or elevators.
  6.   If notice is mailed, proof of mailing will be suf-      E. Premiums
       ficient proof of notice.
                                                                 The first Named Insured shown in the Declarations:
B. Changes
                                                                 1.   Is responsible for the payment of all premiums;
  This policy contains all the agreements between you                 and
  and us concerning the insurance afforded. The first
  Named Insured shown in the Declarations is auth-               2.   Will be the payee for any return premiums we
  orized to make changes in the terms of this policy                  pay.
  with our consent. This policy's terms can be
  amended or waived only by endorsement issued by              F. Transfer Of Your Rights And Duties Under
  us and made a part of this policy.                              This Policy

C. Examination Of Your Books And Records                         Your rights and duties under this policy may not be
                                                                 transferred without our written consent except in the
  We may examine and audit your books and records                case of death of an individual named insured.
  as they relate to this policy at any time during the
  policy period and up to three years afterward.                 If you die, your rights and duties will be transferred
                                                                 to your legal representative but only while acting
D. Inspections And Surveys                                       within the scope of duties as your legal repre-
                                                                 sentative. Until your legal representative is ap-
  1.   We have the right to:                                     pointed, anyone having proper temporary custody
       a.   Make inspections and surveys at any time;            of your property will have your rights and duties but
                                                                 only with respect to that property.




IL 00 17 11 98                      Copyright, Insurance Services Office, Inc., 1998                        Page 1 of 1
                                                     INSURED
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 6 of 77



       Certificate Number: 773TA10064

       Insured:   El Novillo Restaurant;

       Effective Date: 07/01/2019

       COLLECTIVE CERTIFICATE ENDORSEM ENT

       The Underwriters whose contract numbers are hereunto subscribed, hereby agree that:

           1.      SCU has procured insurance with certain Underwriters through our Broker in London,
                   England under the below listed contract numbers. The subscribing insurers’ obligations
                   under contracts of insurance to which they subscribe are several and not joint and are limited
                   solely to the extent of their individual subscriptions. The subscribing insurers are not
                   responsible for the subscription of any co-subscribing insurer who for any reason does not
                   satisfy all or part of its obligations.

           2.      Each contract shall be liable for such proportion of any loss as the amount underwritten by
                   such contract, as specified hereunder. In no event shall any of the Underwriters under such
                   contract be liable for amount greater than that underwritten by it, as specified herein.

           3.      It is understood and agreed that service of process or suit or any notice as proof of loss
                   required by the Certificate when served upon any of the Underwriters of such contract
                   executing the “Collective Certificate” endorsement shall be deemed to be service upon all
                   such Underwriters under each contract.



 CONTRACT NUMBER                      PERCENTAGE:                         PREMIUM:                          TOTAL

                              PROPERTY          LIABILITY          PROPERTY        LIABILITY
                              SECTION           SECTION            SECTION         SECTION
   B0429BA1900773              100    %            NIL         $       3,116.          NIL              $       3,116.
                                      %            NIL         $                       NIL              $
                                      %            NIL         $                       NIL              $
                                      %            NIL         $                       NIL              $




 TOTAL                                                         $       3,116.                           $       3,116.




SCU-002 (10/13)
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 7 of 77




                         SYNDICATE ALLOCATION ENDORSEMENT


                                      CRC Insurance Services Inc dba SCU




                                             SECURITY DETAILS

                       PLACED WITH:      Lloyd's Underwriters, London, England, comprising:




               Line                            Pseudonym                            Syndicate No

                      50.0%                          XLC                                2003
                      12.3%                          AFB                                2623
                       2.7%                          AFB                                  623
                      13.5%                          BRT                                2987
                       1.5%                          BRT                                2988
                      10.0%                          WRB                                1967
                      10.0%                          MSP                                 318




SCU-003 1013
   Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 8 of 77




                                         MINIMUM EARNED PREMIUM CLAUSE



       If this Insurance is cancelled at your request, there will be a minimum earned premium retained by us of
       $         or 25     % of the premium for this Insurance, whichever is greater.

       If a policy fee, inspection fee or expense constant is applicable to this policy, those fee(s) will be fully earned
       and no refund of those fee(s) will be made.

       All other Terms and Conditions of this Policy remain unchanged.




SCU-005 (10/13)
       Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 9 of 77
                                 COMBINED PROVISIONS ENDORSEMENT



                                          MICROOGRANISM EXCLUSION (ABSOLUTE)

This policy does not insure any loss, damage, claim, cost, expense or other sum directly or indirectly arising out of or relating
to:

      mold, mildew, fungus, spores or other micro-organism of any type, nature, or description, including but not limited to
      any substance whose presence poses an actual or potential threat to human health.

This exclusion applies regardless whether there is (i) any physical loss or damage to insured property; (ii) any insured peril or
cause, whether or not contributing concurrently or in any sequence; (iii) any loss of use, occupancy, or functionality; or (iv)
any action required, including but not limited to repair, replacement, removal, cleanup, abatement, disposal, relocation, or
steps taken to address medical or legal concerns.

This exclusion replaces and supersedes any provision in the policy that provides insurance, in whole or in part for these
matters.
LMA 5018




                                                    ASBESTOS ENDORSEMENT

A. This Policy only insures asbestos physically incorporated in an insured building or structure, and then only that part of the
   asbestos which has been physically damaged during the period of insurance by one of these Listed Perils:

      fire; explosion; lightning; windstorm; hail; direct impact of vehicle, aircraft or vessel; riot or civil commotion, vandalism or
      malicious mischief; or accidental discharge of fire protective equipment.

This coverage is subject to each of the following specific limitations:

1.    The said building or structure must be insured under this Policy for damage by that Listed Peril.

2.    The Listed Peril must be the immediate, sole cause of the damage of the asbestos.

3.    The Assured must report to Underwriters the existence and cost of the damage as soon as practicable after the Listed
      Peril first damaged the asbestos. However, this Policy does not insure any such damage first reported to the
      Underwriters more than 12 (twelve) months after the expiration, or termination, of the period of insurance.

4.    Insurance under this Policy in respect of asbestos shall not include any sum relating to:

      (i) any faults in the design, manufacture or installation of the asbestos;

      (ii) asbestos not physically damaged by the Listed Peril including any governmental or regulatory authority direction or
           request of whatsoever nature relating to undamaged asbestos.

B. Except as set forth in the foregoing Section A, this Policy does not insure asbestos or any sum relating thereto.

14/ 09/ 2005
LMA5019



                                                SERVICE OF SUIT CLAUSE (U.S.A.)

This Service of Suit Clause will not be read to conflict with or override the obligations of the parties to arbitrate their disputes
as provided for in any Arbitration provision within this Policy. This Clause is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to such Arbitration provision for resolving disputes arising
out of this contract of insurance (or reinsurance).


     SCU-006 (10/ 16)                                                                                                 Page 1 of 7
    Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 10 of 77
It is agreed that in the event of the failure of the Underwriters hereon to pay any amount claimed to be due hereunder, the
Underwriters hereon, at the request of the Insured (or Reinsured), will submit to the jurisdiction of a Court of competent
jurisdiction within the United States. Nothing in this Clause constitutes or should be understood to constitute a waiver of
Underwriters' rights to commence an action in any Court of competent jurisdiction in the United States, to remove an action to
a United States District Court, or to seek a transfer of a case to another Court as permitted by the laws of the United States or
of any State in the United States.

It is further agreed that service of process in such suit may be made upon Mendes & Mount, LLP., 750 Seventh Avenue,
New York, NY 10019-6829, USA All States except California where it shall be: Foley & Lardner LLP, 555 California Street,
Suite 1700, San Francisco, CA 94104-1520. and that in any suit instituted against any one of them upon this contract,
Underwriters will abide by the final decision of such Court or of any Appellate Court in the event of an appeal.
The above-named are authorized and directed to accept service of process on behalf of Underwriters in any such suit and/ or
upon the request of the Insured (or Reinsured) to give a written undertaking to the Insured (or Reinsured) that they will enter a
general appearance upon Underwriters' behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefor,
Underwriters hereon hereby designate the Superintendent, Commissioner or Director of Insurance or other officer specified
for that purpose in the statute, or his successor or successors in office, as their true and lawful attorney upon whom may be
served any lawful process in any action, suit or proceeding instituted by or on behalf of the Insured (or Reinsured) or any
beneficiary hereunder arising out of this contract of insurance (or reinsurance), and hereby designate the above-named as the
person to whom the said officer is authorized to mail such process or a true copy thereof.

14/ 09/ 2005
LMA5020



                                                    APPLICABLE LAW (USA)

This Insurance shall be subject to the applicable state law to be determined by the court of competent jurisdiction as
determined by the provisions of the Service of Suit Clause (USA)

14/ 09/ 2005
LMA5021



                                           TOTAL OR CONSTRUCTIVE LOSS CAUSE

It is understood and agreed that in the event of a total loss or constructive total loss under the policy, the entire policy
premium shall be earned in full and no return premium shall be due the named insured.

LSW 546



                                           LLOYD'S PRIVACY POLICY STATEMENT

UNDERWRITERS AT LLOYD'S, LONDON

The Certain Underwriters at Lloyd's, London want you to know how we protect the confidentiality of your non-public personal
information. We want you to know how and why we use and disclose the information that we have about you. The following
describes our policies and practices for securing the privacy of our current and former customers.

INFORMATION WE COLLECT

The non-public personal information that we collect about you includes, but is not limited to:
"   Information contained in applications or other forms that you submit to us, such as name, address, and social security
    number




 SCU-006 (10/ 16)                                                                                                  Page 2 of 7
    Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 11 of 77
    Information about your transactions with our affiliates or other third-parties, such as balances and payment history

    Information we receive from a consumer-reporting agency, such as credit-worthiness or credit history

INFORMATION WE DISCLOSE

We disclose the information that we have when it is necessary to provide our products and services. We may also disclose
information when the law requires or permits us to do so.

CONFIDENTIALITY AND SECURITY

Only our employees and others who need the information to service your account have access to your personal
information. We have measures in place to secure our paper files and computer systems.

RIGHT TO ACCESS OR CORRECT YOUR PERSONAL INFORMATION

You have a right to request access to or correction of your personal information that is in our possession.

CONTACTING US

If you have any questions about this privacy notice or would like to learn more about how we protect your privacy, please
contact the agent or broker who handled this insurance. We can provide a more detailed statement of our privacy practices
upon request.

06/ 03
LSW1135B



                                         WAR AND CIVIL WAR EXCLUSION CLAUSE

                                 (Approved by Lloyd's Underwriters' Non Marine Association)

    Notwithstanding anything to the contrary herein this Policy does not cover Loss or Damage directly or indirectly
occasioned by, happening through or in consequence of war, invasion, acts of foreign enemies, hostilities (whether war be
declared or not), civil war, rebellion, revolution, insurrection, military or usurped power or confiscation or nationalization or
requisition or destruction of or damage to property by or under the order of any government or public or local authority.

N.M.A. 464 (1/ 1/ 83)




             RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE-PHYSICAL DAMAGE-DIRECT (U.S.A.)

This Policy does not cover any loss or damage arising directly or indirectly from nuclear reaction, nuclear radiation or
radioactive contamination; however, such nuclear reaction, nuclear radiation or radioactive contamination may have been
caused * NEVERTHELESS if Fire is an Insured Peril and a Fire arises directly or indirectly from nuclear reaction, nuclear
radiation or radioactive contamination any loss or damage arising directly from that Fire shall (subject to the provisions of
this Policy) be covered EXCLUDING however all loss or damage caused by nuclear reaction, nuclear radiation, or
radioactive contamination arising directly or indirectly from that Fire.

7/ 5/ 59
NMA1191




 SCU-006 (10/ 16)                                                                                                 Page 3 of 7
    Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 12 of 77


                                                   CANCELLATION CLAUSE


 NOTWITHSTANDING anything contained in this Insurance to the contrary this Insurance may be canceled by the Assured
 at any time by written notice or by surrender of this Contract of Insurance. This Insurance may also be canceled by or on
 behalf of the Underwriters by delivering to the Assured or by mailing to the Assured, by registered, certified or other first
 class mail, at the Assured's address as shown in this Insurance, written notice stating when, not less than 10 days
 thereafter, the cancellation shall be effective. The mailing of such notice as aforesaid shall be sufficient proof of notice and
 this Insurance shall terminate at the date and hour specified in such notice.

 If this Insurance shall be canceled by the Assured the Underwriters shall retain the customary short rate proportion
 of the premium hereon, except that if this Insurance is on an adjustable basis the Underwriters shall receive the Earned
 Premium hereon or the customary short rate proportion of any Minimum Premium stipulated herein whichever is the
 greater.

 If this Insurance shall be canceled by or on behalf of the Underwriters, the Underwriters shall retain the pro rata
 proportion of the premium hereon, except that if this Insurance is on an adjustable basis, the Underwriters shall receive the
 Earned Premium hereon or the pro rata proportion of any Minimum Premium stipulated herein whichever is the greater.

 Payment or tender of any unearned premium by the Underwriters shall not be a condition precedent to the effectiveness of
 Cancellation but such payment shall be made as soon as practicable.

 If the period of limitation relating to the giving of notice is prohibited or made void by any law controlling the construction
 thereof, such period shall be deemed to be amended so as to be equal to the minimum period of limitation permitted by
 such law.
 20/ 4/ 61
 NMA1331



                                                     USA & CANADA
                                             LAND, WATER AND AIR EXCLUSION


 Notwithstanding any provision to the contrary within the Policy of which this Endorsement forms part (or within any other
 Endorsement which forms part of this Policy), this Policy does not insured land (including but not limited to land on which
 the insured property is located), water or air, howsoever and wherever occurring, or any interest or right therein.

 24/ 11/ 88
 NMA2341



                        SEEPAGE AND/ OR POLLUTION AND/ OR CONTAMINATION EXCLUSION
                                              USA & CANADA

 Notwithstanding any provisions to the contrary within the Policy of which this Endorsement forms part (or within any other
 Endorsement which forms part of this Policy), this Policy does not insure:

     (a) any loss, damage, cost or expense, or
     (b) any increase in insured loss, damage, cost or expense, or
     (c) any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or imposed by order, direction,
         instructions or request of, or by any agreement with, any court, government agency or any public, civil or military
         authority, or threat thereof, (and whether or not as a result of public or private litigation.)

 which arises from any kind or seepage or any kind or pollution and/ or contamination, or threat thereof, whether or not
 caused by or resulting from a Peril insured, or from steps or measures taken in connection with the avoidance, prevention,
 abatement, mitigation, remediation, clean-up or removal of such seepage or pollution and/ or contamination or threat
 thereof.
  * NOTE - If Fire is not an insured peril under this policy the words "NEVERTHELESS" to the end of the clause do not apply
 and should be disregarded.




SCU-006 (10/ 16)                                                                                                 Page 4 of 7
     Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 13 of 77

The term 'any kind of seepage or any kind or pollution and/ or contamination' as used in this Endorsement includes (but
not limited to):

(a) seepage of, or pollution and/ or contamination by, anything, including but not limited to, any material designated as
'hazardous material' by the United States Environmental Protection Agency or as a 'hazardous material' by the United
States Department of Transportation, or defined as a 'toxic substance' by the Canadian Environmental Protection Act for
the purposes of Part II of that Act, or any substance designated or defined as toxic, dangerous, hazardous or deleterious
to persons or the environment under any other Federal, State, Provincial, Municipal or other law, ordinance or regulation;
and
(b) the presence, existence, or release of anything which endangers or threatens to endanger the health, safety or
welfare of persons or the environment.

24/ 11/ 88
NMA2342




                                ELECTRONIC DATE RECOGNITION EXCLUSION (EDRE)

This Policy does not cover any loss, damage, cost, claim or expense, whether preventative, remedial or otherwise, directly
or indirectly arising out of or relating to:

     (a) the calculation, comparison, differentiation, sequencing or processing of data involving the date change to the
         year 2000, or any other date change, including leap year calculations, by any computer system, hardware,
         programme or software and/ or any microchip, integrated circuit or similar device in computer equipment or
         non-computer equipment, whether the property of the Insured or not; or

     (b) any change, alteration, or modification involving the date change to the year 2000, or any other date change,
         including leap year calculations, to any such computer system, hardware, programme or software and/ or
         microchip, integrated circuit or similar device in computer equipment or non-computer equipment, whether the
         property of the Insured or not.

This clause applies regardless of any other cause or event that contributes concurrently or in any sequence to the loss, da
mage, cost, claim or expense.

17/ 12/ 97
NMA2802




                                         ELECTRONIC DATA ENDORSEMENT B

1.   Electronic Data Exclusion

     Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is understood and
     agreed as follows:

     (a) This Policy does not insure loss, damage, destruction, distortion, erasure, corruption or alteration of
         ELECTRONIC DATA from any cause whatsoever (including but not limited to COMPUTER VIRUS) or loss of use,
         reduction in functionality, cost, expense of whatsoever nature resulting therefrom, regardless of any other cause
         or event contributing concurrently or in any other sequence to the loss.
         ELECTRONIC DATA means facts, concepts and information converted to a form useable for communications,
         interpretation or processing by electronic and electromechanical data processing or electronically controlled
         equipment and includes programmes, software and other coded instructions for the processing and manipulation
         of data or the direction and manipulation of such equipment.

         COMPUTER VIRUS means a set of corrupting, harmful or otherwise unauthorised instructions or code including a
         set of maliciously introduced unauthorised instructions or code, programmatic or otherwise, that propagate
         themselves




 SCU-006 (10/ 16)                                                                                             Page 5 of 7
     Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 14 of 77
         through a computer system or network of whatsoever nature. COMPUTER VIRUS includes but is not limited to
         'Trojan Horses', 'worms' and 'time or logic bombs'.

     (b) However, in the event that a peril listed below results from any of the matters described in paragraph (a) above, this
         Policy, subject to all its terms, conditions and exclusions, will cover physical damage occurring during the Policy
         period to property insured by this Policy directly caused by such listed peril.

     Listed Perils

     Fire
     Explosion


2.   Electronic Data Processing Media Valuation

     Notwithstanding any provision to the contrary within the Policy or any endorsement thereto, it is understood and
     agreed as follows:

     Should electronic data processing media insured by this Policy suffer physical loss or damage insured by this Policy,
     then the basis of valuation shall be the cost of the blank media plus the costs of copying the ELECTRONIC DATA from
     back-up or from originals of a previous generation. These costs will not include research and engineering nor any costs
     of recreating, gathering or assembling such ELECTRONIC DATA. If the media is not repaired, replaced or restored the
     basis of valuation shall be the cost of the blank media. However this Policy does not insure any amount pertaining to the
     value of such ELECTRONIC DATA to the Assured or any other party, even if such ELECTRONIC DATA cannot be
     recreated, gathered or assembled.

25/ 01/ 01
NMA2915




                                        TERRORISM EXCLUSION ENDORSEMENT

Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is agreed that this
insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly cause by, resulting from or in
connection with any act of terrorism regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.

For the purpose of this endorsement an act of terrorism means an act, including but not limited to the use of force or
violence and/ or the threat thereof, of any person or group(s) of persons, whether acting alone or on behalf of or in
connection with any organisation(s) or government(s), committed for political, religious, ideological or similar purposes
including the intention to influence any government and/ or to put the public, or any section of the public, in fear.

This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by,
resulting from or in connection with any action taken in controlling, preventing, suppressing or in any way relating to any act
of terrorism.

If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is not covered by this
insurance the burden of proving the contrary shall be upon the Assured.

In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder shall remain in full force
and effect.

NMA2920
08/ 10/ 01




SCU-006 (10/ 16)                                                                                               Page 6 of 7
     Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 15 of 77

                                  BIOLOGICAL OR CHEMICAL MATERIALS EXCLUSION


It is agreed that this Insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by,
resulting from or in connection with the actual or threatened malicious use of pathogenic or poisonous biological or chemical
materials regardless of any other cause or event contributing concurrently or in any other sequence thereto.

06/ 02/ 03

NMA2962




                                         PRE-EXISTING DAMAGE ENDORSEMENT

It is hereby noted and agreed this Policy does not provide coverage for any loss caused directly or indirectly as a result of
unrepaired damage caused by an occurrence which took place prior to the inception date of this Policy.

SCU-116 (10/ 16)




  SCU-006 (10/ 16)                                                                                               Page 7 of 7
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 16 of 77




                       SANCTION LIMITATION AND EXCLUSION CLAUSE


     No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or
     provide any benefit hereunder to the extent that the provision of such cover, payment of such claim
     or provision of such benefit would expose that (re)insurer to any sanction, prohibition or restriction
     under United Nations resolutions or the trade or economic sanctions, laws or regulations of the
     European Union, United Kingdom or United States of America.


     15/ 09/ 10
     LMA3100
  Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 17 of 77




                                  Several Liability Notice - 1001


   The subscribing insurers' obligations under Contracts of Insurance to which they
   subscribe are several and not joint and are limited solely to the extent of their individual
   subscriptions. The subscribing insurers are not responsible for the subscriptions of any
   co-subscribing insurer who for any reason does not satisfy all or part of its obligations.

   Nothing herein contained in shall be held to vary, alter, waive or extend any of the
   terms, conditions, provisions, agreements or limitations of the above mentioned
   Certificate, other than as above stated.




LSW1001
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 18 of 77



                           U.S. Terrorism Risk Insurance Act of 2002 as amended
                                           Not Purchased Clause

         This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism
         Risk Insurance Act of 2002" as amended as summarized in the disclosure notice.

         It is hereby noted that the Underwriters have made available coverage for "insured losses"
         directly resulting from an "act of terrorism" as defined in the "U.S. Terrorism Risk Insurance
         Act of 2002", as amended ("TRIA") and the Insured has declined or not confirmed to
         purchase this coverage.

         This Insurance therefore affords no coverage for losses directly resulting from any "act of
         terrorism" as defined in TRIA except to the extent, if any, otherwise provided by this policy.

         All other terms, conditions, insured coverage and exclusions of this Insurance including
         applicable limits and deductibles remain unchanged and apply in full force and effect to
         the coverage provided by this Insurance.




         LMA5219
         12 January 2015
      Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 19 of 77
                                        COMMERCIAL PROPERTY COVERAGE PART
                                           SUPPLEMENTAL DECLARATIONS
                                                                                                          Certificate No: 773TA10064
 Business Description: Restaurant

 Schedule of Locations:
 Prem. Bldg.
 No. No.     Location                                                                       Construction/Occupancy
 1        1       6830 Bird Road, M iami, FL 33155                                          Fire Resistive/Restaurant




Coverage/Lim it of Insurance
Prem. Bldg.                                                           Business
No. No.     Building     Rate              Contents Rate              Income       Rate     Valuation Coins. Cause of Loss
1     1                                   $358,000 .18                                        RCV      80% Special
1     1                                                          $750,000         .18                     % Special
                                                                                                          %
                                                                                                          %
                                                                                                          %
                                                                                                          %
                                                                                                          %
                                                                                                          %
                                                                                                          %
                                                                                                          %
 PREM .       BLDG.       INFLA TION GUA RD    (Perc ent age)   + +   M ONTHLY LIM IT OF + +M A X IM UM PERIOD   + +   EX TENDED PERIOD
 NO.          NO.         BUILDING    PERSONA L PROPERTY         INDEM NITY (Frac t ion)   OF INDEM NITY (X )      OF INDEM NITY (Day s)
 1            1                                                       1/6



                                                                                                         + + A PPLIES T O BUSINESS INCOM E ONLY

  Additional Coverages Provided --APPLICABLE ONLY WHEN ENTRIES ARE M ADE IN THE SCHEDULE BELOW
Prem. Bldg.                                     Limit of
 No.     No. Coverage                          Insurance Valuation Rate Coinsurance Cause of Loss
1      1     Improvements and                   $512,000 RCV        .18         80%   Special
             Betterments                                                          %
                                                                                  %
                                                                                  %
                                                                                  %
                                                                                  %

 Deductibles:
 $2,500                                           AOP




 EXCEPTIONS:
 Mortgagee:
 Premises No.         Building No.                                           Premises No.      Building No.




CF150 (11/ 85)                                             INSURED
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 20 of 77


                                                                                           COMMERCIAL PROPERTY
                                                                                                   CP 00 10 10 12


                     BUILDING AND PERSONAL PROPERTY
                             COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.


A. Coverage                                                            b. Your Business Personal Property con-
    We will pay for direct physical loss of or damage to                  sists of the following property located in or
    Covered Property at the premises described in the                     on the building or structue described in the
    Declarations caused by or resulting from any Cov-                     Declarations or in the open (or in a vehicle)
    ered Cause of Loss.                                                   within 100 feet of the building or structure
                                                                          or within 100 feet of the premises de-
    1.   Covered Property                                                 scribed in the Declarations, whichever dis-
         Covered Property, as used in this Coverage                       tance is greater.
         Part, means the type of property described in                      (1) Furniture and fixtures;
         this section, A.1., and limited in A.2. Property
         Not Covered, if a Limit of Insurance is shown in                   (2) Machinery and equipment;
         the Declarations for that type of property.                        (3) "Stock";
         a.   Building, meaning the building or struc-                      (4) All other personal property owned by
              ture described in the Declarations,                               you and used in your business;
              including:                                                    (5) Labor, materials or services furnished
              (1) Completed additions;                                          or arranged by you on personal prop-
              (2) Fixtures, including outdoor fixtures;                         erty of others;
              (3) Permanently installed:                                    (6) Your use interest as tenant in improve-
                                                                                ments and betterments. Improve-
                  (a) Machinery and                                             ments and betterments are fixtures,
                  (b) Equipment;                                                alterations, installations or additions:
              (4) Personal property owned by you that                           (a) Made a part of the building or
                  is used to maintain or service the                                structure you occupy but do not
                  building or structure or its premises,                            own; and
                  including:                                                    (b) You acquired or made at your ex-
                  (a) Fire-extinguishing equipment;                                 pense but cannot legally remove;
                  (b) Outdoor furniture;                                    (7) Leased personal property for which
                                                                                you have a contractual responsibility
                  (c) Floor coverings; and
                                                                                to insure, unless otherwise provided
                  (d) Appliances used for refrigerating,                        for under Personal Property Of Others.
                      ventilating, cooking, dishwashing
                                                                       c.   Personal Property Of Others that is:
                      or laundering;
                                                                            (1) In your care, custody or control; and
              (5) If not covered by other insurance:
                                                                            (2) Located in or on the building or
                  (a) Additions under construction, al-
                                                                                structure described in the Declarations
                      terations and repairs to the build-
                                                                                or in the open (or in a vehicle) within
                      ing or structure;
                                                                                100 feet of the of the building or struc-
                  (b) Materials, equipment, supplies                            ture or within 100 feet of the premises
                      and temporary structures, on or                           described in the Declarations, which-
                      within 100 feet of the described                          ever distance is greater.
                      premises, used for making addi-
                      tions, alterations or repairs to the
                      building or structure.


CP 00 10 10 12                      Copyright, Insurance Services Office, Inc., 2011                        Page 1 of 16
                                                    INSURED
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 21 of 77


             However, our payment for loss of or dam-                 n. Electronic data, except as provided under
             age to personal property of others will only                the Additional Coverage, Electronic Data.
             be for the account of the owner of the                      Electronic data means information, facts
             property.                                                   or computer programs stored as or on,
   2.   Property Not Covered                                             created or used on, or transmitted to or
                                                                         from computer software (including sys-
        Covered Property does not include:                               tems and applications software), on hard
        a.   Accounts, bills, currency, food stamps or                   or floppy disks, CD-ROMs, tapes, drives,
             other evidences of debt, money, notes or                    cells, data processing devices or any other
             securities. Lottery tickets held for sale are               repositories of computer software which
             not securities;                                             are used with electronically controlled
                                                                         equipment. The term computer programs,
        b. Animals, unless owned by others and
                                                                         referred to in the foregoing description of
           boarded by you, or if owned by you, only
                                                                         electronic data, means a set of related
           as "stock" while inside of buildings;
                                                                         electronic instructions which direct the op-
        c.   Automobiles held for sale;                                  erations and functions of a computer or
        d. Bridges, roadways, walks, patios or other                     device connected to it, which enable the
           paved surfaces;                                               computer or device to receive, process,
                                                                         store, retrieve or send data. This para-
        e.   Contraband, or property in the course of il-
                                                                         graph, n., does not apply to your "stock" of
             legal transportation or trade;
                                                                         prepackaged software, or to electronic
        f.   The cost of excavations, grading, backfill-                 data which is integrated in and operates or
             ing or filling;                                             controls the building's elevator, lighting,
        g. Foundations of buildings, structures, ma-                     heating, ventilation, air conditioning or se-
           chinery or boilers if their foundations are                   curity system;
           below:                                                     o. The cost to replace or restore the informa-
             (1) The lowest basement floor; or                           tion on valuable papers and records, in-
                                                                         cluding those which exist as electronic
             (2) The surface of the ground, if there is                  data. Valuable papers and records include
                 no basement;                                            but are not limited to proprietary infor-
        h. Land (including land on which the property                    mation, books of account, deeds, manu-
           is located), water, growing crops or lawns                    scripts, abstracts, drawings and card
           (other than lawns which are part of a vege-                   index systems. Refer to the Coverage Ex-
           tated roof);                                                  tension for Valuable Papers And Records
        i.   Personal property      while   airborne   or                (Other Than Electronic Data) for limited
             waterborne;                                                 coverage for valuable papers and records
                                                                         other than those which exist as electronic
        j.   Bulkheads, pilings, piers, wharves or                       data;
             docks;
                                                                      p. Vehicles or self-propelled machines (in-
        k.   Property that is covered under another                      cluding aircraft or watercraft) that:
             coverage form of this or any other policy in
             which it is more specifically described, ex-                 (1) Are licensed for use on public roads;
             cept for the excess of the amount due                            or
             (whether you can collect on it or not) from                  (2) Are operated principally away from the
             that other insurance;                                            described premises.
        l.   Retaining walls that are not part of a                       This paragraph does not apply to:
             building;                                                        (a) Vehicles or self-properoloed ma-
        m. Underground pipes, flues or drains;                                    chines or autos you manufacture,
                                                                                  process or warehouse;




Page 2 of 16                       Copyright, Insurance Services Office, Inc., 2011                   CP 00 10 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 22 of 77


                 (b) Vehicles or self-propelled ma-                           (d) Remove property of others of a
                     chines, other than autos, you hold                           type that would not be Covered
                     for sale;                                                    Property under this Coverage
                 (c) Rowboats or canoes out of water                              Form;
                     at the described premises; or                            (e) Remove deposits of mud or earth
                 (d) Trailers, but only to the extent                             from the grounds of the described
                     provided for in the Coverage Ex-                             premises;
                     tension for Non-owned Detached                           (f) Extract "pollutants" from land or
                     Trailers;                                                    water; or
        q. The following property while outside of                            (g) Remove, restore or replace pol-
           buildings:                                                             luted land or water.
             (1) Grain, hay, straw or other crops;                        (3) Subject to the exceptions in Para-
             (2) Fences, radio or television antennas                         graph (4), the following provisions
                 (including satellite dishes) and their                       apply:
                 lead-in wiring, masts or towers, trees,                      (a) The most we will pay for the total
                 shrubs or plants (other trees, shrubs                            of direct physical loss or damage
                 or plants which are "stock" or are part                          plus debris removal expense is the
                 of a vegetated roof), all except as pro-                         Limit of Insurance applicable to
                 vided in the Coverage Extensions.                                the Covered Property that has
   3.   Covered Causes Of Loss                                                    sustained loss or damage.
        See applicable Causes Of Loss form as shown                           (b) Subject to (a) above, the amount
        in the Declarations.                                                      we will pay for debris removal ex-
                                                                                  pense is limited to 25% of the sum
   4.   Additional Coverages                                                      of the deductible plus the amount
        a.   Debris Removal                                                       that we pay for direct physical loss
             (1) Subject to Paragraphs (2), (3) and (4),                          or damage to the Covered Prop-
                 we will pay your expense to remove                               erty that has sustained loss or
                 debris of Covered Property and other                             damage. However, if no Covered
                 debris that is on the described prem-                            Property has sustained direct
                 ises, when such debris is caused by                              physical loss or damage, the most
                 or results from a Covered Cause of                               we will pay for removal of debris
                 Loss that occurs during the policy pe-                           of other property (if such removal
                 riod. The expenses will be paid only if                          is covered under this Addi-
                 they are reported to us in writing within                        tional Coverage) is $5,000 at each
                 180 days of the date of direct physical                          location.
                 loss or damage.                                          (4) We will pay up to an additional
             (2) Debris Removal does not apply to                             $25,000 for debris removal expense,
                 costs to:                                                    for each location, in any one occur-
                                                                              rence of physical loss or damage to
                 (a) Remove debris of property of                             Covered Property, if one or both of the
                     yours that is not insured under                          following circumstances apply:
                     this policy, or property in your
                     possession that is not Covered                           (a) The total of the actual debris re-
                     Property;                                                    moval expense plus the amount
                                                                                  we pay for direct physical loss
                 (b) Remove debris of property owned                              or damage exceeds the Limit of
                     or leased to the landlord of the                             Insurance on the Covered Prop-
                     building where your described                                erty that has sustained loss or
                     permises are located, unless you                             damage.
                     have a contractural responsibility
                     to insure such property and it is in-                    (b) The actual debris removal ex-
                     sured under this policy;                                     pense exceeds 25% of the sum of
                                                                                  the deductible plus the amount
                 (c) Remove any property that is Prop-                            that we pay for direct physical loss
                     erty Not Covered, including prop-                            or damage to the Covered Prop-
                     erty addressed under the Outdoor                             erty that has sustained loss or
                     Property Coverage Extension;                                 damage.




CP 00 10 10 12                     Copyright, Insurance Services Office, Inc., 2011                      Page 3 of 16
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 23 of 77


                  Therefore, if (4)(a) and/ or (4)(b) ap-    The additional amount payable for debris removal ex-
                  plies, our total payment for direct        pense is provided in accordance with the terms of
                  physical loss or damage and debris         Paragraph (4), because the debris removal expense
                  removal expense may reach but will         ($40,000) exceeds 25% of the loss payable plus the de-
                  never exceed the Limit of Insurance on     ductible ($40,000 is 50% of $80,000), and because the
                  the Covered Property that has sus-         sum of the loss payable and debris removal expense
                  tained loss or damage, plus $25,000.       ($79,500 + $40,000 = $119,500) would exceed the
            (5) Examples                                     Limit of Insurance ($90,000). The additional amount of
                                                             covered debris removal expense is $25,000, the maxi-
                  The following examples assume that         mum payable under Paragraph (4). Thus, the total pay-
                  there is no Coinsurance penalty.           able for debris removal expense in this example is
Example 1                                                    $35,500; $4,500 of the debris removal expense is not
                                                             covered.
Limit of Insurance                              $ 90,000
                                                                      b. Preservation Of Property
Amount of Deductible                            $    500
                                                                           If it is necessary to move Covered Prop-
Amount of Loss:                                 $ 50,000
                                                                           erty from the described premises to pre-
Amount of Loss Payable:                         $ 49,000                   serve it from loss or damage by a Covered
                                        ($50,000 - $500)                   Cause of Loss, we will pay for any direct
                                                                           physical loss or damage to that property:
Debris Removal Expense                          $ 10,000
                                                                           (1) While it is being moved or while tem-
Debris Removal Expense Payable:                 $ 10,000
                                                                               porarily stored at another location;
($10,000 is 20% of $50,000.)                                                   and
The debris removal expense is less than 25% of the                         (2) Only if the loss or damage occurs
sum of the loss payable plus the deductible. The sum                           within 30 days after the property is first
of the loss payable and the debris removal expense                             moved.
($49,500 + $10,000 = $59,500) is less than the Limit of
                                                                      c.   Fire Department Service Charge
Insurance. Therefore, the full amount of debris removal
expense is payable in accordance with the terms of                         When the fire department is called to save
Paragraph (3).                                                             or protect Covered Property from a Cov-
                                                                           ered Cause of Loss, we will pay up to
Example 2
                                                                           $1,000 for service at each premises de-
Limit of Insurance                              $ 90,000                   scribed in the Declarations, unless a
Amount of Deductible                            $    500                   higher limit is shown in the Declarations.
                                                                           Such limit is the most we will pay regard-
Amount of Loss:                                 $ 80,000                   less of the number of responding fire de-
Amount of Loss Payable:                         $ 79,500                   partments or fire units, and regardless of
                                        ($80,000 - $500)                   the number or type of services performed.
Debris Removal Expense                         $ 40,000                    This Additional Coverage applies to your li-
                                                                           ability for fire department service charges:
Debris Removal Expense Payable:
                                                                           (1) Assumed by contract or agreement
                       Basic Amount:            $ 10,500                       prior to loss; or
                       Additional Amount:       $ 25,000                   (2) Required by local ordinance.
The basic amount payable for debris removal expense                        No Deductible applies to this Additional
under the terms of Paragraph (3) is calculated as fol-                     Coverage.
lows: $80,000 ($79,500 + $500) x .25 = $20,000,
capped at $10,500. The cap applies because the sum
of the loss payable ($79,500) and the basic amount
payable for debris removal expense ($10,500) cannot
exceed the Limit of Insurance ($90,000).




Page 4 of 16                       Copyright, Insurance Services Office, Inc., 2011                     CP 00 10 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 24 of 77


       d. Pollutant Clean-up And Removal                                  (5) Under this Additional Coverage, we
            We will pay your expense to extract "pollu-                       will not pay for:
            tants" from land or water at the described                        (a) The enforcement of or compli-
            premises if the discharge, dispersal, seep-                           ance with any ordinance or law
            age, migration, release or escape of the                              which requires demolition, repair,
            "pollutants" is caused by or results from a                           replacement, reconstruction, re-
            Covered Cause of Loss that occurs during                              modeling or remediation of prop-
            the policy period. The expenses will be                               erty due to contamination by
            paid only if they are reported to us in writ-                         "pollutants" or due to the pres-
            ing within 180 days of the date on which                              ence, growth, proliferation, spread
            the Covered Cause of Loss occurs.                                     or any activity of "fungus", wet or
            This Additional Coverage does not apply                               dry rot or bacteria; or
            to costs to test for, monitor or assess the                       (b) Any costs associated with the en-
            existence, concentration or effects of "pol-                          forcement of or compliance with
            lutants". But we will pay for testing which is                        an ordinance or law which re-
            performed in the course of extracting the                             quires any insured or others to
            "pollutants" from the land or water.                                  test for, monitor, clean up, re-
            The most we will pay under this Additional                            move, contain, treat, detoxify or
            Coverage for each described premises is                               neutralize, or in any way respond
            $10,000 for the sum of all covered ex-                                to, or assess the effects of "pollu-
            penses arising out of Covered Causes of                               tants", "fungus", wet or dry rot or
            Loss occurring during each separate                                   bacteria.
            12-month period of this policy.                               (6) The most we will pay under this Addi-
       e.   Increased Cost Of Construction                                    tional Coverage, for each described
                                                                              building insured under this Coverage
            (1) This Additional Coverage applies only                         Form, is $10,000 or 5% of the Limit of
                to buildings to which the Replacement                         Insurance applicable to that building,
                Cost Optional Coverage applies.                               whichever is less. If a damaged build-
            (2) In the event of damage by a Covered                           ing is covered under a blanket Limit of
                Cause of Loss to a building that is                           Insurance which applies to more than
                Covered Property, we will pay the in-                         one building or item of property, then
                creased costs incurred to comply with                         the most we will pay under this Addi-
                the minimum standards of an ordi-                             tional Coverage, for that damaged
                nance or law in the course of repair,                         building, is the lesser of $10,000 or 5%
                rebuilding or replacement of damaged                          times the value of the damaged build-
                parts of that property, subject to the                        ing as of the time of loss times the ap-
                limitations stated in e.(3) through e.(9)                     plicable Coinsurance percentage.
                of this Additional Coverage.                                  The amount payable under this
            (3) The ordinance or law referred to in                           Additional Coverage is additional
                e.(2) of this Additional Coverage is an                       insurance.
                ordinance or law that regulates the                       (7) With respect      to   this    Additional
                construction or repair of buildings or                        Coverage:
                establishes zoning or land use require-
                ments at the described premises and                           (a) We will not pay for the Increased
                is in force at the time of loss.                                  Cost of Construction:
            (4) Under this Additional Coverage, we                                (i) Until the property is actually
                will not pay any costs due to an ordi-                                repaired or replaced at the
                nance or law that:                                                    same or another premises;
                                                                                      and
                 (a) You were required to comply with
                     before the loss, even when the                              (ii) Unless the repair or replace-
                     building was undamaged; and                                      ment is made as soon as rea-
                                                                                      sonably possible after the loss
                 (b) You failed to comply with.                                       or damage, not to exceed two
                                                                                      years. We may extend this pe-
                                                                                      riod in writing during the two
                                                                                      years.




CP 00 10 10 12                     Copyright, Insurance Services Office, Inc., 2011                         Page 5 of 16
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 25 of 77


                (b) If the building is repaired or re-                    (3) The Covered Causes of Loss appli-
                    placed at the same premises, or if                        cable to Your Business Personal
                    you elect to rebuild at another                           Property apply to this Additional Cov-
                    premises, the most we will pay for                        erage, Electronic Data, subject to the
                    the Increased Cost of Construc-                           following:
                    tion, subject to the provisions of                        (a) If the Causes Of Loss - Special
                    e.(6) of this Additional Coverage,                            Form applies, coverage under this
                    is the increased cost of construc-                            Additional Coverage, Electronic
                    tion at the same premises.                                    Data, is limited to the "specified
                (c) If the ordinance or law requires re-                          causes of loss" as defined in that
                    location to another premises, the                             form and Collapse as set forth in
                    most we will pay for the Increased                            that form.
                    Cost of Construction, subject to                          (b) If the Causes Of Loss - Broad
                    the provisions of e.(6) of this Addi-                         Form applies, coverage under this
                    tional Coverage, is the increased                             Additional Coverage, Electronic
                    cost of construction at the new                               Data, includes Collapse as set
                    premises.                                                     forth in that form.
            (8) This Additional Coverage is not sub-                          (c) If the Causes Of Loss form is en-
                ject to the terms of the Ordinance Or                             dorsed to add a Covered Cause of
                Law Exclusion to the extent that such                             Loss, the additional Covered
                Exclusion would conflict with the pro-                            Cause of Loss does not apply to
                visions of this Additional Coverage.                              the coverage provided under this
            (9) The costs addressed in the Loss Pay-                              Additional Coverage, Electronic
                ment and Valuation Conditions and                                 Data.
                the Replacement Cost Optional Cover-                          (d) The Covered Causes of Loss in-
                age, in this Coverage Form, do not in-                            clude a virus, harmful code or sim-
                clude the increased cost attributable                             ilar instruction introduced into or
                to enforcement of or compliance with                              enacted on a computer system
                an ordinance or law. The amount                                   (including electronic data) or a
                payable under this Additional Cover-                              network to which it is connected,
                age, as stated in e.(6) of this Addi-                             designed to damage or destroy
                tional Coverage, is not subject to such                           any part of the system or disrupt
                limitation.                                                       its normal operation. But there is
       f.   Electronic Data                                                       no coverage for loss or damage
            (1) Under this Additional Coverage, elec-                             caused by or resulting from ma-
                tronic data has the meaning described                             nipulation of a computer system
                under Property Not Covered, Elec-                                 (including electronic data) by any
                tronic Data. This Additional Coverage                             employee, including a temporary
                does not apply to your "stock" of pre-                            or leased employee, or by an en-
                packaged software, or to electronic                               tity retained by you or for you to
                data which is integrated in and oper-                             inspect, design, install, modify,
                ates or controls the building's elevator,                         maintain, repair or replace that
                lighting, heating, ventilation, air condi-                        system.
                tioning or security system.
            (2) Subject to the provisions of this Addi-
                tional Coverage, we will pay for the
                cost to replace or restore electronic
                data which has been destroyed or cor-
                rupted by a Covered Cause of Loss.
                To the extent that electronic data is
                not replaced or restored, the loss will
                be valued at the cost of replacement
                of the media on which the electronic
                data was stored, with blank media of
                substantially identical type.




Page 6 of 16                       Copyright, Insurance Services Office, Inc., 2011                  CP 00 10 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 26 of 77


             (4) The most we will pay under this Addi-                    (2) Your Business Personal Property
                 tional Coverage, Electronic Data, is                         (a) If this policy covers Your Business
                 $2,500 (unless a higher limit is shown                           Personal Property, you may ex-
                 in the Declarations) for all loss or                             tend that insurance to apply to:
                 damage sustained in any one policy
                 year, regardless of the number of oc-                            (i) Business personal property,
                 currences of loss or damage or the                                   including such property that
                 number of premises, locations or com-                                you newly acquire, at any lo-
                 puter systems involved. If loss pay-                                 cation you acquire other than
                 ment on the first occurrence does not                                at fairs, trade shows or exhibi-
                 exhaust this amount, then the balance                                tions; or
                 is available for subsequent loss or                             (ii)   Business personal property,
                 damage sustained in but not after that                                 including such property that
                 policy year. With respect to an occur-                                 you newly acquire, located
                 rence which begins in one policy year                                  at your newly constructed or
                 and continues or results in additional                                 acquired buildings at the
                 loss or damage in a subsequent policy                                  location described in the
                 year(s), all loss or damage is deemed                                  Declarations.
                 to be sustained in the policy year in
                                                                                  The most we will pay for loss or
                 which the occurrence began.
                                                                                  damage under this Extension is
   5.   Coverage Extensions                                                       $100,000 at each building.
        Except as otherwise provided, the following                           (b) This Extension does not apply to:
        Extensions apply to property located in or on
                                                                                  (i) Personal property of others
        the building described in the Declarations or in
                                                                                      that is temporarily in your pos-
        the open (or in a vehicle) within 100 feet of the
                                                                                      session in the course of instal-
        described premises.
                                                                                      ling or performing work on
        If a Coinsurance percentage of 80% or more,                                   such property; or
        or a Value Reporting period symbol, is shown
                                                                                 (ii)   Personal property of others
        in the Declarations, you may extend the insur-
                                                                                        that is temporarily in your pos-
        ance provided by this Coverage Part as
                                                                                        session in the course of your
        follows:
                                                                                        manufacturing or wholesaling
        a.   Newly Acquired Or Constructed                                              activities.
             Property
                                                                          (3) Period Of Coverage
             (1) Buildings
                                                                              With respect to insurance provided
                 If this policy covers Building, you may                      under this Coverage Extension for
                 extend that insurance to apply to:                           Newly Acquired Or Constructed Prop-
                 (a) Your new buildings while being                           erty, coverage will end when any of
                     built on the described premises;                         the following first occurs:
                     and                                                      (a) This policy expires;
                 (b) Buildings you acquire at locations,                      (b) 30 days expire after you acquire
                     other than the described prem-                               the property or begin construction
                     ises, intended for:                                          of that part of the building that
                     (i) Similar use as the building de-                          would qualify as covered prop-
                         scribed in the Declarations; or                          erty; or
                    (ii)   Use as a warehouse.                                (c) You report values to us.
                 The most we will pay for loss or dam-                        We will charge you additional pre-
                 age under this Extension is $250,000                         mium for values reported from the
                 at each building.                                            date you acquire the property or begin
                                                                              construction of that part of the build-
                                                                              ing that would qualify as covered
                                                                              property.




CP 00 10 10 12                     Copyright, Insurance Services Office, Inc., 2011                        Page 7 of 16
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 27 of 77


       b. Personal Effects And Property Of Others                    d. Property Off-premises
            You may extend the insurance that applies                     (1) You may extend the insurance pro-
            to Your Business Personal Property to ap-                         vided by this Coverage Form to apply
            ply to:                                                           to your Covered Property while it is
            (1) Personal effects owned by you, your                           away from the described premises, if it
                officers, your partners or members,                           is:
                your managers or your employees.                              (a) Temporarily at a location you do
                This Extension does not apply to loss                             not own, lease or operate;
                or damage by theft.                                           (b) In storage at a location you lease,
            (2) Personal property of others in your                               provided the lease was executed
                care, custody or control.                                         after the beginning of the current
            The most we will pay for loss or damage                               policy term; or
            under this Extension is $2,500 at each de-                        (c) At any fair,      trade   show   or
            scribed premises. Our payment for loss of                             exhibition.
            or damage to personal property of others                      (2) This Extension does not apply to
            will only be for the account of the owner of                      property:
            the property.
                                                                              (a) In or on a vehicle; or
       c.   Valuable Papers And Records (Other
            Than Electronic Data)                                             (b) In the care, custody or control of
                                                                                  your salespersons, unless the
            (1) You may extend the insurance that ap-                             property is in such care, custody
                plies to Your Business Personal Prop-                             or control at a fair, trade show or
                erty to apply to the cost to replace                              exhibition.
                or restore the lost information on val-
                uable papers and records for which                        (3) The most we will pay for loss or dam-
                duplicates do not exist. But this Exten-                      age under this Extension is $10,000.
                sion does not apply to valuable papers               e.   Outdoor Property
                and records which exist as electronic
                                                                          You may extend the insurance provided
                data. Electronic data has the meaning
                                                                          by this Coverage Form to apply to your
                described under Property Not Cov-
                                                                          outdoor fences, radio and television anten-
                ered, Electronic Data.
                                                                          nas (including satellite dishes), trees,
            (2) If the Causes Of Loss - Special Form                      shrubs and plants (other than trees,
                applies, coverage under this Exten-                       shrubs or plants which are "stock" or are
                sion is limited to the "specified causes                  part of a vegetated roof), including debris
                of loss" as defined in that form and                      removal expense, caused by or resulting
                Collapse as set forth in that form.                       from any of the following causes of loss if
            (3) If the Causes Of Loss - Broad Form                        they are Covered Causes of Loss:
                applies, coverage under this Exten-                       (1) Fire;
                sion includes Collapse as set forth in
                                                                          (2) Lightning;
                that form.
                                                                          (3) Explosion;
            (4) Under this Extension, the most we will
                pay to replace or restore the lost infor-                 (4) Riot or Civil Commotion; or
                mation is $2,500 at each described                        (5) Aircraft.
                premises, unless a higher limit is
                                                                          The most we will pay for loss or damage
                shown in the Declarations. Such
                                                                          under this Extension is $1,000, but not
                amount is additional insurance. We
                                                                          more than $250 for any one tree, shrub
                will also pay for the cost of blank ma-
                                                                          or plant. These limits apply to any one
                terial for reproducing the records
                                                                          occurrence, regardless of the types or
                (whether or not duplicates exist) and
                                                                          number of items lost or damaged in that
                (when there is a duplicate) for the
                                                                          occurrence.
                cost of labor to transcribe or copy the
                records. The costs of blank material
                and labor are subject to the applicable
                Limit of Insurance on Your Business
                Personal Property and, therefore, cov-
                erage of such costs is not additional
                insurance.




Page 8 of 16                      Copyright, Insurance Services Office, Inc., 2011                    CP 00 10 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 28 of 77


            Subject to all aforementioned terms and                       (2) If the applicable Covered Causes of
            limitations of coverage, this Coverage Ex-                        Loss form or endorsement contains a
            tension includes the expense of removing                          limitation or exclusion concerning loss
            from the described premises the debris of                         or damage from sand, dust, sleet,
            trees, shrubs and plants which are the                            snow, ice or rain to property in a struc-
            property of others, except in the situation                       ture, such limitation or exclusion also
            in which you are a tenant and such prop-                          applies to property in a portable stor-
            erty is owned by the landlord of the de-                          age unit.
            scribed premises.                                             (3) Coverage under this Extension:
       f.   Non-owned Detached Trailers                                       (a) Will end 90 days after the business
            (1) You may extend the insurance that ap-                             personal property has been
                plies to Your Business Personal Prop-                             placed in the storage unit;
                erty to apply to loss or damage to                            (b) Does not apply if the storage unit
                trailers that you do not own, provided                            itself has been in use at the de-
                that:                                                             scribed premises for more than
                 (a) The trailer    is   used   in   your                         90 consecutive days, even if the
                     business;                                                    business personal property has
                 (b) The trailer is in your care, custody                         been stored there for 90 or fewer
                     or control at the premises de-                               days as of the time of loss or
                     scribed in the Declarations; and                             damage.
                 (c) You have a contractual responsi-                     (4) Under this Extension, the most we will
                     bility to pay for loss or damage to                      pay for the total of all loss or damage
                     the trailer.                                             to business personal property is
                                                                              $10,000 (unless a higher limit is indi-
            (2) We will not pay for any loss or damage                        cated in the Declarations for such Ex-
                that occurs:                                                  tension) regardless of the number of
                 (a) While the trailer is attached to any                     storage units. Such limit is part of, not
                     motor vehicle or motorized con-                          in addition to, the applicable Limit of
                     veyance, whether or not the motor                        Insurance on Your Business Personal
                     vehicle or motorized conveyance                          Property. Therefore, payment under
                     is in motion;                                            this Extension will not increase the ap-
                                                                              plicable Limit of Insurance on Your
                 (b) During hitching or unhitching
                                                                              Business Personal Property.
                     operations, or when a trailer
                     becomes accidentally unhitched                       (5) This Extension does not apply to loss
                     from a motor vehicle or motorized                        or damage otherwise covered under
                     conveyance.                                              this Coverage Form or any endorse-
                                                                              ment to this Coverage Form or policy,
            (3) The most we will pay for loss or dam-
                                                                              and does not apply to loss or damage
                age under this Extension is $5,000,
                                                                              to the storage unit itself.
                unless a higher limit is shown in the
                Declarations.                                         Each of these Extensions is additional insur-
                                                                      ance unless otherwise indicated. The Addi-
            (4) This insurance is excess over the
                                                                      tional Condition, Coinsurance, does not apply
                amount due (whether you can collect
                                                                      to these Extensions.
                on it or not) from any other insurance
                covering such property.                      B. Exclusions And Limitations
       g. Business Personal Property Temporarily                 See applicable Causes Of Loss form as shown in
          In Portable Storage Units                              the Declarations.
            (1) You may extend the insurance that ap-        C. Limits Of Insurance
                plies to Your Business Personal Prop-            The most we will pay for loss or damage in any one
                erty to apply to such property while             occurrence is the applicable Limit Of Insurance
                temporarily stored in a portable stor-           shown in the Declarations.
                age unit (including a detached trailer)
                located within 100 feet of the building          The most we will pay for loss or damage to outdoor
                or structure described in the Declara-           signs, whether or not the sign is attached to a
                tions within 100 feet of the premises            building, is $2,500 per sign in any one occurrence.
                described in the Declarations, which-
                ever distance is greater.




CP 00 10 10 12                     Copyright, Insurance Services Office, Inc., 2011                      Page 9 of 16
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 29 of 77


    The amounts of insurance stated in the following         Total amount of loss payable:
    Additional Coverages apply in accordance with the        $59,850 + $80,000 = $139,850
    terms of such coverages and are separate from the
    Limit(s) Of Insurance shown in the Declarations for      EXAMPLE 2
    any other coverage:                                      (This example, too, assumes there is no Coinsurance
    1.   Fire Department Service Charge;                     penalty.)
    2.   Pollutant Clean-up And Removal;                     The Deductible and Limits of Insurance are the same
                                                             as those in Example 1.
    3.   Increased Cost Of Construction; and
                                                             Loss to Building 1:                            $    70,000
    4.   Electronic Data.
                                                                 (Exceeds Limit of Insurance plus Deductible)
    Payments under the Preservation Of Property Ad-
    ditional Coverage will not increase the applicable       Loss to Building 2:                            $    90,000
    Limit of Insurance.                                          (Exceeds Limit of Insurance plus Deductible)
D. Deductible                                                Loss Payable - Building 1:                     $    60,000
    In any one occurrence of loss or damage (herein-             (Limit of Insurance)
    after referred to as loss), we will first reduce the
                                                             Loss Payable - Building 2:                     $    80,000
    amount of loss if required by the Coinsurance Con-
    dition or the Agreed Value Optional Coverage. If             (Limit of Insurance)
    the adjusted amount of loss is less than or equal to     Total amount of loss payable:                  $ 140,000
    the Deductible, we will not pay for that loss. If the
                                                             E. Loss Conditions
    adjusted amount of loss exceeds the Deductible,
    we will then subtract the Deductible from the ad-             The following conditions apply in addition to the
    justed amount of loss and will pay the resulting              Common Policy Conditions and the Commercial
    amount or the Limit of Insurance, whichever is less.          Property Conditions.
    When the occurrence involves loss to more                     1.   Abandonment
    than one item of Covered Property and separate                     There can be no abandonment of any property
    Limits of Insurance apply, the losses will not be                  to us.
    combined in determining application of the Deduc-
    tible. But the Deductible will be applied only once           2.   Appraisal
    per occurrence.                                                    If we and you disagree on the value of the
EXAMPLE # 1                                                            property or the amount of loss, either may
                                                                       make written demand for an appraisal of the
(This example assumes there is no Coinsurance                          loss. In this event, each party will select a com-
penalty.)                                                              petent and impartial appraiser. The two ap-
Deductible:                                  $     250                 praisers will select an umpire. If they cannot
                                                                       agree, either may request that selection be
Limit of Insurance - Building 1:             $ 60,000
                                                                       made by a judge of a court having jurisdiction.
Limit of Insurance - Building 2:             $ 80,000                  The appraisers will state separately the value of
Loss to Building 1:                          $ 60,100                  the property and amount of loss. If they fail to
                                                                       agree, they will submit their differences to the
Loss to Building 2:                          $ 90,000
                                                                       umpire. A decision agreed to by any two will
The amount of loss to Building 1 ($60,100) is less than                be binding. Each party will:
the sum ($60,250) of the Limit of Insurance applicable
                                                                       a.   Pay its chosen appraiser; and
to Building 1 plus the Deductible.
                                                                       b. Bear the other expenses of the appraisal
The Deductible will be subtracted from the amount of
                                                                          and umpire equally.
loss in calculating the loss payable for Building 1:
                                                                       If there is an appraisal, we will still retain our
    $ 60,100
                                                                       right to deny the claim.
    -     250
                                                                  3.   Duties In The Event Of Loss Or Damage
    $ 59,850 Loss Payable - Building 1
                                                                       a.   You must see that the following are done
The Deductible applies once per occurrence and there-                       in the event of loss or damage to Covered
fore is not subtracted in determining the amount of loss                    Property:
payable for Building 2. Loss payable for Building 2 is
                                                                            (1) Notify the police if a law may have
the Limit of Insurance of $80,000.
                                                                                been broken.




Page 10 of 16                      Copyright, Insurance Services Office, Inc., 2011                     CP 00 10 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 30 of 77


           (2) Give us prompt notice of the loss or            4.   Loss Payment
               damage. Include a description of the                 a.   In the event of loss or damage covered by
               property involved.                                        this Coverage Form, at our option, we will
           (3) As soon as possible, give us a descrip-                   either:
               tion of how, when and where the loss                      (1) Pay the value of lost or damaged
               or damage occurred.                                           property;
           (4) Take all reasonable steps to protect                      (2) Pay the cost of repairing or replacing
               the Covered Property from further                             the lost or damaged property, subject
               damage, and keep a record of your                             to b. below;
               expenses necessary to protect the
               Covered Property, for consideration in                    (3) Take all or any part of the property at
               the settlement of the claim. This will                        an agreed or appraised value; or
               not increase the Limit of Insurance.                      (4) Repair, rebuild or replace the property
               However, we will not pay for any sub-                         with other property of like kind and
               sequent loss or damage resulting from                         quality, subject to b. below.
               a cause of loss that is not a Covered
                                                                         We will determine the value of lost or dam-
               Cause of Loss. Also, if feasible, set the
                                                                         aged property, or the cost of its repair or
               damaged property aside and in the
                                                                         replacement, in accordance with the appli-
               best possible order for examination.
                                                                         cable terms of the Valuation Condition in
           (5) At our request, give us complete in-                      this Coverage Form or any applicable pro-
               ventories of the damaged and undam-                       vision which amends or supersedes the
               aged property. Include quantities,                        Valuation Condition.
               costs, values and amount of loss
                                                                    b. The cost to repair, rebuild or replace does
               claimed.
                                                                       not include the increased cost attributable
           (6) As often as may be reasonably re-                       to enforcement of or compliance with any
               quired, permit us to inspect the prop-                  ordinance or law regulating the construc-
               erty proving the loss or damage and                     tion, use or repair of any property.
               examine your books and records.
                                                                    c.   We will give notice of our intentions within
                 Also, permit us to take samples of                      30 days after we receive the sworn proof of
                 damaged and undamaged property                          loss.
                 for inspection, testing and analysis,
                                                                    d. We will not pay you more than your finan-
                 and permit us to make copies from
                                                                       cial interest in the Covered Property.
                 your books and records.
                                                                    e.   We may adjust losses with the owners of
           (7) Send us a signed, sworn proof of loss
                                                                         lost or damaged property if other than you.
               containing the information we request
                                                                         If we pay the owners, such payments will
               to investigate the claim. You must do
                                                                         satisfy your claims against us for the own-
               this within 60 days after our request.
                                                                         ers' property. We will not pay the owners
               We will supply you with the necessary
                                                                         more than their financial interest in the
               forms.
                                                                         Covered Property.
           (8) Cooperate with us in the investigation
                                                                    f.   We may elect to defend you against suits
               or settlement of the claim.
                                                                         arising from claims of owners of property.
       b. We may examine any insured under oath,                         We will do this at our expense.
          while not in the presence of any other
                                                                    g. We will pay for covered loss or damage
          insured and at such times as may be rea-
                                                                       within 30 days after we receive the sworn
          sonably required, about any matter relat-
                                                                       proof of loss, if you have complied with all
          ing to this insurance or the claim, including
                                                                       of the terms of this Coverage Part, and:
          an insured's books and records. In the
          event of an examination, an insured's an-                      (1) We have reached agreement with you
          swers must be signed.                                              on the amount of loss; or
                                                                         (2) An appraisal award has been made.




CP 00 10 10 12                   Copyright, Insurance Services Office, Inc., 2011                     Page 11 of 16
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 31 of 77


        h. A party wall is a wall that separates and is                        (b) When this policy is issued to the
           common to adjoining buildings that are                                  owner or general lessee of a build-
           owned by different parties. In settling cov-                            ing, building means the entire
           ered losses involving a party wall, we will                             building. Such building is vacant
           pay a proportion of the loss to the party                               unless at least 31% of its total
           wall based on your interest in the wall in                              square footage is:
           proportion to the interest of the owner of                              (i) Rented to a lessee or subles-
           the adjoining building. However, if you                                     see and used by the lessee or
           elect to repair or replace your building and                                sublessee to conduct its cus-
           the owner of the adjoining building elects                                  tomary operations; and/ or
           not to repair or replace that building, we
           will pay you the full value of the loss to the                         (ii)   Used     by  the   building
           party wall, subject to all applicable policy                                  owner to conduct customary
           provisions including Limits of Insurance,                                     operations.
           the Valuation and Coinsurance Conditions                        (2) Buildings under construction or reno-
           and all other provisions of this Loss Pay-                          vation are not considered vacant.
           ment Condition. Our payment under the
                                                                      b. Vacancy Provisions
           provisions of this paragraph does not alter
           any right of subrogation we may have                            If the building where loss or damage
           against any entity, including the owner or                      occurs has been vacant for more than
           insurer of the adjoining building, and does                     60 consecutive days before that loss or
           not alter the terms of the Transfer Of                          damage occurs:
           Rights Of Recovery Against Others To Us                         (1) We will not pay for any loss or damage
           Condition in this policy.                                           caused by any of the following, even if
   5.   Recovered Property                                                     they are Covered Causes of Loss:
        If either you or we recover any property after                         (a) Vandalism;
        loss settlement, that party must give the other                        (b) Sprinkler leakage, unless you
        prompt notice. At your option, the property will                           have protected the system against
        be returned to you. You must then return to us                             freezing;
        the amount we paid to you for the property.
                                                                               (c) Building glass breakage;
        We will pay recovery expenses and the ex-
        penses to repair the recovered property, sub-                          (d) Water damage;
        ject to the Limit of Insurance.                                        (e) Theft; or
   6.   Vacancy                                                                (f) Attempted theft.
        a.   Description Of Terms                                          (2) With respect to Covered Causes of
             (1) As used in this Vacancy Condition, the                        Loss other than those listed in b.(1)(a)
                 term building and the term vacant                             through b.(1)(f) above, we will reduce
                 have the meanings set forth in (1)(a)                         the amount we would otherwise pay
                 and (1)(b) below:                                             for the loss or damage by 15%.
                 (a) When this policy is issued to a ten-        7.   Valuation
                     ant, and with respect to that ten-               We will determine the value of Covered Prop-
                     ant's interest in Covered Property,              erty in the event of loss or damage as follows:
                     building means the unit or suite
                     rented or leased to the tenant.                  a.   At actual cash value as of the time of loss
                     Such building is vacant when it                       or damage, except as provided in b., c., d.
                     does not contain enough business                      and e. below.
                     personal property to conduct cus-                b. If the Limit of Insurance for Building satis-
                     tomary operations.                                  fies the Additional Condition, Coinsurance,
                                                                         and the cost to repair or replace the dam-
                                                                         aged building property is $2,500 or less,
                                                                         we will pay the cost of building repairs or
                                                                         replacement.




Page 12 of 16                      Copyright, Insurance Services Office, Inc., 2011                    CP 00 10 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 32 of 77


             The cost of building repairs or replace-                     Instead, we will determine the most we will
             ment does not include the increased cost                     pay using the following steps:
             attributable to enforcement of or compli-                    (1) Multiply the value of Covered Property
             ance with any ordinance or law regulating                        at the time of loss by the Coinsurance
             the construction, use or repair of any                           percentage;
             property.
                                                                          (2) Divide the Limit of Insurance of the
             However, the following property will be val-                     property by the figure determined in
             ued at the actual cash value, even when                          Step (1);
             attached to the building:
                                                                          (3) Multiply the total amount of loss, be-
             (1) Awnings or floor coverings;                                  fore the application of any deductible,
             (2) Appliances for refrigerating, ventilat-                      by the figure determined in Step (2);
                 ing, cooking, dishwashing or launder-                        and
                 ing; or                                                  (4) Subtract the deductible from the figure
             (3) Outdoor equipment or furniture.                              determined in Step (3).
        c.   "Stock" you have sold but not delivered at                   We will pay the amount determined in
             the selling price less discounts and ex-                     Step (4) or the Limit of Insurance,
             penses you otherwise would have had.                         whichever is less. For the remainder, you
        d. Glass at the cost of replacement with                          will either have to rely on other insurance
           safety-glazing material if required by law.                    or absorb the loss yourself.
        e.   Tenants' Improvements and Betterments           Example 1 (Underinsurance)
             at:                                             When:        The value of the property is:       $ 250,000
             (1) Actual cash value of the lost or dam-                    The Coinsurance percentage
                 aged property if you make repairs                        for it is:                               80%
                 promptly.                                                The Limit of Insurance for it is:   $ 40,000
             (2) A proportion of your original cost if       Step (1):    $250,000 x 80% - $200,000
                 you do not make repairs promptly. We
                 will determine the proportionate value                   (The minimum amount of Insurance to
                 as follows:                                              meet your Coninsurance requirements)
                 (a) Multiply the original cost by the       Step (2):    $100,000 ÷ $200,000 = .50
                     number of days from the loss or         Step (3):    $40,000 x .50 = $20,000
                     damage to the expiration of the
                                                             Step (4):    $20,000 - $250 = $19,750
                     lease; and
                                                             We will pay no more than $19,750. The remaining
                 (b) Divide the amount determined in
                                                             $20,250 is not covered.
                     (a) above by the number of days
                     from the installation of inprove-       Example 2 (Adequate Insurance)
                     ments to the expiration of the          When:        The value of the property is:       $ 250,000
                     lease.
                                                                          The Coinsurance percentage
                 If your lease contains a renewal op-                     for it is:                               80%
                 tion, the expiration of the renewal op-
                                                                          The Limit of Insurance for it is:   $ 40,000
                 tion period will replace the expiration
                 of the lease in this procedure.                          The Deductible is:                  $    250
             (3) Nothing if others pay for repairs or                     The amount of loss is:              $ 40,000
                 replacement.                                The minimum amount of insurance to meet your Coin-
F. Additional Conditions                                     surance requirement is $200,000 ($250,000 x 80%).
                                                             Therefore, the Limit of Insurance in this example is ad-
   1.   Coinsurance
                                                             equate, and no penalty applies. We will pay no more
        If a Coinsurance percentage is shown in the          than $39,750 ($40,000 amount of loss minus the de-
        Declarations, the following condition applies:       ductible of $250).
        a.   We will not pay the full amount of any loss
             if the value of Covered Property at the
             time of loss times the Coinsurance percent
             age shown for it in the Declarations is
             greater than the Limit of Insurance for the
             property.




CP 00 10 10 12                     Copyright, Insurance Services Office, Inc., 2011                       Page 13 of 16
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 33 of 77


           b. If one Limit of Insurance applies to two or                         (2) Submits a signed, sworn proof of loss
              more separate items, this condition will ap-                            within 60 days after receiving notice
              ply to the total of all property to which the                           from us of your failure to do so; and
              limit applies.                                                      (3) Has notified us of any change in
Example 3                                                                             ownership, occupancy or substan-
When:           The value of the property is:                                         tial change in risk known to the
                                                                                      mortgageholder.
                Building at Location 1:             $ 75,000
                                                                                  All of the terms of this Coverage Part will
                Building at Location 2:             $ 100,000                     then apply directly to the mortgageholder.
                Personal Proerty                                             e.   If we pay the mortgageholder for any loss
                at Location 2:                      $ 75,000                      or damage and deny payment to you be-
                                                    $ 250,000                     cause of your acts or because you have
                                                                                  failed to comply with the terms of this Cov-
                The Coinsurance percentage
                                                                                  erage Part:
                for it is:                                90%
                                                                                  (1) The mortgageholder's rights under the
                The Limit of Insurnce for
                                                                                      mortgage will be transferred to us to
                Buildings and Personal Property
                                                                                      the extent of the amount we pay; and
                at Locations 1 and 2 is:        $ 180,000
                                                                                  (2) The mortgageholder's right to recover
                The Deductible is:                   $   1,000
                                                                                      the full amount of the mort-
                The amount of loss is:                                                gageholder's claim will not be
                Building at Location 2:              $ 30,000                         impaired.
                Personal Property                                                 At our option, we may pay to the mort-
                at Location 2:                       $ 20,000                     gageholder the whole principal on the
                                                                                  mortgage plus any accrued interest. In this
                                                     $ 50,000
                                                                                  event, your mortgage and note will be
Step (1)        $250,000 x 90% = $225,000                                         transferred to us and you will pay your re-
                (the minimum amount of insurance to                               maining mortgage debt to us.
                meet your Coinsurance requirements                           f.   If we cancel this policy, we will give written
                and to avoid the penalty shown below)                             notice to the mortgageholder at least:
We will pay no more than $39,000. The remaining                                   (1) 10 days before the effective date of
$11,000 is not covered.                                                               cancellation if we cancel for your non-
    2.     Mortgageholders                                                            payment of premium; or
           a.   The term mortgageholder includes trustee.                         (2) 30 days before the effective date of
                                                                                      cancellation if we cancel for any other
           b. We will pay for covered loss of or damage                               reason.
              to buildings or structures to each mortga-
              geholder shown in the Declarations in                          g. If we elect not to renew this policy, we will
              their order of precedence, as interests may                       give written notice to the mortgageholder
              appear.                                                           at least 10 days before the expiration date
                                                                                of this policy.
           c.   The mortgageholder has the right to re-
                ceive loss payment even if the mortgage-            G. Optional Coverages
                holder has started foreclosure or similar               If shown as applicable in the Declarations, the fol-
                action on the building or structure.                    lowing Optional Coverages apply separately to
           d. If we deny your claim because of your acts                each item:
              or because you have failed to comply with                 1.   Agreed Value
              the terms of this Coverage Part, the mort-
                                                                             a.   The Additional Condition, Coinsurance,
              gageholder will still have the right to re-
                                                                                  does not apply to Covered Property to
              ceive loss payment if the mortgageholder:
                                                                                  which this Optional Coverage applies. We
                (1) Pays any premium due under this                               will pay no more for loss of or damage to
                    Coverage Part at our request if you                           that property than the proportion that the
                    have failed to do so;                                         Limit of Insurance under this Coverage
                                                                                  Part for the property bears to the Agreed
                                                                                  Value shown for it in the Declarations.




Page 14 of 16                             Copyright, Insurance Services Office, Inc., 2011                     CP 00 10 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 34 of 77


           b. If the expiration date for this Optional Cov-                   (4) "Stock", unless the Including "Stock"
              erage shown in the Declarations is not                              option is shown in the Declarations.
              extended, the Additional Condition, Coin-                       Under the terms of this Replacement Cost
              surance, is reinstated and this Optional                        Optional Coverage, tenants' improve-
              Coverage expires.                                               ments and betterments are not considered
           c.   The terms of this Optional Coverage apply                     to be the personal property of others.
                only to loss or damage that occurs:                      c.   You may make a claim for loss or damage
                (1) On or after the effective date of this                    covered by this insurance on an actual
                    Optional Coverage; and                                    cash value basis instead of on a replace-
                (2) Before the Agreed Value expiration                        ment cost basis. In the event you elect to
                    date shown in the Declarations or the                     have loss or damage settled on an actual
                    policy expiration date, whichever oc-                     cash value basis, you may still make a
                    curs first.                                               claim for the additional coverage this Op-
                                                                              tional Coverage provides if you notify us of
      2.   Inflation Guard                                                    your intent to do so within 180 days after
           a.   The Limit of Insurance for property to                        the loss or damage.
                which this Optional Coverage applies will                d. We will not pay on a replacement cost ba-
                automatically increase by the annual per-                   sis for any loss or damage:
                centage shown in the Declarations.
                                                                              (1) Until the lost or damaged property is
           b. The amount of increase will be:                                     actually repaired or replaced; and
                (1) The Limit of Insurance that applied on                    (2) Unless the repair or replacement is
                    the most recent of the policy inception                       made as soon as reasonably possible
                    date, the policy anniversary date, or                         after the loss or damage.
                    any other policy change amending the
                    Limit of Insurance, times                                 With respect to tenants' improvements
                                                                              and betterments, the following also apply:
                (2) The percentage of annual increase
                    shown in the Declarations, expressed                      (3) If the conditions in d.(1) and d.(2)
                    as a decimal (example: 8% is .08),                            above are not met, the value of ten-
                    times                                                         ants' improvements and betterments
                                                                                  will be determined as a proportion of
                (3) The number of days since the begin-                           your original cost, as set forth in the
                    ning of the current policy year or the                        Valuation Loss Condition of this Cov-
                    effective date of the most recent policy                      erage Form; and
                    change amending the Limit of Insur-
                    ance, divided by 365.                                     (4) We will not pay for loss or damage
                                                                                  to tenants' improvements and bet-
Example                                                                           terments if others pay for repairs or
If:    The applicable Limit of Insurance is:       $ 100,000                      replacement.
       The annual percentage increase is:                8%              e.   We will not pay more for loss or damage
                                                                              on a replacement cost basis than the least
       The number of days since the
                                                                              of (1), (2) or (3), subject to f. below:
       beginning of the policy year
       (or last policy change) is:                      146                   (1) The Limit of Insurance applicable to
                                                                                  the lost or damaged property;
       The amount of increase is:
       $100,000 x .08 x 146 ÷ 365 =                 $ 3,200                   (2) The cost to replace the lost or dam-
                                                                                  aged property with other property:
3.    Replacement Cost
                                                                                  (a) Of comparable material and qual-
           a.   Replacement Cost (without deduction for
                                                                                      ity; and
                depreciation) replaces Actual Cash Value
                in the Valuation Loss Condition of this                           (b) Used for the same purpose; or
                Coverage Form.                                                (3) The amount actually spent that is nec-
           b. This Optional Coverage does not apply to:                           essary to repair or replace the lost or
                                                                                  damaged property.
                (1) Personal property of others;
                                                                              If a building is rebuilt at a new premises,
                (2) Contents of a residence;
                                                                              the cost described in e.(2) above is limited
                (3) Works of art, antiques or rare articles,                  to the cost which would have been in-
                    including etchings, pictures, statuary,                   curred if the building had been rebuilt at
                    marbles, bronzes, porcelains and                          the original premises.
                    bric-a-brac; or




CP 00 10 10 12                        Copyright, Insurance Services Office, Inc., 2011                     Page 15 of 16
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 35 of 77


        f.   The cost of repair or replacement does not      H. Definitions
             include the increased cost attributable to          1.   "Fungus" means any type or form of fungus, in-
             enforcement of or compliance with any or-                cluding mold or mildew, and any mycotoxins,
             dinance or law regulating the construction,              spores, scents or by-products produced or re-
             use or repair of any property.                           leased by fungi.
   4.   Extension Of Replacement Cost To Personal                2.   "Pollutants" means any solid, liquid, gaseous
        Property Of Others                                            or thermal irritant or contaminant, including
        a.   If the Replacement Cost Optional Cover-                  smoke, vapor, soot, fumes, acids, alkalis,
             age is shown as applicable in the Declara-               chemicals and waste. Waste includes materials
             tions, then this Extension may also be                   to be recycled, reconditioned or reclaimed.
             shown as applicable. If the Declarations            3.   "Stock" means merchandise held in storage or
             show this Extension as applicable, then                  for sale, raw materials and in-process or fin-
             Paragraph 3.b.(1) of the Replacement                     ished goods, including supplies used in their
             Cost Optional Coverage is deleted and all                packing or shipping.
             other provisions of the Replacement Cost
             Optional Coverage apply to replacement
             cost on personal property of others.
        b. With respect to replacement cost on the
           personal property of others, the following
           limitation applies:
             If an item(s) of personal property of others
             is subject to a written contract which gov-
             erns your liability for loss or damage to
             that item(s), then valuation of that item(s)
             will be based on the amount for which you
             are liable under such contract, but not to
             exceed the lesser of the replacement cost
             of the property or the applicable Limit of
             Insurance.




Page 16 of 16                      Copyright, Insurance Services Office, Inc., 2011                 CP 00 10 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 36 of 77


                                                                                          COMMERCIAL PROPERTY
                                                                                                  CP 00 30 10 12


                BUSINESS INCOME (AND EXTRA EXPENSE)
                           COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.

A. Coverage                                                            With respect to the requirements set forth in
    1.   Business Income                                               the preceding paragraph, if you occupy only
                                                                       part of a building, your premises means:
         Business Income means the:
                                                                                (a) The portion of the building which
         a.   Net Income (Net Profit or Loss before in-                             you rent, lease or occupy;
              come taxes) that would have been earned
              or incurred; and                                                  (b) of the premises described in the
                                                                                    Declarations, whichever distance
         b. Continuing normal operating expenses in-                                is greater (with respect to loss of
            curred, including payroll.                                              or damage to personal property in
         For manufacturing risks, Net Income includes                               the open or personal property in a
         the net sales value of production.                                         vehicle); and
         Coverage is provided as described and limited                          (c) Any area within the building or
         below for one or more of the following options                             at the described premises, if
         for which a Limit Of Insurance is shown in the                             that area services, or is used to
         Declarations:                                                              gain access to, the portion of the
                                                                                    building which you rent, lease or
              (1) Business Income Including "Rental
                                                                                    occupy.
                  Value".
                                                                  2.   Extra Expense
              (2) Business Income Other Than "Rental
                  Value".                                              a.   Extra Expense Coverage is provided at the
                                                                            premises described in the Declarations
              (3) "Rental Value".
                                                                            only if the Declarations show that Business
         If option (1) above is selected, the term Busi-                    Income Coverage applies at that premises.
         ness Income will include "Rental Value". If op-
                                                                       b. Extra Expense means necessary expenses
         tion (3) above is selected, the term Business
                                                                          you incur during the "period of restoration"
         Income will mean "Rental Value" only.
                                                                          that you would not have incurred if there
         If Limits of Insurance are shown under more                      had been no direct physical loss or dam-
         than one of the above options, the provisions                    age to property caused by or resulting
         of this Coverage Part apply separately to each.                  from a Covered Cause of Loss.
         We will pay for the actual loss of Business                        We will pay Extra Expense (other than the
         Income you sustain due to the necessary "sus-                      expense to repair or replace property) to:
         pension" of your "operations" during the "pe-
                                                                            (1) Avoid or minimize the "suspension" of
         riod of restoration". The "suspension" must be
                                                                                business and to continue opera-
         caused by direct physical loss of or damage to
                                                                                tions at the described premises
         property at premises which are described in
                                                                                or at replacement premises or tempo-
         the Declarations and for which a Business
                                                                                rary locations, including relocation
         Income Limit Of Insurance is shown in the
                                                                                expenses and costs to equip and op-
         Declarations. The loss or damage must be
                                                                                erate the replacement location or tem-
         caused by or result from a Covered Cause of
                                                                                porary location.
         Loss. With respect to loss or damage to per-
         sonal property in the open or personal prop-
         erty in a vehicle, the described premises
         include the area within 100 feet of of such
         premises.


CP 00 30 10 12                      Copyright, Insurance Services Office, Inc., 2011                       Page 1 of 9
                                                   INSURED
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 37 of 77


              (2) Minimize the "suspension" of business           5.   Additional Coverages
                  if you cannot continue "operations".                 a.   Civil Authority
              We will also pay Extra Expense to repair or                   In this Additional Coverage, Civil Authority,
              replace property, but only to the extent it                   the described premises are premises to
              reduces the amount of loss that otherwise                     which this Coverage Form applies, as
              would have been payable under this Cov-                       shown in the Declarations.
              erage Form.
                                                                            When a Covered Cause of Loss causes
   3.   Covered Causes Of Loss, Exclusions And                              damage to property other than property at
        Limitations                                                         the described premises, we will pay for the
        See applicable Causes Of Loss form as shown                         actual loss of Business Income you sus-
        in the Declarations.                                                tain and necessary Extra Expense caused
   4.   Additional Limitation - Interruption Of                             by action of civil authority that prohibits
        Computer Operations                                                 access to the described premises, pro-
                                                                            vided that both of the following apply:
        a.    Coverage for Business Income does not
              apply when a "suspension" of "operations"                     (1) Access to the area immediately sur-
              is caused by destruction or corruption of                         rounding the damaged property is
              electronic data, or any loss or damage to                         prohibited by civil authority as a result
              electronic data, except as provided under                         of the damage, and the described
              the Additional Coverage, Interruption Of                          premises are within that area but are
              Computer Operations.                                              not more than one mile from the dam-
                                                                                aged property; and
        b. Coverage for Extra Expense does not ap-
           ply when action is taken to avoid or                             (2) The action of civil authority is taken
           minimize a "suspension" of "operations"                              in response to dangerous physical
           caused by destruction or corruption of                               conditions resulting from the damage
           electronic data, or any loss or damage to                            or continuation of the Covered Cause
           electronic data, except as provided under                            of Loss that caused the damage, or
           the Additional Coverage, Interruption Of                             the action is taken to enable a civil au-
           Computer Operations.                                                 thority to have unimpeded access to
                                                                                the damaged property.
        c.    Electronic data means information, facts
              or computer programs stored as or on,                         Civil Authority Coverage for Business In-
              created or used on, or transmitted to or                      come will begin 72 hours after the time of
              from computer software (including sys-                        the first action of civil authority that pro-
              tems and applications software), on hard                      hibits access to the described premises
              or floppy disks, CD-ROMs, tapes, drives,                      and will apply for a period of up to four
              cells, data processing devices or any other                   consecutive weeks from the date on which
              repositories of computer software which                       such coverage began.
              are used with electronically controlled                       Civil Authority Coverage for Extra Expense
              equipment. The term computer programs,                        will begin immediately after the time of the
              referred to in the foregoing description of                   first action of civil authority that prohibits
              electronic data, means a set of related                       access to the described premises and will
              electronic instructions which direct the op-                  end:
              erations and functions of a computer or                       (1) Four consecutive weeks after the date
              device connected to it, which enable the                          of that action; or
              computer or device to receive, process,
              store, retrieve or send data.                                 (2) When your Civil Authority Coverage
                                                                                for Business Income ends;
        d. This Additional Limitation does not apply
           when loss or damage to electronic data                           whichever is later.
           involves only electronic data which is inte-
           grated in and operates or controls a build-
           ing's elevator, lighting, heating, ventilation,
           air conditioning or security system.




Page 2 of 9                         Copyright, Insurance Services Office, Inc., 2011                     CP 00 30 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 38 of 77


       b. Alterations And New Buildings                                       However, Extended Business Income
            We will pay for the actual loss of Business                       does not apply to loss of Business In-
            Income you sustain and necessary Extra                            come incurred as a result of unfavora-
            Expense you incur due to direct physical                          ble business conditions caused by the
            loss or damage at the described premises                          impact of the Covered Cause of Loss
            caused by or resulting from any Covered                           in the area where the described prem-
            Cause of Loss to:                                                 ises are located.
            (1) New buildings or structures, whether                          Loss of Business Income must be
                complete or under construction;                               caused by direct physical loss or dam-
                                                                              age at the described premises caused
            (2) Alterations or additions to existing                          by or resulting from any Covered
                buildings or structures; and                                  Cause of Loss.
            (3) Machinery, equipment, supplies or                         (2) "Rental Value"
                build of the described premises and:
                                                                              If the necessary "suspension" of your
                 (a) Used in the construction, altera-                        "operations" produces a "Rental Value"
                     tions or additions; or                                   loss payable under this policy, we
                 (b) Incidental to the occupancy of                           will pay for the actual loss of "Rental
                     new buildings.                                           Value" you incur during the period
                                                                              that:
            If such direct physical loss or damage de-
            lays the start of "operations", the "period of                    (a) Begins on the date property is ac-
            restoration" for Business Income Cover-                               tually repaired, rebuilt or replaced
            age will begin on the date "operations"                               and tenantability is restored; and
            would have begun if the direct physical                           (b) Ends on the earlier of:
            loss or damage had not occurred.
                                                                                  (i) The date you could restore
       c.   Extended Business Income                                                  tenant occupancy, with rea-
            (1) Business Income Other Than "Rental                                    sonable speed, to the level
                Value"                                                                which would generate the
                                                                                      "Rental Value" that would have
                 If the necessary "suspension" of your
                                                                                      existed if no direct physical
                 "operations" produces a Business In-
                                                                                      loss or damage had occurred;
                 come loss payable under this policy,
                                                                                      or
                 we will pay for the actual loss of Busi-
                 ness Income you incur during the pe-                             (ii) 60 consecutive days after the
                 riod that:                                                            date determined in (2)(a)
                                                                                       above.
                 (a) Begins on the date property (ex-
                     cept "finished stock") is actually                       However, Extended Business Income
                     repaired, rebuilt or replaced and                        does not apply to loss of "Rental
                     "operations" are resumed; and                            Value" incurred as a result of unfavora-
                                                                              ble business conditions caused by the
                 (b) Ends on the earlier of:
                                                                              impact of the Covered Cause of Loss
                     (i) The date you could restore                           in the area where the described prem-
                         your "operations", with rea-                         ises are located.
                         sonable speed, to the level
                                                                              Loss of "Rental Value" must be caused
                         which would generate the
                                                                              by direct physical loss or damage at
                         business income amount that
                                                                              the described premises caused by or
                         would have existed if no direct
                                                                              resulting from any Covered Cause of
                         physical loss or damage had
                                                                              Loss.
                         occurred; or
                                                                      d. Interruption Of Computer Operations
                    (ii) 60 consecutive days after the
                         date determined in (1)(a)                        (1) Under this Additional Coverage, elec-
                         above.                                               tronic data has the meaning described
                                                                              under Additional Limitation - Interrup-
                                                                              tion Of Computer Operations.




CP 00 30 10 12                     Copyright, Insurance Services Office, Inc., 2011                         Page 3 of 9
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 39 of 77


           (2) Subject to all provisions of this Addi-                     (4) The most we will pay under this Addi-
               tional Coverage, you may extend the                             tional Coverage, Interruption Of Com-
               insurance that applies to Business In-                          puter Operations, is $2,500 (unless a
               come and Extra Expense to apply to a                            higher limit is shown in the Declara-
               "suspension" of "operations" caused                             tions) for all loss sustained and ex-
               by an interruption in computer opera-                           pense incurred in any one policy year,
               tions due to destruction or corruption                          regardless of the number of interrup-
               of electronic data due to a Covered                             tions or the number of premises, loca-
               Cause of Loss. However, we will not                             tions or computer systems involved. If
               provide coverage under this Addi-                               loss payment relating to the first inter-
               tional Coverage when the Additional                             ruption does not exhaust this amount,
               Limitation - Interruption Of Computer                           then the balance is available for loss or
               Operations does not apply based on                              expense sustained or incurred as a re-
               Paragraph A.4.d. therein.                                       sult of subsequent interruptions in that
           (3) With respect to the coverage provided                           policy year. A balance remaining at
               under this Additional Coverage, the                             the end of a policy year does not in-
               Covered Causes of Loss are subject to                           crease the amount of insurance in the
               the following:                                                  next policy year. With respect to any
                                                                               interruption which begins in one policy
                 (a) If the Causes Of Loss - Special                           year and continues or results in addi-
                     Form applies, coverage under this                         tional loss or expense in a subsequent
                     Additional Coverage, Interruption                         policy year(s), all loss and expense is
                     Of Computer Operations, is lim-                           deemed to be sustained or incurred in
                     ited to the "specified causes of                          the policy year in which the interrup-
                     loss" as defined in that form and                         tion began.
                     Collapse as set forth in that form.
                                                                           (5) This Additional Coverage, Interruption
                 (b) If the Causes Of Loss - Broad                             Of Computer Operations, does not ap-
                     Form applies, coverage under this                         ply to loss sustained or expense in-
                     Additional Coverage, Interruption                         curred after the end of the "period of
                     Of Computer Operations, includes                          restoration", even if the amount of in-
                     Collapse as set forth in that form.                       surance stated in (4) above has not
                 (c) If the Causes Of Loss form is en-                         been exhausted.
                     dorsed to add a Covered Cause of            6.   Coverage Extension
                     Loss, the additional Covered
                     Cause of Loss does not apply to                  If a Coinsurance percentage of 50% or more is
                     the coverage provided under this                 shown in the Declarations, you may extend the
                     Additional Coverage, Interruption                insurance provided by this Coverage Part as
                     Of Computer Operations.                          follows:
                 (d) The Covered Causes of Loss in-                   Newly Acquired Locations
                     clude a virus, harmful code or sim-              a.   You may extend your Business Income
                     ilar instruction introduced into or                   and Extra Expense Coverages to apply to
                     enacted on a computer system                          property at any location you acquire other
                     (including electronic data) or a                      than fairs or exhibitions.
                     network to which it is connected,                b. The most we will pay under this Extension,
                     designed to damage or destroy                       for the sum of Business Income loss and
                     any part of the system or disrupt                   Extra Expense incurred, is $100,000 at
                     its normal operation. But there is                  each location, unless a higher limit is
                     no coverage for an interruption                     shown in the Declarations.
                     related to manipulation of a com-
                     puter system (including electronic               c.   Insurance under this Extension for each
                     data) by any employee, including                      newly acquired location will end when any
                     a temporary or leased employee,                       of the following first occurs:
                     or by an entity retained by you or                    (1) This policy expires;
                     for you to inspect, design, install,
                     maintain, repair or replace that
                     system.




CP 00 30 10 12                     Copyright, Insurance Services Office, Inc., 2011                        Page 4 of 9
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 40 of 77


             (2) 30 days expire after you acquire or be-          2.   Duties In The Event Of Loss
                 gin to construct the property; or                     a.   You must see that the following are done
             (3) You report values to us.                                   in the event of loss:
             We will charge you additional premium for                      (1) Notify the police if a law may have
             values reported from the date you acquire                          been broken.
             the property.                                                  (2) Give us prompt notice of the direct
        The Additional Condition, Coinsurance, does                             physical loss or damage. Include a de-
        not apply to this Extension.                                            scription of the property involved.
B. Limits Of Insurance                                                      (3) As soon as possible, give us a descrip-
   The most we will pay for loss in any one occur-                              tion of how, when and where the direct
   rence is the applicable Limit Of Insurance shown in                          physical loss or damage occurred.
   the Declarations.                                                        (4) Take all reasonable steps to protect
   Payments under the following coverages will not                              the Covered Property from further
   increase the applicable Limit of Insurance:                                  damage, and keep a record of your
                                                                                expenses necessary to protect the
   1.   Alterations And New Buildings;                                          Covered Property, for consideration in
   2.   Civil Authority;                                                        the settlement of the claim. This will
                                                                                not increase the Limit of Insurance.
   3.   Extra Expense; or
                                                                                However, we will not pay for any sub-
   4.   Extended Business Income.                                               sequent loss or damage resulting from
   The amounts of insurance stated in the Interruption                          a cause of loss that is not a Covered
   Of Computer Operations Additional Coverage and                               Cause of Loss. Also, if feasible, set the
   the Newly Acquired Locations Coverage Extension                              damaged property aside and in the
   apply in accordance with the terms of those cover-                           best possible order for examination.
   ages and are separate from the Limit(s) Of Insur-                        (5) As often as may be reasonably re-
   ance shown in the Declarations for any other                                 quired, permit us to inspect the prop-
   coverage.                                                                    erty proving the loss or damage and
C. Loss Conditions                                                              examine your books and records.
   The following conditions apply in addition to the                            Also permit us to take samples of
   Common Policy Conditions and the Commercial                                  damaged and undamaged property
   Property Conditions:                                                         for inspection, testing and analysis,
                                                                                and permit us to make copies from
   1.   Appraisal
                                                                                your books and records.
        If we and you disagree on the amount of Net
                                                                            (6) Send us a signed, sworn proof of loss
        Income and operating expense or the amount
                                                                                containing the information we request
        of loss, either may make written demand for an
                                                                                to investigate the claim. You must do
        appraisal of the loss. In this event, each party
                                                                                this within 60 days after our request.
        will select a competent and impartial appraiser.
                                                                                We will supply you with the necessary
        The two appraisers will select an umpire. If                            forms.
        they cannot agree, either may request that se-
                                                                            (7) Cooperate with us in the investigation
        lection be made by a judge of a court having
                                                                                or settlement of the claim.
        jurisdiction. The appraisers will state sepa-
        rately the amount of Net Income and operating                       (8) If you intend to continue your busi-
        expense or amount of loss. If they fail to agree,                       ness, you must resume all or part
        they will submit their differences to the umpire.                       of your "operations" as quickly as
        A decision agreed to by any two will be bind-                           possible.
        ing. Each party will:                                          b. We may examine any insured under oath,
        a.   Pay its chosen appraiser; and                                while not in the presence of any other
                                                                          insured and at such times as may be rea-
        b. Bear the other expenses of the appraisal
                                                                          sonably required, about any matter relat-
           and umpire equally.
                                                                          ing to this insurance or the claim, including
        If there is an appraisal, we will still retain our                an insured's books and records. In the
        right to deny the claim.                                          event of an examination, an insured's an-
                                                                          swers must be signed.




CP 00 30 10 12                      Copyright, Insurance Services Office, Inc., 2011                        Page 5 of 9
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 41 of 77


   3.   Loss Determination                                            c.   Resumption Of Operations
        a.   The amount of Business Income loss will                       We will reduce the amount of your:
             be determined based on:                                       (1) Business Income loss, other than Ex-
             (1) The Net Income of the business before                         tra Expense, to the extent you can re-
                 the direct physical loss or damage                            sume your "operations", in whole or in
                 occurred;                                                     part, by using damaged or undam-
             (2) The likely Net Income of the business                         aged property (including merchandise
                 if no physical loss or damage had oc-                         or stock) at the described premises or
                 curred, but not including any Net In-                         elsewhere.
                 come that would likely have been                          (2) Extra Expense loss to the extent you
                 earned as a result of an increase in the                      can return "operations" to normal and
                 volume of business due to favorable                           discontinue such Extra Expense.
                 business conditions caused by the im-                d. If you do not resume "operations", or do
                 pact of the Covered Cause of Loss on                    not resume "operations" as quickly as pos-
                 customers or on other businesses;                       sible, we will pay based on the length of
             (3) The operating expenses, including                       time it would have taken to resume "opera-
                 payroll expenses, necessary to re-                      tions" as quickly as possible.
                 sume "operations" with the same qual-           4.   Loss Payment
                 ity of service that existed just before
                 the direct physical loss or damage;                  We will pay for covered loss within 30 days
                 and                                                  after we receive the sworn proof of loss, if you
                                                                      have complied with all of the terms of this Cov-
             (4) Other relevant sources of information,               erage Part, and:
                 including:
                                                                      a.   We have reached agreement with you on
                 (a) Your financial records and ac-                        the amount of loss; or
                     counting procedures;
                                                                      b. An appraisal award has been made.
                 (b) Bills, invoices and other vouchers;
                     and                                     D. Additional Condition
                 (c) Deeds, liens or contracts.                  COINSURANCE
        b. The amount of Extra Expense will be deter-            If a Coinsurance percentage is shown in the Decla-
           mined based on:                                       rations, the following condition applies in addition
                                                                 to the Common Policy Conditions and the Com-
             (1) All expenses that exceed the normal             mercial Property Conditions.
                 operating expenses that would have
                 been incurred by "operations" during            We will not pay the full amount of any Business In-
                 the "period of restoration" if no direct        come loss if the Limit of Insurance for Business In-
                 physical loss or damage had oc-                 come is less than:
                 curred. We will deduct from the total of        1.   The Coinsurance percentage shown for Busi-
                 such expenses:                                       ness Income in the Declarations; times
                 (a) The salvage value that remains of           2.   The sum of:
                     any property bought for tempo-
                                                                      a.   The Net Income (Net Profit or Loss before
                     rary use during the "period of re-
                                                                           income taxes), and
                     storation", once "operations" are
                     resumed; and                                     b. Operating expenses, including          payroll
                                                                         expenses,
                 (b) Any Extra Expense that is paid for
                     by other insurance, except for in-               that would have been earned or incurred (had
                     surance that is written subject to               no loss occurred) by your "operations" at the
                     the same plan, terms, conditions                 described premises for the 12 months follow-
                     and provisions as this insurance;                ing the inception, or last previous anniversary
                     and                                              date, of this policy (whichever is later).
             (2) Necessary expenses that reduce the
                 Business Income loss that otherwise
                 would have been incurred.




CP 00 30 10 12                     Copyright, Insurance Services Office, Inc., 2011                       Page 6 of 9
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 42 of 77


   Instead, we will determine the most we will pay us-       Example 1 (Underinsurance)
   ing the following steps:                                  When:     The Net Income and operating
   Step (1):     Multiply the Net Income and operating                 expenses for the 12 months
                 expense for the 12 monts following the                following the inception, or last
                 inception, or last previous anniversary               previous anniversary date, of
                 date, of this policy by the Coinsurance               this policy at the described
                 percentage;                                           premises would have been:           $ 400,000
   Step (2):     Divide the Limit of Insurance for the                 The Coninsurance percentage is:           50%
                 descriged premises by the figure de-                  The Limit of Insurance is:          $ 150,000
                 termined in Step (1); and
                                                                       The amount of loss is:              $   80,000
   Step (3):     Multiply the total amount of loss by the
                 figure determined in Step (2).              Step (1): $400,000 x 50% = $200,000
   We will pay the amount determined in Step (3) or                    (the minimum amount of insurane to
   the limit of insurance, whichever is less. For the re-              meet your Coninsurance requirements)
   mainder, you will either have to rely on other insur-     Step (2): $150,000 ÷ $200,00 = .75
   ance or absorb the loss yourself.
                                                             Step (3): $80,000 x .75 = $60,000
   In determining operating expenses for the purpose
                                                             We will pay no more than $60,000. The remaining
   of applying the Coinsurance condition, the follow-
                                                             $20,000 is not covered.
   ing expenses, if applicable, shall be deducted from
   the total of all operating expenses:                      Example 2 (Adequate Insurance)
           (1) Prepaid freight - outgoing;                   When:     The Net Income and operating
                                                                       expenses for the 12 months
           (2) Returns and allowances;
                                                                       following the inception, or last
           (3) Discounts;                                              previous anniversary date, of
           (4) Bad debts;                                              this policy at the described
                                                                       premises would have been:           $ 400,000
           (5) Collection expenses;
                                                                       The Coninsurance percentage is:           50%
           (6) Cost of raw stock and factory supplies
               consumed (including transportation                      The Limit of Insurance is:          $ 200,000
               charges);                                               The amount of loss is:              $   80,000
           (7) Cost of merchandise sold (including           The minimum amount of insurance to meet your Coin-
               transportation charges);                      surance requirement is $200,000 ($400,000 x 50%).
           (8) Cost of other supplies consumed (in-          Therefore, the Limit of Insurance in this example is ad-
               cluding transportation charges);              equate and no penalty applies. We will pay no more
                                                             than $80,000 (amount of loss).
           (9) Cost of services purchased from out-
               siders (not employees) to resell, that        This condition does not apply to Extra Expense
               do not continue under contract;               Coverage.
          (10) Power, heat and refrigeration ex-             E. Optional Coverages
               penses that do not continue under                 If shown as applicable in the Declarations, the fol-
               contract (if Form CP 15 11 is                     lowing Optional Coverages apply separately to
               attached);                                        each item.
          (11) All payroll expenses or the amount of             1.   Maximum Period Of Indemnity
               payroll expense excluded (if Form
                                                                      a.   The Additional Condition, Coinsurance,
               CP 15 10 is attached); and
                                                                           does not apply to this Coverage Form at
          (12) Special deductions for mining proper-                       the described premises to which this Op-
               ties (royalties unless specifically in-                     tional Coverage applies.
               cluded in coverage; actual depletion
               commonly known as unit or cost de-
               pletion - not percentage depletion; wel-
               fare and retirement fund charges
               based on tonnage; hired trucks).




CP 00 30 10 12                     Copyright, Insurance Services Office, Inc., 2011                       Page 7 of 9
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 43 of 77


        b. The most we will pay for the total of Busi-                          (b) Estimated for the 12 months im-
           ness Income loss and Extra Expense is the                                mediately following the inception
           lesser of:                                                               of this Optional Coverage.
             (1) The amount of loss sustained and ex-                       (2) The Declarations must indicate that
                 penses incurred during the 120 days                            the Business Income Agreed Value
                 immediately following the beginning of                         Optional Coverage applies, and an
                 the "period of restoration"; or                                Agreed Value must be shown in the
             (2) The Limit Of Insurance shown in the                            Declarations. The Agreed Value
                 Declarations.                                                  should be at least equal to:
   2.   Monthly Limit Of Indemnity                                              (a) The Coinsurance percentage
                                                                                    shown in the Declarations; multi-
        a.   The Additional Condition, Coinsurance,                                 plied by
             does not apply to this Coverage Form at
             the described premises to which this Op-                           (b) The amount of Net Income and
             tional Coverage applies.                                               operating expenses for the follow-
                                                                                    ing 12 months you report on the
        b. The most we will pay for loss of Business                                Work Sheet.
           Income in each period of 30 consecutive
           days after the beginning of the "period of                  b. The Additional Condition, Coinsurance, is
           restoration" is:                                               suspended until:
             (1) The Limit of Insurance, multiplied by                      (1) 12 months after the effective date of
                                                                                this Optional Coverage; or
             (2) The fraction shown in the Declarations
                 for this Optional Coverage.                                (2) The expiration date of this policy;
Example                                                                     whichever occurs first.
When:        The Limit of Insurance is:         $ 120,000              c.   We will reinstate the Additional Condition,
                                                                            Coinsurance, automatically if you do not
             The fraction shown in the                                      submit a new Work Sheet and Agreed
             Declarations for this Optional                                 Value:
             Coverage is:                            1/ 4
                                                                            (1) Within 12 months of the effective date
             The most we will pay for loss in                                   of this Optional Coverage; or
             each period of 30 consecutve
             days is:                           $ 30,000                    (2) When you request a change in your
                                                                                Business Income Limit of Insurance.
             ($120,000 x 1/ 4 = $30,000)
                                                                       d. If the Business Income Limit of Insurance
             If, in this example, the actual                              is less than the Agreed Value, we will not
             amount of loss is:                                           pay more of any loss than the amount of
             Days 1-30                          $ 40,000                  loss multiplied by:
             Days 31-60:                        $ 20,000                    (1) The Business Income Limit of Insur-
                                                                                ance; divided by
             Days 61-90:                        $ 30,000
                                                                            (2) The Agreed Value.
                                                $ 90,000
                                                              Example
             We will pay:
                                                              When:         The Limit of Insurane is:         $ 100,000
             Days 1-30:                         $ 30,000
                                                                            The Agreed Value is:              $ 200,000
             Days 31-60:                        $ 20,000
                                                              We will pay $40,000. The remaining $40,000 is not
             Days 61-90:                        $ 30,000
                                                              covered.
                                                $ 80,000
                                                                  4.   Extended Period Of Indemnity
   3.   Business Income Agreed Value 2
                                                                       Under Paragraph A.5.c., Extended Business
        a.   To activate this Optional Coverage:                       Income, the number 60 Subparagraphs (1)(b)
             (1) A Business Income Report/ Work                        and (2)(b) is replaced by the number shown in
                 Sheet must be submitted to us and                     the Declarations for this Optional Coverage.
                 must show financial data for your
                 "operations":
                 (a) During the 12 months prior to the
                     date of the Work Sheet; and




CP 00 30 10 12                      Copyright, Insurance Services Office, Inc., 2011                        Page 8 of 9
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 44 of 77


F. Definitions                                                               (2) Requires any insured or others to test
   1.   "Finished stock" means stock you have                                    for, monitor, clean up, remove, con-
        manufactured.                                                            tain, treat, detoxify or neutralize, or in
                                                                                 any way respond to, or assess the ef-
        "Finished stock" also includes whiskey and al-                           fects of "pollutants".
        coholic products being aged, unless there is a
        Coinsurance percentage shown for Business                       The expiration date of this policy will not cut
        Income in the Declarations.                                     short the "period of restoration".
        "Finished stock" does not include stock you                4.   "Pollutants" means any solid, liquid, gaseous
        have manufactured that is held for sale on the                  or thermal irritant or contaminant, including
        premises of any retail outlet insured under this                smoke, vapor, soot, fumes, acids, alkalis,
        Coverage Part.                                                  chemicals and waste. Waste includes materials
                                                                        to be recycled, reconditioned or reclaimed.
   2.   "Operations" means:
                                                                   5.   "Rental Value" means Business Income that
        a.   Your business activities occurring at the                  consists of:
             described premises; and
                                                                        a.   Net Income (Net Profit or Loss before
        b. The tenantability of the described prem-                          income taxes) that would have been
           ises, if coverage for Business Income                             earned or incurred as rental income from
           Including "Rental Value" or "Rental Value"                        tenant occupancy of the premises de-
           applies.                                                          scribed in the Declarations as furnished
   3.   "Period of restoration" means the period of                          and equipped by you, including fair rental
        time that:                                                           value of any portion of the described
                                                                             premises which is occupied by you; and
        a.   Begins:
                                                                        b. Continuing normal operating expenses in-
             (1) 72 hours after the time of direct physi-
                                                                           curred in connection with that premises,
                 cal loss or damage for Business In-
                                                                           including:
                 come Coverage; or
                                                                             (1) Payroll; and
             (2) Immediately after the time of direct
                 physical loss or damage for Extra Ex-                       (2) The amount of charges which are the
                 pense Coverage;                                                 legal obligation of the tenant(s) but
                                                                                 would otherwise be your obligations.
             caused by or resulting from any Covered
             Cause of Loss at the described premises;              6.   "Suspension" means:
             and                                                        a.   The slowdown or cessation of your busi-
        b. Ends on the earlier of:                                           ness activities; or
             (1) The date when the property at the de-                  b. That a part or all of the described premises
                 scribed premises should be repaired,                      is rendered untenantable, if coverage for
                 rebuilt or replaced with reasonable                       Business Income Including "Rental Value"
                 speed and similar quality; or                             or "Rental Value" applies.
             (2) The date when business is resumed at
                 a new permanent location.
        "Period of restoration" does not include any in-
        creased period required due to the enforce-
        ment of or compliance with any ordinance or
        law that:
             (1) Regulates the construction, use or re-
                 pair, or requires the tearing down, of
                 any property; or




CP 00 30 10 12                       Copyright, Insurance Services Office, Inc., 2011                         Page 9 of 9
     Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 45 of 77
                                                                                                                         CP 0 0 9 0 0 7 8 8


                         COM M ERCIA L PROPERTY CONDITIONS
This Cov erage Part is subject t o t he f ollow ing condit ions, t he Com m on Policy Condit ions and applicable Loss
Condit ions and A ddit ional Condit ions in Com m ercial Propert y Cov erage Form s.

A . CONCEA LM ENT, M ISREPRESENTA TION OR FRA UD                                Part bears t o t he Lim it s of Insurance of                     all
     This Cov erage Part is v oid in any case of f raud by                      insurance cov ering on t he sam e basis.
     y ou as it relat es t o t his Cov erage Part at any t im e. It        2.   If t here is ot her insurance cov ering t he sam e loss
     is also v oid if y ou or any ot her insured, at any t im e,                or dam age, ot her t han t hat described in 1 .
     int ent ionally conceal or m isrepresent a m at erial f act                abov e, w e w ill pay only f or t he am ount of
     concerning:                                                                cov ered loss or dam age in ex cess of t he am ount
     1.   This Cov erage Part ;                                                 due f rom t hat ot her insurance, w het her y ou can
                                                                                collect on it or not . But w e w ill not pay m ore
     2.   The Cov ered Propert y ;                                              t han t he applicable Lim it of Insurance.
     3.   Your int erest in t he Cov ered Propert y ; or              H. POLICY PERIOD, COV ERA GE TERRITORY
     4.   A claim under t his Cov erage Part .                             Under t his Cov erage Part :
B.   CONTROL OF PROPERTY                                                   1.   W e cov er loss or dam age com m encing:
     A ny act or neglect of any person ot her t han y ou                        a.   During t he policy period show n in t he Decla-
     bey ond y our direct ion or cont rol w ill not af f ect t his                   rat ions; and
     insurance.
                                                                                b.   W it hin t he cov erage t errit ory .
     The breach of any condit ion of t his Cov erage Part at
     any one or m ore locat ions w ill not af f ect cov erage at           2.   The cov erage t errit ory is:
     any locat ion w here, at t he t im e of loss or dam age,                   a.   The Unit ed St at es of A m erica (including it s
     t he breach of condit ion does not ex ist .                                     t errit ories and possessions);
C. INSURA NCE UNDER TW O OR M ORE COV ERA GES                                   b.   Puert o Rico; and
     If t w o or m ore of t his policy ' s cov erages apply t o                 c.   Canada.
     t he sam e loss or dam age, w e w ill not pay m ore t han        I.   TRA NSFER OF RIGHTS OF RECOV ERY A GA INST
     t he act ual am ount of t he loss or dam age.                         OTHERS TO US
D. LEGA L A CTION A GA INST US                                             If any person or organizat ion t o or f or w hom w e
     No one m ay bring a legal act ion against us under                    m ake pay m ent under t his Cov erage Part has right s
     t his Cov erage Part unless:                                          t o recov er dam ages f rom anot her, t hose right s are
     1.   There has been f ull com pliance w it h all of t he              t ransf erred t o us t o t he ex t ent of our pay m ent . That
          t erm s of t his Cov erage Part ; and                            person or organizat ion m ust do ev ery t hing necessary
                                                                           t o secure our right s and m ust do not hing af t er loss
     2.   The act ion is brought w it hin 2 y ears af t er t he            t o im pair t hem . But y ou m ay w aiv e y our right s
          dat e on w hich t he direct phy sical loss or dam age            against anot her part y in w rit ing:
          occurred.
                                                                           1.   Prior t o a loss t o y our Cov ered Propert y or
E.   LIBERA LIZA TION                                                           Cov ered Incom e.
     If w e adopt any rev ision t hat w ould broaden t he                  2.   A f t er a loss t o y our Cov ered Propert y or Cov ered
     cov erage under t his Cov erage Part w it hout addit ional                 Incom e only if , at t im e of loss, t hat part y is one
     prem ium w it hin 4 5 day s prior t o or during t he policy                of t he f ollow ing:
     period, t he broadened cov erage w ill im m ediat ely
     apply t o t his Cov erage Part .                                           a.   Som eone insured by t his insurance;

F.   NO BENEFIT TO BA ILEE                                                      b.   A business f irm :

     No person or organizat ion, ot her t han y ou, hav ing                          (1 ) Ow ned or cont rolled by y ou; or
     cust ody of Cov ered Propert y w ill benef it f rom t his                       (2 ) That ow ns or cont rols y ou; or
     insurance.                                                                 c.   Your t enant .
G. OTHER INSURA NCE                                                        This w ill not rest rict y our insurance.
     1.   You m ay hav e ot her insurance subject t o t he
          sam e plan, t erm s, condit ions and prov isions as
          t he insurance under t his Cov erage Part . If y ou
          do, w e w ill pay our share of t he cov ered loss or
          dam age. Our share is t he proport ion t hat t he
          applicable Lim it of Insurance under t his Cov erage




                                                                                                                             Hart Forms & Services
CP 0 0 9 0 0 7 8 8                Copy right , ISO Com m ercial Risk Serv ices, Inc., 1 9 8 3 , 1 9 8 7                       Reorder No. 1 4 -9 0 1 7
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 46 of 77


POLICY NUMBER: 773TA10064                                                                     COMMERCIAL PROPERTY
                                                                                                      CP 04 11 09 17

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

                                                       SCHEDULE

                                                                                           Protective Safeguards
          Premises Number                           Building Number                         Symbols Applicable

                  1                                           1                                      P-5




Describe Any "P-9":




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. The following is added to the Commercial Property              B. The following is added to the Exclusions section
   Conditions:                                                       of:
    Protective Safeguards                                            Causes Of Loss - Basic Form
    As a condition of this insurance, you are required               Causes Of Loss - Broad Form
    to:                                                              Causes Of Loss - Special Form
    1.   Maintain the protective safeguards listed in the            Mortgageholders Errors And Omissions Coverage
         Schedule, and over which you have control, in               Form
         complete working order;
                                                                     Standard Property Policy
    2.   Actively engage and maintain in the "on" posi-
         tion at all times any automatic fire alarm or               We will not pay for loss or damage caused by or
         other automatic system listed in the Schedule;              resulting from fire if, prior to the fire, you failed to
         and                                                         comply with any condition set forth in Paragraph A.
    3.   Notify us if you know of any suspension of or            C. The protective safeguards to which this endorse-
         impairment in any protective safeguard listed               ment applies are identified by the following
         in the Schedule.                                            symbols:
         However, if part of an Automatic Sprinkler                  "P-1" Automatic Sprinkler System, including re-
         System or Automatic Commercial Cooking Ex-                  lated supervisory services.
         haust And Extinguishing System is shut off due
         to breakage, leakage, freezing conditions or
         opening of sprinkler heads, notification to us
         will not be necessary if you can restore full pro-
         tection within 48 hours.




CP 04 11 09 17                      Copyright, Insurance Services Office, Inc., 2016                            Page 1 of 2
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 47 of 77


   Automatic Sprinkler System means:                              "P-3" Security Service, with a recording system or
       a.     Any automatic fire protective or extinguish-        watch clock, making hourly rounds covering the
              ing system, including connected:                    entire building, when the premises are not in actual
                                                                  operation.
              (1) Sprinklers and discharge nozzles;
                                                                  "P-4" Service Contract with a privately owned fire
              (2) Ducts, pipes, valves and fittings;              department providing fire protection service to the
              (3) Tanks, their component parts and sup-           described premises.
                  ports; and                                      "P-5" Automatic Commercial Cooking Exhaust
              (4) Pumps and private fire protection               And Extinguishing System installed on cooking
                  mains.                                          appliances and having the following components:
       b. When supplied from an automatic fire pro-                    a.   Hood;
          tective system:                                              b. Grease removal device;
              (1) Non-automatic fire protective systems;               c.   Duct system; and
                  and
                                                                       d. Wet chemical fire extinguishing equip-
              (2) Hydrants, standpipes and outlets.                       ment.
   "P-2" Automatic Fire Alarm, protecting the entire              "P-9", the protective system described in the
   building, that is:                                             Schedule.
       a.     Connected to a central station; or
       b. Reporting to a public or private fire alarm
          station.




Page 2 of 2                         Copyright, Insurance Services Office, Inc., 2016                 CP 04 11 09 17
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 48 of 77


                                                                                          COMMERCIAL PROPERTY
                                                                                                  CP 10 30 10 12


                         CAUSES OF LOSS - SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.


A. Covered Causes Of Loss                                                  (4) Earth sinking (other than sinkhole
    When Special is shown in the Declarations, Cov-                            collapse), rising or shifting including
    ered Causes of Loss means direct physical loss                             soil conditions which cause settling,
    unless the loss is excluded or limited in this policy.                     cracking or other disarrangement of
                                                                               foundations or other parts of realty.
B. Exclusions                                                                  Soil conditions include contraction,
    1.   We will not pay for loss or damage caused di-                         expansion, freezing, thawing, erosion,
         rectly or indirectly by any of the following.                         improperly compacted soil and the
         Such loss or damage is excluded regardless of                         action of water under the ground
         any other cause or event that contributes con-                        surface.
         currently or in any sequence to the loss.                         But if Earth Movement, as described in
         a.   Ordinance Or Law                                             b.(1) through (4) above, results in fire or
                                                                           explosion, we will pay for the loss or dam-
              The enforcement of or compliance with
                                                                           age caused by that fire or explosion.
              any ordinance or law:
                                                                           (5) Volcanic eruption, explosion or effu-
              (1) Regulating the construction, use or re-
                                                                               sion. But if volcanic eruption, explo-
                  pair of any property; or
                                                                               sion or effusion results in fire, building
              (2) Requiring the tearing down of any                            glass breakage or Volcanic Action, we
                  property, including the cost of remov-                       will pay for the loss or damage caused
                  ing its debris.                                              by that fire, building glass breakage or
              This exclusion, Ordinance Or Law, applies                        Volcanic Action.
              whether the loss results from:                                   Volcanic Action means direct loss or
                  (a) An ordinance or law that is en-                          damage resulting from the eruption of
                      forced even if the property has not                      a volcano when the loss or damage is
                      been damaged; or                                         caused by:
                  (b) The increased costs incurred to                          (a) Airborne volcanic blast or airborne
                      comply with an ordinance or law                              shock waves;
                      in the course of construction, re-                       (b) Ash, dust or particulate matter; or
                      pair, renovation, remodeling or
                                                                               (c) Lava flow.
                      demolition of property, or removal
                      of its debris, following a physical                      With respect to coverage for Volcanic
                      loss to that property.                                   Action as set forth in (5)(a), (5)(b) and
                                                                               (5)(c), all volcanic eruptions that oc-
         b. Earth Movement
                                                                               cur within any 168-hour period will
              (1) Earthquake, including tremors and                            constitute a single occurrence.
                  aftershocks and any earth sinking, ris-
                                                                               Volcanic Action does not include the
                  ing or shifting related to such event;
                                                                               cost to remove ash, dust or particulate
              (2) Landslide, including any earth sinking,                      matter that does not cause direct
                  rising or shifting related to such event;                    physical loss or damage to the de-
              (3) Mine subsidence, meaning subsi-                              scribed property.
                  dence of a man-made mine, whether                        This exclusion applies regardless of
                  or not mining activity has ceased;                       whether any of the above, in Paragraphs
                                                                           (1) through (5), is caused by an act of
                                                                           nature or is otherwise caused.




CP 10 30 10 12                      Copyright, Insurance Services Office, Inc., 2011                       Page 1 of 10
                                                     INSURED
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 49 of 77


       c.   Governmental Action                                           (3) Insurrection, rebellion, revolution,
            Seizure or destruction of property by order                       usurped power, or action taken by
            of governmental authority.                                        governmental authority in hindering or
                                                                              defending against any of these.
            But we will pay for loss or damage caused
            by or resulting from acts of destruction                  g. Water
            ordered by governmental authority and                         (1) Flood, surface water, waves (including
            taken at the time of a fire to prevent its                        tidal wave and tsunami), tides, tidal
            spread, if the fire would be covered under                        water, overflow of any body of water,
            this Coverage Part.                                               or spray from any of these, all whether
       d. Nuclear Hazard                                                      or not driven by wind (including storm
                                                                              surge);
            Nuclear reaction or radiation, or radioac-
            tive contamination, however caused.                           (2) Mudslide or mudflow;
            But if nuclear reaction or radiation, or ra-                  (3) Water that backs up or overflows or is
            dioactive contamination, results in fire, we                      otherwise discharged from a sewer,
            will pay for the loss or damage caused by                         drain, sump, sump pump or related
            that fire.                                                        equipment;
       e.   Utility Services                                              (4) Water under the ground surface press-
                                                                              ing on, or flowing or seeping through:
            The failure of power, communication,
            water or other utility service supplied to the                    (a) Foundations, walls,       floors   or
            described premises, however caused, if                                paved surfaces;
            the failure:                                                      (b) Basements, whether paved or not;
            (1) Originates away from the described                                or
                premises; or                                                  (c) Doors, windows or other open-
            (2) Originates at the described premises,                             ings; or
                but only if such failure involves equip-                  (5) Waterborne material carried or other-
                ment used to supply the utility ser-                          wise moved by any of the water re-
                vice to the described premises from a                         ferred to in Paragraph (1), (3) or (4),
                source away from the described                                or material carried or otherwise moved
                premises.                                                     by mudslide or mudflow.
            Failure of any utility service includes lack                  This exclusion applies regardless of
            of sufficient capacity and reduction in                       whether any of the above, in Paragraphs
            supply.                                                       (1) through (5), is caused by an act of
            Loss or damage caused by a surge of                           nature or is otherwise caused. An example
            power is also excluded, if the surge would                    of a situation to which this exclusion ap-
            not have occurred but for an event caus-                      plies is the situation where a dam, levee,
            ing a failure of power.                                       seawall or other boundary or containment
                                                                          system fails in whole or in part, for any rea-
            But if the failure or surge of power, or the                  son, to contain the water.
            failure of communication, water or other
            utility service, results in a Covered Cause                   But if any of the above, in Paragraphs (1)
            of Loss, we will pay for the loss or damage                   through (5), results in fire, explosion or
            caused by that Covered Cause of Loss.                         sprinkler leakage, we will pay for the loss
                                                                          or damage caused by that fire, explosion
            Communication services include but are                        or sprinkler leakage (if sprinkler leakage is
            not limited to service relating to Internet                   a Covered Cause of Loss).
            access or access to any electronic, cellu-
            lar or satellite network.                                 h. "Fungus", Wet Rot, Dry Rot And Bacteria
       f.   War And Military Action                                       Presence, growth, proliferation, spread or
                                                                          any activity of "fungus", wet or dry rot or
            (1) War, including undeclared or civil war;                   bacteria.
            (2) Warlike action by a military force, in-                   But if "fungus", wet or dry rot or bacteria
                cluding action in hindering or defend-                    result in a "specified cause of loss", we will
                ing against an actual or expected                         pay for the loss or damage caused by that
                attack, by any government, sovereign                      "specified cause of loss".
                or other authority using military per-
                sonnel or other agents; or




Page 2 of 10                       Copyright, Insurance Services Office, Inc., 2011                    CP 10 30 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 50 of 77


             This exclusion does not apply:                                  (5) Nesting or infestation, or discharge or
             (1) When "fungus", wet or dry rot or bacte-                         release of waste products or secre-
                 ria result from fire or lightning; or                           tions, by insects, birds, rodents or
                                                                                 other animals.
             (2) To the extent that coverage is pro-
                 vided in the Additional Coverage, Lim-                      (6) Mechanical breakdown, including rup-
                 ited Coverage For "Fungus", Wet Rot,                            ture or bursting caused by centrifugal
                 Dry Rot And Bacteria, with respect                              force. But if mechanical breakdown re-
                 to loss or damage by a cause of loss                            sults in elevator collision, we will pay
                 other than fire or lightning.                                   for the loss or damage caused by that
                                                                                 elevator collision.
        Exclusions B.1.a. through B.1.h. apply
        whether or not the loss event results in wide-                       (7) The following causes of loss to per-
        spread damage or affects a substantial area.                             sonal property:
   2.   We will not pay for loss or damage caused by                             (a) Dampness     or   dryness   of   at-
        or resulting from any of the following:                                      mosphere;
        a.   Artificially generated electrical, magnetic                         (b) Changes in or        extremes    of
             or electromagnetic energy that damages,                                 temperature; or
             disturbs, disrupts or otherwise interferes                          (c) Marring or scratching.
             with any:                                                       But if an excluded cause of loss that is
             (1) Electrical or electronic wire, device,                      listed in 2.d.(1) through (7) results in a
                 appliance, system or network; or                            "specified cause of loss" or building glass
             (2) Device, appliance, system or network                        breakage, we will pay for the loss or dam-
                 utilizing cellular or satellite technology.                 age caused by that "specified cause of
                                                                             loss" or building glass breakage.
             For the purpose of this exclusion, electri-
             cal, magnetic or electromagnetic energy                    e.   Explosion of steam boilers, steam pipes,
             includes but is not limited to:                                 steam engines or steam turbines owned or
                                                                             leased by you, or operated under your
                 (a) Electrical current, including arc-                      control. But if explosion of steam boilers,
                     ing;                                                    steam pipes, steam engines or steam tur-
                 (b) Electrical charge produced or                           bines results in fire or combustion explo-
                     conducted by a magnetic or elec-                        sion, we will pay for the loss or damage
                     tromagnetic field;                                      caused by that fire or combustion explo-
                                                                             sion. We will also pay for loss or damage
                 (c) Pulse of electromagnetic energy;
                                                                             caused by or resulting from the explosion
                     or
                                                                             of gases or fuel within the furnace of any
                 (d) Electromagnetic waves or micro-                         fired vessel or within the flues or passages
                     waves.                                                  through which the gases of combustion
             But if fire results, we will pay for the loss or                pass.
             damage caused by that fire.                                f.   Continuous or repeated seepage or leak-
        b. Delay, loss of use or loss of market.                             age of water, or the presence or conden-
                                                                             sation of humidity, moisture or vapor, that
        c.   Smoke, vapor or gas from agricultural
                                                                             occurs over a period of 14 days or more.
             smudging or industrial operations.
                                                                        g. Water, other liquids, powder or molten
        d. (1) Wear and tear;
                                                                           material that leaks or flows from plumbing,
             (2) Rust or other corrosion, decay, deteri-                   heating, air conditioning or other equip-
                 oration, hidden or latent defect or any                   ment (except fire protective systems)
                 quality in property that causes it to                     caused by or resulting from freezing,
                 damage or destroy itself;                                 unless:
             (3) Smog;                                                       (1) You do your best to maintain heat in
             (4) Settling, cracking, shrinking or ex-                            the building or structure; or
                 pansion;




CP 10 30 10 12                       Copyright, Insurance Services Office, Inc., 2011                      Page 3 of 10
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 51 of 77


            (2) You drain the equipment and shut                              (b) To collapse caused by one or
                off the supply if the heat is not                                 more of the following:
                maintained.                                                       (i) The "specified causes of loss";
       h. Dishonest or criminal act (including theft)                             (ii) Breakage of building glass;
          by you, any of your partners, members,
          officers, managers, employees (includ-                                 (iii) Weight of rain that collects on
          ing temporary employees and leased                                           a roof; or
          workers), directors, trustees or authorized                            (iv) Weight of people or personal
          representatives, whether acting alone or in                                 property.
          collusion with each other or with any other
                                                                     l.   Discharge, dispersal, seepage, migration,
          party; or theft by any person to whom you
                                                                          release or escape of "pollutants" unless the
          entrust the property for any purpose,
                                                                          discharge, dispersal, seepage, migration,
          whether acting alone or in collusion with
                                                                          release or escape is itself caused by any of
          any other party.
                                                                          the "specified causes of loss". But if the
            This exclusion:                                               discharge, dispersal, seepage, migration,
            (1) Applies whether or not an act oc-                         release or escape of "pollutants" results in
                curs during your normal hours of                          a "specified cause of loss", we will pay for
                operation;                                                the loss or damage caused by that "speci-
                                                                          fied cause of loss".
            (2) Does not apply to acts of destruction
                by your employees (including tempo-                       This exclusion,, does not apply to damage
                rary employees and leased workers)                        to glass caused by chemicals applied to
                or authorized representatives; but theft                  the glass.
                by your employees (including tempo-                  m. Neglect of an insured to use all reasonable
                rary employees and leased workers)                      means to save and preserve property from
                or authorized representatives is not                    further damage at and after the time of
                covered.                                                loss.
       i.   Voluntary parting with any property by you          3.   We will not pay for loss or damage caused by
            or anyone else to whom you have en-                      or resulting from any of the following, 3.a.
            trusted the property if induced to do so by              through 3.c. But if an excluded cause of loss
            any fraudulent scheme, trick, device or                  that is listed in 3.a. through 3.c. results in a
            false pretense.                                          Covered Cause of Loss, we will pay for the loss
       j.   Rain, snow, ice or sleet to personal prop-               or damage caused by that Covered Cause of
            erty in the open.                                        Loss.
       k.   Collapse, including any of the following                 a.   Weather conditions. But this exclusion
            conditions of property or any part of the                     only applies if weather conditions con-
            property:                                                     tribute in any way with a cause or event ex-
                                                                          cluded in Paragraph 1. above to produce
            (1) An abrupt falling down or caving in;                      the loss or damage.
            (2) Loss of structural integrity, including              b. Acts or decisions, including the failure to
                separation of parts of the property or                  act or decide, of any person, group, or-
                property in danger of falling down or                   ganization or governmental body.
                caving in; or
                                                                     c.   Faulty, inadequate or defective:
            (3) Any cracking, bulging, sagging, bend-
                ing, leaning, settling, shrinkage or ex-                  (1) Planning, zoning, development, sur-
                pansion as such condition relates to                          veying, siting;
                (1) or (2) above.                                         (2) Design, specifications, workmanship,
            But if collapse results in a Covered Cause                        repair, construction, renovation, re-
            of Loss at the described premises, we will                        modeling, grading, compaction;
            pay for the loss or damage caused by that                     (3) Materials used in repair, construction,
            Covered Cause of Loss.                                            renovation or remodeling; or
            This exclusion, k., does not apply:                           (4) Maintenance;
                (a) To the extent that coverage is pro-                   of part or all of any property on or off the
                    vided under the Additional Cover-                     described premises.
                    age, Collapse; or




Page 4 of 10                      Copyright, Insurance Services Office, Inc., 2011                    CP 10 30 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 52 of 77


   4.   Special Exclusions                                                  (5) Any other consequential loss.
        The following provisions apply only to the                     b. Leasehold Interest Coverage Form
        specified Coverage Forms:                                           (1) Paragraph B.1.a., Ordinance Or Law,
        a.   Business Income (And Extra Expense)                                does not apply to insurance under this
             Coverage Form, Business Income                                     Coverage Form.
             (Without Extra Expense) Coverage                               (2) We will not pay for any loss caused by:
             Form, Or Extra Expense Coverage Form
                                                                                (a) Your cancelling the lease;
             We will not pay for:
                                                                                (b) The suspension, lapse or cancel-
             (1) Any loss caused by or resulting from:                              lation of any license; or
                 (a) Damage or destruction of "fin-                             (c) Any other consequential loss.
                     ished stock"; or
                                                                       c.   Legal Liability Coverage Form
                 (b) The time required to reproduce
                     "finished stock".                                      (1) The following exclusions do not apply
                                                                                to insurance under this Coverage
                 This exclusion does not apply to Extra                         Form:
                 Expense.
                                                                                (a) Paragraph B.1.a. Ordinance Or
             (2) Any loss caused by or resulting from                               Law;
                 direct physical loss or damage to ra-
                 dio or television antennas (including                          (b) Paragraph B.1.c. Governmental
                 satellite dishes) and their lead-in wir-                           Action;
                 ing, masts or towers.                                          (c) Paragraph B.1.d. Nuclear Hazard;
             (3) Any increase of loss caused by or re-                          (d) Paragraph B.1.e. Utility Services;
                 sulting from:                                                      and
                 (a) Delay in rebuilding, repairing or re-                      (e) Paragraph B.1.f. War And Military
                     placing the property or resuming                               Action.
                     "operations", due to interference
                                                                            (2) The following additional exclusions
                     at the location of the rebuilding,
                                                                                apply to insurance under this Cover-
                     repair or replacement by strikers
                                                                                age Form:
                     or other persons; or
                                                                                (a) Contractual Liability
                 (b) Suspension, lapse or cancellation
                     of any license, lease or contract.                             We will not defend any claim or
                     But if the suspension, lapse or                                "suit", or pay damages that you
                     cancellation is directly caused by                             are legally liable to pay, solely by
                     the "suspension" of "operations",                              reason of your assumption of lia-
                     we will cover such loss that affects                           bility in a contract or agreement.
                     your Business Income during the                                But this exclusion does not apply
                     "period of restoration" and any ex-                            to a written lease agreement in
                     tension of the "period of restora-                             which you have assumed liability
                     tion" in accordance with the terms                             for building damage resulting from
                     of the Extended Business Income                                an actual or attempted burglary or
                     Additional Coverage and the Ex-                                robbery, provided that:
                     tended Period Of Indemnity Op-                                 (i) Your assumption of liability
                     tional Coverage or any variation of                                was executed prior to the
                     these.                                                             accident; and
             (4) Any Extra Expense caused by or re-                                 (ii) The building is Covered Prop-
                 sulting from suspension, lapse or                                       erty under this Coverage
                 cancellation of any license, lease                                      Form.
                 or contract beyond the "period of
                                                                                (b) Nuclear Hazard
                 restoration".
                                                                                    We will not defend any claim or
                                                                                    "suit", or pay any damages, loss,
                                                                                    expense or obligation, resulting
                                                                                    from nuclear reaction or radiation,
                                                                                    or radioactive contamination,
                                                                                    however caused.




CP 10 30 10 12                      Copyright, Insurance Services Office, Inc., 2011                        Page 5 of 10
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 53 of 77


   5.   Additional Exclusion                                          d. Building materials and supplies not at-
        The following provisions apply only to the                       tached as part of the building or structure,
        specified property:                                              caused by or resulting from theft.
        Loss Or Damage To Products                                         However, this limitation does not apply to:
        We will not pay for loss or damage to any mer-                     (1) Building materials and supplies held
        chandise, goods or other product caused by                             for sale by you, unless they are in-
        or resulting from error or omission by any per-                        sured under the Builders Risk Cover-
        son or entity (including those having posses-                          age Form; or
        sion under an arrangement where work or a                          (2) Business Income Coverage or Extra
        portion of the work is outsourced) in any stage                        Expense Coverage.
        of the development, production or use of the                  e.   Property that is missing, where the only
        product, including planning, testing, process-                     evidence of the loss or damage is a short-
        ing, packaging, installation, maintenance or re-                   age disclosed on taking inventory, or other
        pair. This exclusion applies to any effect that                    instances where there is no physical evi-
        compromises the form, substance or quality of                      dence to show what happened to the
        the product. But if such error or omission re-                     property.
        sults in a Covered Cause of Loss, we will pay
        for the loss or damage caused by that Covered                 f.   Property that has been transferred to a
        Cause of Loss.                                                     person or to a place outside the described
                                                                           premises on the basis of unauthorized
C. Limitations                                                             instructions.
   The following limitations apply to all policy forms                g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated:                            part of a vegetated roof, caused by or re-
   1.   We will not pay for loss of or damage to prop-                   sulting from:
        erty, as described and limited in this section. In                 (1) Dampness or dryness of atmosphere
        addition, we will not pay for any loss that is a                       or of soil supporting the vegetation;
        consequence of loss or damage as described
        and limited in this section.                                       (2) Changes in or extremes of tempera-
                                                                               ture;
        a.   Steam boilers, steam pipes, steam engines
             or steam turbines caused by or resulting                      (3) Disease;
             from any condition or event inside such                       (4) Frost or hail; or
             equipment. But we will pay for loss of or
                                                                           (5) Rain, snow, ice or sleet.
             damage to such equipment caused by or
             resulting from an explosion of gases or             2.   We will not pay for loss of or damage to the fol-
             fuel within the furnace of any fired vessel              lowing types of property unless caused by the
             or within the flues or passages through                  "specified causes of loss" or building glass
             which the gases of combustion pass.                      breakage:
        b. Hot water boilers or other water heating                   a.   Animals, and then only if they are killed or
           equipment caused by or resulting from                           their destruction is made necessary.
           any condition or event inside such boilers                 b. Fragile articles such as statuary, marbles,
           or equipment, other than an explosion.                        chinaware and porcelains, if broken. This
        c.   The interior of any building or structure, or               restriction does not apply to:
             to personal property in the building or                       (1) Glass; or
             structure, caused by or resulting from rain,
                                                                           (2) Containers of property held for sale.
             snow, sleet, ice, sand or dust, whether
             driven by wind or not, unless:                           c.   Builders' machinery, tools and equipment
                                                                           owned by you or entrusted to you, pro-
             (1) The building or structure first sustains
                                                                           vided such property is Covered Property.
                 damage by a Covered Cause of Loss
                 to its roof or walls through which the                    However, this limitation does not apply:
                 rain, snow, sleet, ice, sand or dust                      (1) If the property is located on or within
                 enters; or                                                    100 feet of the described premises,
             (2) The loss or damage is caused by or                            unless the premises is insured under
                 results from thawing of snow, sleet or                        the Builders Risk Coverage Form; or
                 ice on the building or structure.                         (2) To Business Income Coverage or to
                                                                               Extra Expense Coverage.




Page 6 of 10                       Copyright, Insurance Services Office, Inc., 2011                    CP 10 30 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 54 of 77


   3.   The special limit shown for each category, a.            2.   We will pay for direct physical loss or damage
        through d., is the total limit for loss of or dam-            to Covered Property, caused by abrupt col-
        age to all property in that category. The special             lapse of a building or any part of a building that
        limit applies to any one occurrence of theft, re-             is insured under this Coverage Form or that
        gardless of the types or number of articles that              contains Covered Property insured under this
        are lost or damaged in that occurrence. The                   Coverage Form, if such collapse is caused by
        special limits are (unless a higher limit is                  one or more of the following:
        shown in the Declarations):                                   a.   Building decay that is hidden from view,
        a.   $2,500 for furs, fur garments and garments                    unless the presence of such decay is
             trimmed with fur.                                             known to an insured prior to collapse;
        b. $2,500 for jewelry, watches, watch move-                   b. Insect or vermin damage that is hidden
           ments, jewels, pearls, precious and semi-                     from view, unless the presence of such
           precious stones, bullion, gold, silver,                       damage is known to an insured prior to
           platinum and other precious alloys or                         collapse;
           metals. This limit does not apply to jewelry               c.   Use of defective material or methods in
           and watches worth $100 or less per item.                        construction, remodeling or renovation if
        c.   $2,500 for patterns, dies, molds and forms.                   the abrupt collapse occurs during the
        d. $250 for stamps, tickets, including lottery                     course of the construction, remodeling or
           tickets held for sale, and letters of credit.                   renovation.
        These special limits are part of, not in addition             d. Use of defective material or methods in
        to, the Limit of Insurance applicable to the                     construction, remodeling or renovation
        Covered Property.                                                if the abrupt collapse occurs after the
                                                                         construction, remodeling or renovation is
        This limitation, C.3., does not apply to Busi-                   complete, but only if the collapse is
        ness Income Coverage or to Extra Expense                         caused in part by:
        Coverage.
                                                                           (1) A cause of loss listed in 2.a. or 2.b.;
   4.   We will not pay the cost to repair any defect to
        a system or appliance from which water, other                      (2) One or more of the "specified causes
        liquid, powder or molten material escapes. But                         of loss";
        we will pay the cost to repair or replace dam-                     (3) Breakage of building glass;
        aged parts of fire-extinguishing equipment if                      (4) Weight of people or personal property;
        the damage:                                                            or
        a.   Results in discharge of any substance                         (5) Weight of rain that collects on a roof.
             from an automatic fire protection system;
             or                                                  3.   This Additional Coverage - Collapse does not
                                                                      apply to:
        b. Is directly caused by freezing.
                                                                      a.   A building or any part of a building that is
        However, this limitation does not apply to Busi-                   in danger of falling down or caving in;
        ness Income Coverage or to Extra Expense
        Coverage.                                                     b. A part of a building that is standing, even if
                                                                         it has separated from another part of the
D. Additional Coverage - Collapse                                        building; or
   The coverage provided under this Additional Cov-                   c.   A building that is standing or any part of a
   erage, Collapse, applies only to an abrupt collapse                     building that is standing, even if it shows
   as described and limited in D.1. through D.7.                           evidence of cracking, bulging, sagging,
   1.   For the purpose of this Additional Coverage,                       bending, leaning, settling, shrinkage or
        Collapse, abrupt collapse means an abrupt                          expansion.
        falling down or caving in of a building or any           4.   With respect to the following property:
        part of a building with the result that the build-
        ing or part of the building cannot be occupied                a.   Outdoor radio or television antennas (in-
        for its intended purpose.                                          cluding satellite dishes) and their lead-in
                                                                           wiring, masts or towers;




CP 10 30 10 12                     Copyright, Insurance Services Office, Inc., 2011                        Page 7 of 10
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 55 of 77


        b. Awnings, gutters and downspouts;                  E. Additional Coverage - Limited Coverage For
        c.   Yard fixtures;                                     "Fungus", Wet Rot, Dry Rot And Bacteria
        d. Outdoor swimming pools;                               1.   The coverage described in E.2. and E.6. only
                                                                      applies when the "fungus", wet or dry rot or
        e.   Fences;                                                  bacteria are the result of one or more of the
        f.   Piers, wharves and docks;                                following causes that occur during the policy
                                                                      period and only if all reasonable means were
        g. Beach or diving platforms or appur-
                                                                      used to save and preserve the property from
           tenances;
                                                                      further damage at the time of and after that
        h. Retaining walls; and                                       occurrence:
        i.   Walks, roadways        and    other   paved              a.   A "specified cause of loss" other than fire
             surfaces;                                                     or lightning; or
        if an abrupt collapse is caused by a cause of                 b. Flood, if the Flood Coverage Endorsement
        loss listed in 2.a. through 2.d., we will pay for                applies to the affected premises.
        loss or damage to that property only if:
                                                                      This Additional Coverage does not apply to
             (1) Such loss or damage is a direct result               lawns, trees, shrubs or plants which are part of
                 of the abrupt collapse of a building in-             a vegetated roof.
                 sured under this Coverage Form; and
                                                                 2.   We will pay for loss or damage by "fungus",
             (2) The property is Covered Property                     wet or dry rot or bacteria. As used in this Lim-
                 under this Coverage Form.                            ited Coverage, the term loss or damage
   5.   If personal property abruptly falls down or                   means:
        caves in and such collapse is not the result of               a.   Direct physical loss or damage to Covered
        abrupt collapse of a building, we will pay for                     Property caused by "fungus", wet or dry
        loss or damage to Covered Property caused                          rot or bacteria, including the cost of re-
        by such collapse of personal property only if:                     moval of the "fungus", wet or dry rot or
        a.   The collapse of personal property was                         bacteria;
             caused by a cause of loss listed in 2.a.                 b. The cost to tear out and replace any part
             through 2.d.;                                               of the building or other property as needed
        b. The personal property which collapses is                      to gain access to the "fungus", wet or dry
           inside a building; and                                        rot or bacteria; and
        c.   The property which collapses is not of a                 c.   The cost of testing performed after re-
             kind listed in 4., regardless of whether that                 moval, repair, replacement or restoration
             kind of property is considered to be per-                     of the damaged property is completed,
             sonal property or real property.                              provided there is a reason to believe that
                                                                           "fungus", wet or dry rot or bacteria are
        The coverage stated in this Paragraph 5. does
                                                                           present.
        not apply to personal property if marring
        and/ or scratching is the only damage to that            3.   The coverage described under E.2. of this Lim-
        personal property caused by the collapse.                     ited Coverage is limited to $15,000. Regardless
                                                                      of the number of claims, this limit is the most
   6.   This Additional Coverage, Collapse, does not
                                                                      we will pay for the total of all loss or damage
        apply to personal property that has not
                                                                      arising out of all occurrences of "specified
        abruptly fallen down or caved in, even if the
                                                                      causes of loss" (other than fire or lightning)
        personal property shows evidence of cracking,
                                                                      and Flood which take place in a 12-month pe-
        bulging, sagging, bending, leaning, settling,
                                                                      riod (starting with the beginning of the present
        shrinkage or expansion.
                                                                      annual policy period). With respect to a parti-
   7.   This Additional Coverage, Collapse, will not in-              cular occurrence of loss which results in "fun-
        crease the Limits of Insurance provided in this               gus", wet or dry rot or bacteria, we will not pay
        Coverage Part.                                                more than a total of $15,000 even if the "fun-
   8.   The term Covered Cause of Loss includes the                   gus", wet or dry rot or bacteria continue to
        Additional Coverage, Collapse, as described                   be present or active, or recur, in a later policy
        and limited in D.1. through D.7.                              period.




Page 8 of 10                       Copyright, Insurance Services Office, Inc., 2011                    CP 10 30 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 56 of 77


   4.   The coverage provided under this Limited Cov-        F. Additional Coverage Extensions
        erage does not increase the applicable Limit of          1.   Property In Transit
        Insurance on any Covered Property. If a parti-
        cular occurrence results in loss or damage by                 This Extension applies only to your personal
        "fungus", wet or dry rot or bacteria, and other               property to which this form applies.
        loss or damage, we will not pay more, for the                 a.   You may extend the insurance provided
        total of all loss or damage, than the applicable                   by this Coverage Part to apply to your per-
        Limit of Insurance on the affected Covered                         sonal property (other than property in the
        Property.                                                          care, custody or control of your salesper-
        If there is covered loss or damage to Covered                      sons) in transit more than 100 feet from the
        Property, not caused by "fungus", wet or dry                       described premises. Property must be in
        rot or bacteria, loss payment will not be limited                  or on a motor vehicle you own, lease or
        by the terms of this Limited Coverage, except                      operate while between points in the cover-
        to the extent that "fungus", wet or dry rot or                     age territory.
        bacteria cause an increase in the loss. Any                   b. Loss or damage must be caused by or re-
        such increase in the loss will be subject to the                 sult from one of the following causes of
        terms of this Limited Coverage.                                  loss:
   5.   The terms of this Limited Coverage do not in-                      (1) Fire, lightning, explosion, windstorm
        crease or reduce the coverage provided under                           or hail, riot or civil commotion, or
        Paragraph F.2. (Water Damage, Other Liquids,                           vandalism.
        Powder Or Molten Material Damage) of this
                                                                           (2) Vehicle collision, upset or overturn.
        Causes Of Loss form or under the Additional
                                                                               Collision means accidental contact of
        Coverage, Collapse.
                                                                               your vehicle with another vehicle or
   6.   The following, 6.a. or 6.b., applies only if Busi-                     object. It does not mean your vehicle's
        ness Income and/ or Extra Expense Coverage                             contact with the roadbed.
        applies to the described premises and only if
                                                                           (3) Theft of an entire bale, case or pack-
        the "suspension" of "operations" satisfies all
                                                                               age by forced entry into a securely
        terms and conditions of the applicable Busi-
                                                                               locked body or compartment of the
        ness Income and/ or Extra Expense Coverage
                                                                               vehicle. There must be visible marks of
        Form:
                                                                               the forced entry.
        a.   If the loss which resulted in "fungus", wet
                                                                      c.   The most we will pay for loss or damage
             or dry rot or bacteria does not in itself
                                                                           under this Extension is $5,000.
             necessitate a "suspension" of "operations",
             but such "suspension" is necessary due to                This Coverage Extension is additional insur-
             loss or damage to property caused by                     ance. The Additional Condition, Coinsurance,
             "fungus", wet or dry rot or bacteria, then               does not apply to this Extension.
             our payment under Business Income                   2.   Water Damage, Other Liquids, Powder Or
             and/ or Extra Expense is limited to the                  Molten Material Damage
             amount of loss and/ or expense sustained
                                                                      If loss or damage caused by or resulting from
             in a period of not more than 30 days. The
                                                                      covered water or other liquid, powder or mol-
             days need not be consecutive.
                                                                      ten material damage loss occurs, we will also
        b. If a covered "suspension" of "operations"                  pay the cost to tear out and replace any part of
           was caused by loss or damage other than                    the building or structure to repair damage to
           "fungus", wet or dry rot or bacteria but re-               the system or appliance from which the water
           mediation of "fungus", wet or dry rot or                   or other substance escapes. This Coverage
           bacteria prolongs the "period of restora-                  Extension does not increase the Limit of
           tion", we will pay for loss and/ or expense                Insurance.
           sustained during the delay (regardless of
                                                                 3.   Glass
           when such a delay occurs during the "pe-
           riod of restoration"), but such coverage is                a.   We will pay for expenses incurred to put
           limited to 30 days. The days need not be                        up temporary plates or board up openings
           consecutive.                                                    if repair or replacement of damaged glass
                                                                           is delayed.




CP 10 30 10 12                     Copyright, Insurance Services Office, Inc., 2011                       Page 9 of 10
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 57 of 77


        b. We will pay for expenses incurred to re-                    c.   Water damage means:
           move or replace obstructions when repair-                        (1) Accidental discharge or leakage of
           ing or replacing glass that is part of a                             water or steam as the direct result of
           building. This does not include removing                             the breaking apart or cracking of a
           or replacing window displays.                                        plumbing, heating, air conditioning or
        This Coverage Extension F.3. does not in-                               other system or appliance (other than
        crease the Limit of Insurance.                                          a sump system including its related
G. Definitions                                                                  equipment and parts), that is located
                                                                                on the described premises and con-
   1.   "Fungus" means any type or form of fungus, in-                          tains water or steam; and
        cluding mold or mildew, and any mycotoxins,
        spores, scents or by-products produced or re-                       (2) Accidental discharge or leakage of
        leased by fungi.                                                        water or waterborne material as the
                                                                                direct result of the breaking apart or
   2.   "Specified causes of loss" means the following:                         cracking of a water or sewer pipe that
        fire; lightning; explosion; windstorm or hail;                          is located off the described premises
        smoke; aircraft or vehicles; riot or civil commo-                       and is part of a municipal potable
        tion; vandalism; leakage from fire-extinguish-                          water supply system or municipal san-
        ing equipment; sinkhole collapse; volcanic                              itary sewer system, if the breakage or
        action; falling objects; weight of snow, ice or                         cracking is caused by wear and tear.
        sleet; water damage.
                                                                            But water damage does not include loss or
        a.   Sinkhole collapse means the sudden sink-                       damage otherwise excluded under the
             ing or collapse of land into underground                       terms of the Water Exclusion. Therefore,
             empty spaces created by the action of                          for example, there is no coverage under
             water on limestone or dolomite. This cause                     this policy in the situation in which dis-
             of loss does not include:                                      charge or leakage of water results from the
             (1) The cost of filling sinkholes; or                          breaking apart or cracking of a pipe which
                                                                            was caused by or related to weather-
             (2) Sinking or collapse of land into man-
                                                                            induced flooding, even if wear and tear
                 made underground cavities.
                                                                            contributed to the breakage or cracking. As
        b. Falling objects does not include loss or                         another example, and also in accordance
           damage to:                                                       with the terms of the Water Exclusion,
             (1) Personal property in the open; or                          there is no coverage for loss or damage
                                                                            caused by or related to weather-induced
             (2) The interior of a building or structure,
                                                                            flooding which follows or is exacerbated
                 or property inside a building or struc-
                                                                            by pipe breakage or cracking attributable
                 ture, unless the roof or an outside wall
                                                                            to wear and tear.
                 of the building or structure is first dam-
                 aged by a falling object.                                  To the extent that accidental discharge or
                                                                            leakage of water falls within the criteria set
                                                                            forth in c.(1) or c.(2) of this definition of
                                                                            "specified causes of loss," such water is
                                                                            not subject to the provisions of the Water
                                                                            Exclusion which preclude coverage for
                                                                            surface water or water under the surface of
                                                                            the ground.




Page 10 of 10                       Copyright, Insurance Services Office, Inc., 2011                     CP 10 30 10 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 58 of 77


POLICY NUMBER: 773TA10064                                                                   COMMERCIAL PROPERTY
                                                                                                    CP 10 54 06 07

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          WINDSTORM OR HAIL EXCLUSION
This endorsement modifies insurance provided under the following:
     CAUSES OF LOSS - BASIC FORM
     CAUSES OF LOSS - BROAD FORM
     CAUSES OF LOSS - SPECIAL FORM
     STANDARD PROPERTY POLICY

                                                      SCHEDULE

                     Premises Number                                               Building Number
 1                                                           1




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


With respect to the location(s) indicated in the Sched-          B. The terms of the Windstorm Or Hail exclusion, or
ule, the following provisions apply.                                the inapplicability of this exclusion to a particular
A. The following is added to the Exclusions section                 loss, do not serve to create coverage for any loss
   and is therefore not a Covered Cause of Loss:                    that would otherwise be excluded under this
                                                                    policy.
      WINDSTORM OR HAIL
                                                                 C. Under Additonal Coverage - Collapse, in the
      We will not pay for loss or damage:                           Causes of Loss - Broad Form, Windstorm or Hail is
      1.   Caused directly or indirectly by Windstorm or            deleted from Paragraph 2.a.
           Hail, regardless of any other cause or event          D. In the Causes Of Loss - Special Form, Windstorm
           that contributes concurrently or in any se-              or Hail is deleted from the "specified causes of
           quence to the loss or damage; or                         loss".
      2.   Caused by rain, snow, sand or dust, whether           E. Under Additional Coverage Extensions - Prop-
           driven by wind or not, if that loss or damage            erty In Transit, in the Causes Of Loss - Special
           would not have occurred but for the Wind-                Form, Windstorm or Hail is deleted from Para-
           storm or Hail.                                           graph b.(1).
           But if Windstorm or Hail results in a cause of
           loss other than rain, snow, sand or dust, and
           that resulting cause of loss is a Covered Cause
           of Loss, we will pay for the loss or damage
           caused by such Covered Cause of Loss. For
           example, if the Windstorm or Hail damages a
           heating system and fire results, the loss or
           damage attributable to the fire is covered sub-
           ject to any other applicable policy provisions.




CP 10 54 06 07                      Copyright, Insurance Services Office, Inc., 2007                         Page 1 of 1
                                                    INSURED                                                cp1054b.fap
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 59 of 77


POLICY NUMBER: 773TA10064                                                                COMMERCIAL PROPERTY
                                                                                                 CP 12 11 09 17

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   BURGLARY AND ROBBERY PROTECTIVE
                             SAFEGUARDS
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART

                                                     SCHEDULE

               Premises                               Building                        Protective Safeguards
                  No.                                   No.                            Symbols Applicable

                  1                                         1                 BR-1




Describe any "BR-4":

Additional requirements, if any, for engagement of an automatic burglary alarm or other automatic system
listed in this Schedule (other than the requirements of Paragraph A.2.):


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. The following is added to the Commercial Property             3.   Actively engage an automatic burglary alarm
   Conditions:                                                        or other automatic system, or parts thereof, in
    Burglary And Robbery Protective Safeguards                        accordance with any other requirements, if
                                                                      any, indicated in the Schedule; and
    As a condition of this insurance, you are required
    to:                                                          4.   Notify us if you know of any suspension of or
                                                                      impairment in any protective safeguard listed
    1.   Maintain the protective safeguards listed in the             in the Schedule.
         Schedule, and over which you have control, in
         complete working order;                                      However, notification to us of the suspension
                                                                      of or impairment in an automatic burglary
    2.   Actively engage any automatic burglary alarm                 alarm or other automatic system listed in the
         or other automatic system listed in the Sched-               Schedule will not be necessary if you:
         ule and maintain it in the "on" position during
         all non-work hours and whenever the premises                 a.   Can restore full protection within 48 hours
         are unoccupied;                                                   of the suspension or impairment;




CP 12 11 09 17                     Copyright, Insurance Services Office, Inc., 2016                       Page 1 of 2
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 60 of 77


         b. Provide at least one watchperson or other               2.   "BR-2" Automatic Burglary Alarm, protecting
            means of surveillance at the premises dur-                   the entire building, that has a loud sounding
            ing all non-work hours and whenever the                      gong or siren on the outside of the building.
            premises are otherwise unoccupied; and                  3.   "BR-3" Security Service, with a recording sys-
         c.   Provide at least one watchperson or other                  tem or watch clock, making hourly rounds cov-
              means of surveillance during work hours if                 ering the entire building, when the premises
              the Schedule requires that the premises or                 are not in actual operation.
              part thereof be protected during work                 4.   "BR-4" The protective safeguard described in
              hours.                                                     the Schedule.
B. The following is added to the Exclusions section of
   the Causes Of Loss - Special Form:
    Burglary And Robbery Protective Safeguards
    We will not pay for loss or damage caused by or
    resulting from theft if, prior to the theft, you failed to
    comply with any condition set forth in Paragraph A.
C. The protective safeguards to which this endorse-
   ment applies are identified by the following
   symbols:
    1.   "BR-1" Automatic Burglary Alarm, protecting
         the entire building, that signals to:
         a.   An outside central station; or
         b. A police station.




Page 2 of 2                           Copyright, Insurance Services Office, Inc., 2016                 CP 12 11 09 17
     Case
Policy    1:20-cv-21525-UU
       Number: 773TA10064           Document 1-3 Entered on FLSD Docket 04/09/2020 Page 61 of 77
                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        PROPERTY EXTENSION ENDORSEMENT - SPECIAL FORM

                             This endorsement modifies insurance provided under the following:

                               BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                        CAUSES OF LOSS - SPECIAL FORM

Premium Charge: $ 200
                                                        SCHEDULE

          COVERAGES                                                             LIMIT OF INSURANCE
          Limited Equipment Breakdown                                          $ 25,000
          Computer Equipment                                                   $ 25,000

          Accounts Receivables                                                 $ 25,000

          Outdoor Signs                                                        $ 25,000
          Spoilage                                                             $ 25,000
          Valuable Papers                                                      $ 25,000
          Money And Securities                                                 $ 15,000
          Water Backup or Overflow of Sewers And Drains                        $ 5,000
          Employee Dishonesty                                                  $ 15,000

         With respect to this endorsement, the following Deductible provision applies:

         The deductible for Limited Equipment Breakdown is $500 per occurrence. The deductible per
         occurrence for all other coverages in the schedule of this endorsement is $500 per coverage
         subject to a maximum of $1,000 in any one occurrence for all other coverages other than Limited
         Equipment Breakdown. We will not pay for loss or damage in any one occurrence until the
         amount of loss or damage exceeds the Deductible. We will then pay the amount of loss or
         damage in excess of that Deductible, up to the applicable Limit of Insurance provided by this
         endorsement. No other deductible in this policy applies to the coverage provided by this
         endorsement.




         The following is added as an Additional Coverage to the CAUSES OF LOSS-SPECIAL FORM:

         Additional Coverage-Limited Equipment Breakdown

              The term Covered Cause of Loss includes the Additional Coverage Limited Equipment
              Breakdown as described and limited below.




SCU-113 (11/ 14)                                         Page 1 of 9
     Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 62 of 77
1.   We will pay for direct physical damage to Covered Property that is the direct result of an "accident"
     The "accident" must occur on the premises described in the Declarations not withstanding any
     other provision in the policy.

2.   The following coverages also apply to the direct result of an "accident." These coverages do not
     provide additional amounts of insurance.

     a.   Expediting Expenses

          With respect to your damaged Covered Property, we will pay the reasonable extra cost to:

          (1) Make temporary repairs; and

          (2) Expedite permanent repairs or permanent replacement.

     b. Hazardous Substances

          We will pay for the additional cost to repair or replace Covered Property because of
          contamination by a "hazardous substance." This includes the additional expenses to clean up
          or dispose of such property.

          As used in this coverage, additional costs means those beyond what would have been
          payable under this Limited Equipment Breakdown Coverage had no "hazardous substance"
          been involved.

3.   Exclusions

     All exclusions in the CAUSES OF LOSS-SPECIAL FORM apply except as modified below and to
     the extent that coverage is specifically provided by this Additional Coverage-Limited Equipment
     Breakdown.

     a.   The exclusions are modified as follows:

          As respects this Additional Coverage only, the last paragraph of Exclusion B.2.d. is replaced
          by:
          But if an excluded cause of loss that is listed in 2.d.(1) through (7) results in an "accident," we
          will pay for the loss, damage or expense caused by that "accident."

     b. We will not pay under this Additional Coverage for loss, damage or expense caused by or
        resulting from:

          (1) Any defect, programming error, programming limitation, computer virus, malicious code,
              loss of "data," loss of access, loss of use, loss of functionality or other condition within or
              involving "data" or "media" of any kind. But if an "accident" results, we will pay for the
              resulting loss, damage or expense;

          (2) Any of the following tests:

              A hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel, or an
              electrical insulation breakdown test of any type of electrical equipment;

          (3) Change in temperature, humidity or pressure, whether or not resulting from an "accident";
              or

          (4) Contamination by a refrigerant resulting from an "accident."

     c.   We will not pay under this Additional Coverage for any loss or damage to animals, land (in-
          cluding land on which the property is located) or lawns.

     d. With respect to Business Income and Extra Expense coverages, we will also not pay for:




SCU-113 (11/ 14)                                            Page 2 of 9
         Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 63 of 77
          (1) Loss caused by your failure to use due diligence and dispatch and all reasonable means to
              resume business; or

          (2) Any increase in loss resulting from an agreement between you and your customer or
              supplier.

The following conditions are in addition to Section E. Loss Conditions in the BUILDING AND
PERSONAL PROPERTY COVERAGE FORM and the Common Policy Conditions.

          a.   Suspension

          Whenever "covered equipment" is found to be in, or exposed to, a dangerous condition, any of
          our representatives may immediately suspend the insurance against loss from an "accident" to
          that "covered equipment." This can be done by mailing or delivering a written notice of
          suspension to:

          (1) Your last known address; or

          (2) The address where the "covered equipment" is located.

          Once suspended in this way, your insurance can be reinstated only by an endorsement for that
          "covered equipment." If we suspend your insurance, you will get a pro rata refund of premium for
          that "covered equipment" for the period of suspension. But the suspension will be effective even if
          we have not yet made or offered a refund.

          b. Jurisdictional Inspections

               If any property that is "covered equipment" under this Additional Coverage requires
               inspection to comply with state or municipal boiler and pressure vessel regulations, we agree
               to perform such inspection on your behalf. We do not warrant that conditions are safe or
               healthful.

          The most we will pay for loss, damage or expense under this Additional Coverage arising from
          any "one accident" is as shown on the schedule limit. Coverage provided under this Additional
          Coverage does not provide an additional amount of insurance.

          If there is other coverage endorsed to this policy for the same loss, damage or expense, this
          Additional Coverage will pay only for the amount of covered loss, damage or expense in excess
          of the amount provided by the other coverage.

The following extensions are added to the BUILDING AND PERSONAL PROPERTY COVERAGE FORM,
Section A. Coverage, paragraph 5. Coverage Extensions:

    1.    Accounts Receivable

          You may extend the insurance that applies to Your Business Personal Property to:

          a.   All amounts due from your customers that you are unable to collect;

          b. Interest charges on any loan required to offset amounts you are unable to collect pending our
             payment of these amounts;

          c.   Collection expenses in excess of your normal collection expenses that are made necessary
               by the loss or damage; and

          d. Other reasonable expenses that you incur to re-establish your Records of Accounts
             Receivable;

          that result from loss or damage to your Records of Accounts Receivable.

          The most we will pay under this Extension is as shown on the schedule limit at each described
          premises.




  SCU-113 (11/ 14)                                            Page 3 of 9
     Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 64 of 77
2.   Computer Equipment

     a.   You may extend the insurance that applies to Your Business Personal Property to apply to:

          (1) Computer equipment and related component parts that are:

              (a) Your property; or

              (b) The property of others that is in your care, custody or control;

          (2) Your instructional material and prepackaged software programs purchased for use with your
              computer system; or

          (3) Your blank electronic or magnetic media.

     b. The following CAUSES OF LOSS-SPECIAL FORM Exclusions do not apply to this
        Extension:

          (1) Exclusion 1.e. Utility Services;

          (2) Exclusion 2.a. (Artificially generated electric current);

          (3) Exclusion 2.d.(6) (Mechanical breakdown); or

          (4) Exclusion 2.d.(7) (Dampness or dryness of atmosphere, changes in or extremes of temperature
              and marring or scratching).

     c.   The most we will pay for loss or damage under this Extension is as shown on the schedule limit at each
          described premises.

          If there is other coverage endorsed to this policy for the same loss, damage or expense, this Additional
          Coverage will pay only for the amount of covered loss, damage or expense in excess of the amount
          provided by the other coverage.

3.   Money And Securities-Inside The Premises And Outside The Premises

     You may extend the insurance that applies to Your Business Personal Property to the loss of "money" and
     "securities" resulting from "theft," disappearance or destruction.

     The most we will pay under this Extension is as shown on the schedule limit in any one policy year,
     regardless of the number of occurrences of loss or the number of premises.

4.   Outdoor Signs

     The second paragraph of Section C. Limits Of Insurance of the BUILDING AND PERSONAL PROPERTY
     COVERAGE FORM is replaced by:

     The most we will pay for loss or damage to outdoor signs, whether or not the sign is attached to a building, is
     as shown on the schedule limit per sign in any one occurrence.

5.   Spoilage Coverage

     You may extend the insurance that applies to Your Business Personal Property for Covered Causes of Loss
     shown in the Declarations, but only with respect to coverage provided by this
     endorsement.

     a.   Paragraph 1. Covered Property of Section A. Coverage is replaced by the following:

          Covered Property

          Covered Property means "perishable stock" at the premises described in the Declarations owned by you
          or by others that is in your care, custody or control.




SCU-113 (11/ 14)                                              Page 4 of 9
       Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 65 of 77
  b. The following is added to paragraph 2. Property Not Covered of Section A. Coverage:

        Covered Property does not include property located:

        (1) On buildings;

        (2) In the open; or

        (3) In vehicles.

  c.    Paragraphs A.5. Coverage Extensions are deleted in their entirety.

  d. Paragraph B. Exclusions and Limitations is replaced by:

        (1) Only the following Exclusions contained in paragraph B.1. of the CAUSES OF LOSS
            FORM-SPECIAL FORM apply to Spoilage Coverage:

             (a) Exclusion b. Earth Movement;

             (b) Exclusion c. Government Action;

             (c) Exclusion d. Nuclear Hazard;

             (d) Exclusion f. War and Military Action; or

             (e) Exclusion g. Water;

        (2) The following Exclusions are added:

             We will not pay for loss or damage caused directly or indirectly by any of the following. Such
             loss or damage is excluded regardless of any other cause or event that contributes
             concurrently or in any sequence to the loss:

             (a) The disconnection of any refrigerating, cooling, or humidity control system from its source
                 of power.

             (b) The deactivation of electrical power caused by the manipulation of any switch or
                 other device used to control the flow of electrical power or current.

             (c) The inability of an Electrical Utility Company or other power source to provide sufficient
                 power due to:

                   (i) Lack of fuel; or

                   (ii) Governmental order.

             (d) The inability of a power source at the described premises to provide sufficient power due
                 to lack of generating capacity to meet demand.

             (e) Breaking of any glass that is a permanent part of any refrigerating, cooling or humidity
                 control unit.

        e.   Paragraph G. Optional Coverages is deleted in its entirety.

        f.   Paragraph A. Covered Causes of Loss of CAUSES OF LOSS-SPECIAL FORM is replaced
             by:

             A. Covered Causes of Loss
                When Special is shown in the Declarations, Covered Causes of Loss means:

                   1.   Breakdown or Contamination by:




SCU-113 (11/ 14)                                             Page 5 of 9
     Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 66 of 77

               a.   Change in temperature or humidity resulting from mechanical breakdown or failure of
                    refrigerating, cooling or humidity control apparatus or equipment, but only while such
                    equipment or apparatus is at the premises described in the Declarations; and

               b. Contamination by the refrigerant.

          2.   Power Outage, meaning a change in temperature or humidity resulting from complete or
               partial interruption of electrical power, either on or off the premises described in the
               Declarations, due to conditions beyond your control.

     The most we will pay for any one occurrence is as shown on the schedule limit per described
     premises.

     If there is other coverage endorsed to this policy for the same loss or damage, this Additional
     Coverage will pay only for the amount of covered loss or damage in excess of the amount provided
     by the other coverage.

6.   Valuable Papers And Records (Other Than Electronic Data)

     Paragraph (4) of 5.c. Valuable Papers and Records (Other Than Electronic Data) of the
     BUILDING AND PERSONAL PROPERTY COVERAGE FORM, Coverage Extension of Sec-
     tion A. Coverage is replaced by the following:

     (4) Copy the records. The costs of blank material and labor are subject to the applicable
         Limit of Insurance on Your Business Personal Property and therefore coverage on such costs is
         not additional insurance.

     Under this extension, the most we will pay to replace or restore the lost information is as shown on
     the schedule limit at each described premises, unless a higher limit is shown in the Declarations.
     Such amount is additional insurance. We will also pay for the cost of blank ma-terial for reproducing
     the records (whether or not duplicates exist), and (when there is a du-plicate) for the cost of labor to
     transcribe; or

     7.   Water Backup Or Overflow Of Sewers And Drains

          a.   We will pay for direct physical loss or damage to Covered Property caused by or resulting
               from water that backs up or overflows or is otherwise discharged from a sewer, drain, sump
               or sump pump.

               The most we will pay for this extension is as shown on the schedule limit at each described
               premises.

          b. Under the CAUSES OF LOSS-SPECIAL FORM, subsection B. Exclusions, para-
             graph g.(3) (Water that backs up or overflows from a sewer, drain or sump) is deleted for
             the purposes of this extension only.

     8.   Employee Dishonesty

          a.   We will pay for direct loss of or damage to Business Personal Property and "money" and
               "securities" resulting from dishonest acts committed by any of your employees acting alone
               or in collusion with other persons (except you or your partner) with the manifest intent to:

               (1) Cause you to sustain loss or damage; and also

               (2) Obtain financial benefit (other than salaries, commissions, fees, bonuses, promotions,
                   awards, profit sharing, pensions or other employee benefits earned in the normal
                   course of employment) for:

                    (a) Any employee; or




SCU-113 (11/ 14)                                            Page 6 of 9
    Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 67 of 77
                   (b) Any other person or organization.

           b. We will not pay for loss or damage:

                   (1) Resulting from any dishonest or criminal act that you or any of your partners
                       or "members" commit whether acting alone or in collusion with other
                       persons.

                   (2) Resulting from any dishonest act committed by any of your employees
                       (except as pro-vided in paragraph a.), "managers" or directors:

                       (a) Whether acting alone or in collusion with other persons; or

                       (b) While performing services for you or otherwise.

                   (3) The only proof of which as to its existence or amount is:

                       (a) An inventory computation; or

                       (b) A profit and loss computation.

           c.      The most we will pay for loss or damage in any one occurrence under this
                   extension is as shown on the schedule limit at each described premises.

           d. All loss or damage:

                   (1) Caused by one or more persons; or

                   (2) Involving a single act or series of acts;
                       is considered one occurrence.

           e.      This extension of coverage is canceled as to any employee immediately upon
                   discovery by:

                   (1) You; or

                   (2) Any of your partners, "members," "managers," officers or directors not in
                       collusion with the employee;

                   of any dishonest act committed by that employee before or after being hired by
                   you.

           f.      We will pay only for covered loss or damage sustained during the policy period
                   and discovered by you during the policy period shown in the Declarations.

           g. With respect to this Employee Dishonesty extension of coverage, employee
              means:

                   (1) Any natural person:

                       (a) While in your service or for thirty (30) days after termination of service;

                       (b) Who you compensate directly by salary, wages or commissions; and

                       (c) Who you have the right to direct and control while performing services for
                           you;

                   (2) Any natural person who is furnished temporarily to you:

                       (a) To substitute for a permanent employee as defined in paragraph (1)
                           above, who is on leave; or

                       (b) To meet seasonal or short-term workload conditions;

                   (3) Any natural person who is leased to you under a written agreement between
                       you and a labor leasing firm, to perform duties related to the conduct of your
                       business, but does not mean a temporary employee as defined in paragraph
                       (2) above;
SCU-113 (11/ 14)                                                   Page 7 of 9
    Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 68 of 77

        (4) Any natural person who is a former employee, director, partner, member, manager, rep
            resentative or trustee retained as a consultant while performing services for you; or

        (5) Any natural person who is a guest student or intern pursuing studies or duties, excluding,
            however, any such person while having care and custody of property outside any building you
            occupy in conducting your business.

        But employee does not mean:

        (1) Any agent, broker, factor, commission merchant, consignee, independent contractor or
            representative of the same general character; or

        (2) Any "manager," director or trustee except while performing acts coming within the usual duties
            of an employee.

   h. Under the CAUSES OF LOSS-SPECIAL FORM, subsection B. Exclusions, paragraph 2.h. is
      deleted in its entirety for the purposes of this extension only.

For the purpose of this endorsement only, the following definitions are added to the G. DEFINITIONS
section of the CAUSES OF LOSS-SPECIAL FORM and the H. DEFINITIONS section of the BUILDING
AND PERSONAL PROPERTY COVERAGE FORM:

   1.   "Accident" means a fortuitous event that causes direct physical damage to "covered equipment."
        The event must be one of the following:

        a.   Mechanical breakdown, including rupture or bursting caused by centrifugal force;

        b. Artificially generated electrical current, including electric arcing, that disturbs electrical
           de-vices, appliances or wires;

        c.   Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by
             you, or operated under your control;

        d. Loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or
           resulting from any condition or event inside such equipment; or

        e.   Loss or damage to hot water boilers or other water heating equipment caused by or resulting
             from any condition or event inside such boilers or equipment.

   2.   "Covered Equipment"

        a.   "Covered equipment" means Covered Property:

             (1) That generates, transmits or utilizes energy, including electronic communications and
                 data processing equipment; or

             (2) Which, during normal usage, operates under vacuum or pressure, other than the weight of
                 its contents.

        b. None of the following is "covered equipment":

             (1) Structure, foundation, cabinet, compartment or air supported structure or building;

             (2) Insulating or refractory material;

             (3) Sewer piping, underground vessels or piping, or piping forming a part of a sprinkler
                 system;

             (4) Water piping other than boiler feedwater piping, boiler condensate return piping or water
                 piping forming a part of a refrigerating or air conditioning system;

             (5) "Vehicle" or any equipment mounted on a "vehicle";




SCU-113 (11/ 14)                                             Page 8 of 9
    Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 69 of 77

                   (6) Satellite, spacecraft or any equipment mounted on a satellite or spacecraft;

                   (7) Dragline, excavation or construction equipment;

                   (8) Equipment manufactured by you for sale; or

                   (9) Electronic data processing equipment, unless used to control or operate "covered
                       equipment." Electronic Data Processing Equipment includes programmable electronic equipment that is
                       used to store, retrieve and process data; and associated peripheral equipment.

       3.   "Data" means information or instructions stored in digital code capable of being processed by machinery.

       4.   "Hazardous substance" means any substance that is hazardous to health or has been declared to be hazardous
            to health by a governmental agency.

       5.   "Manager" means a person serving in a directorial capacity for a limited liability company.

       6.   "Member" means an owner of a limited liability company represented by its membership interest, who also may
            serve as a "manager."

       7.   "Media" means material on which "data" is recorded, such as magnetic tapes, hard disks, optical disks or floppy
            disks.

       8.   "Money" means:

            a.     Currency, coins and bank notes in current use and having a face value; and

            b. Traveler's checks, registered checks and money orders held for sale to the public.

       9.   "One accident" means: If an initial "accident" causes other "accidents," all will be considered "one accident." All
            "accidents" that are the result of the same event will be considered "one accident."

       10. "Perishable Stock" means personal property:

            a.     Maintained under temperature-controlled conditions for its preservation; and

            b. Susceptible to loss or damage if changes in or extremes of temperature result.

       11. "Securities" means negotiable and nonnegotiable instruments or contracts representing either "money" or other
           property and includes:

            a.     Tokens, tickets revenue and other stamps (whether represented by actual stamps or unused value in a
                   meter) in current use; and

            b. Evidences of debt issued in connection with credit or charge cards, which cards are not is-sued by you;
               but does not include "money."

       12. "Theft" means the unlawful taking of "money" and "securities" to the deprivation of the insured.

       13. "Vehicle" means, as respects this Additional Coverage only, any machine or apparatus that is used for
           transportation or moves under its own power. "Vehicle" includes, but is not limited to, car, truck, bus, trailer, train,
           aircraft, watercraft, forklift, bulldozer, tractor or harvester.


       However, any property that is stationary, permanently installed at a covered location and that receives electrical
       power from an external power source will not be considered a "vehicle."




                                                                     AUTHORIZED REPRESENTATIVE              DATE 07/03/2019




SCU-113 (11/ 14)                                             Page 9 of 9
 Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 70 of 77




                                        This certificate prepared by:

                  SCU - A Division of CRC Insurance Services Inc.
                                             Clearwater, Florida




The Assured is requested to read this certificate                  This certificate cannot be cancelled flat.
and if it is incorrect, advise immediately for                     Earned premium must be paid for the
alteration.                                                        time the insurance has been in force.

                                                                                             USU1 (04/09)
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 71 of 77


                                                                                            COMMERCIAL PROPERTY
                                                                                                    CP 01 25 02 12

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         FLORIDA CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART

A. When this endorsement is attached to Standard                   When loss or damage to exterior paint or water-
   Property Policy CP 00 99, the term Coverage Part                proofing material is excluded, we will not include
   in this endorsement is replaced by the term Policy.             the value of paint or waterproofing material to
B. The following provision applies when a Coinsur-                 determine:
   ance percentage is shown in the Declarations:                        a.   The amount of the Windstorm or Hail De-
    Florida law states as follows:                                           ductible; or
    Coinsurance contract: The rate charged in this pol-                 b. The value of Covered Property when ap-
    icy is based upon the use of the coinsurance                           plying the Coinsurance Condition.
    clause attached to this policy, with the consent of        D. The Loss Payment Condition dealing with the
    the Insured.                                                  number of days within which we must pay for cov-
C. The following is added:                                        ered loss or damage is replaced by the following:
    If windstorm is a Covered Cause of Loss and loss               Provided you have complied with all the terms of
    or damage to Covered Property is caused by or re-              this Coverage Part, we will pay for covered loss or
    sults from windstorm, the following exclusion ap-              damage upon the earliest of the following:
    plies in:                                                                (1) Within 20 days after we receive the
    1.   Broward County;                                                         sworn proof of loss and reach written
                                                                                 agreement with you;
    2.   Dade County;
                                                                             (2) Within 30 days after we receive the
    3.   Martin County;                                                          sworn proof of loss and:
    4.   Monroe County;                                                          (a) There is an entry of a final judg-
    5.   Palm Beach County; and                                                      ment; or
    6.   All the areas east of the west bank of the Intra-                       (b) There is a filing of an appraisal
         coastal Waterway in the counties of:                                        award with us; or
         a.   Indian River; and                                              (3) Within 90 days of receiving notice of
                                                                                 an initial, reopened or supplemental
         b. St. Lucie.
                                                                                 claim, unless we deny the claim during
    Windstorm Exterior Paint And Waterproofing                                   that time or factors beyond our control
    Exclusion                                                                    reasonably prevent such payment. If a
    We will not pay for loss or damage caused by                                 portion of the claim is denied, then the
    windstorm to:                                                                90-day time period for payment of
                                                                                 claim relates to the portion of the claim
    1.   Paint; or
                                                                                 that is not denied.
    2.   Waterproofing material;
                                                                                 Paragraph (3) applies only to the
    applied to the exterior of buildings unless the build-                       following:
    ing to which such loss or damage occurs also sus-
                                                                                 (a) A claim under a policy covering
    tains other loss or damage by windstorm in the
                                                                                     residential property;
    course of the same storm event. But such cover-
    age applies only if windstorm is a Covered Cause                             (b) A claim for building or contents
    of Loss.                                                                         coverage if the insured structure is
                                                                                     10,000 square feet or less and the
                                                                                     policy covers only locations in
                                                                                     Florida; or




CP 01 25 02 12                       Copyright, Insurance Services Office, Inc., 2011                        Page 1 of 3
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 72 of 77


                 (c) A claim for contents coverage              Catastrophic Ground Cover Collapse
                     under a tenant's policy if the             We will pay for direct physical loss or damage to
                     rented premises are 10,000                 Covered Property caused by or resulting from
                     square feet or less and the policy         catastrophic ground cover collapse, meaning geo-
                     covers only locations in Florida.          logical activity that results in all of the following:
E. Sinkhole Collapse Coverage Removed                           1.   The abrupt collapse of the ground cover;
    Sinkhole Collapse coverage is removed, as indi-             2.   A depression in the ground cover clearly
    cated in Paragraphs E.1. through E.4.; and cover-                visible to the naked eye;
    age for Catastrophic Ground Cover Collapse is
    added instead as set forth in Paragraph F.                  3.   "Structural damage" to the building, including
                                                                     the foundation; and
    1.   In the Causes Of Loss - Basic Form and in the
         Standard Property Policy, Sinkhole Collapse is         4.   The insured structure being condemned and
         deleted from the Covered Causes of Loss and                 ordered to be vacated by the governmental
         sinkhole collapse is no longer an exception to              agency authorized by law to issue such an
         the Earth Movement Exclusion.                               order for that structure.
    2.   In the Causes Of Loss - Broad Form, Sinkhole           However, damage consisting merely of the settling
         Collapse is deleted from the Covered Causes            or cracking of a foundation, structure or building
         of Loss and from the Additional Coverage -             does not constitute loss or damage resulting from
         Collapse; and sinkhole collapse is no longer an        a catastrophic ground cover collapse.
         exception to the Earth Movement Exclusion.             The Earth Movement Exclusion and the Collapse
    3.   In the Causes Of Loss - Special Form, Sinkhole         Exclusion do not apply to coverage for Cata-
         Collapse is deleted from the "specified causes         strophic Ground Cover Collapse.
         of loss" and is no longer an exception to the          Coverage for Catastrophic Ground Cover Collapse
         Earth Movement Exclusion.                              does not increase the applicable Limit of Insur-
    4.   In the Mortgageholders Errors And Omissions            ance. Regardless of whether loss or damage attrib-
         Coverage Form, Sinkhole Collapse is deleted            utable to catastrophic ground cover collapse also
         from the Covered Causes of Loss under Cov-             qualifies as Sinkhole Loss or Earthquake (if either
         erage B and from the "specified causes of              or both of those causes of loss are covered under
         loss", and is no longer an exception to the            this Coverage Part), only one Limit of Insurance will
         Earth Movement Exclusion.                              apply to such loss or damage.
    Further, this Coverage Part does not insure against     G. The following applies to the Additional Coverage -
    Sinkhole Loss as defined in Florida law unless             Civil Authority under the Business Income (And
    an endorsement for Sinkhole Loss is made part of           Extra Expense) Coverage Form, Business Income
    this policy. However, if Sinkhole Loss causes Cata-        (Without Extra Expense) Coverage Form and Extra
    strophic Ground Cover Collapse, coverage is pro-           Expense Coverage Form:
    vided for the resulting Catastrophic Ground Cover           1.   The Additional Coverage - Civil Authority in-
    Collapse even if an endorsement for Sinkhole Loss                cludes a requirement that the described prem-
    is not made part of this policy.                                 ises are not more than one mile from the
F. The following is added to this Coverage Part as a                 damaged property. With respect to described
   Covered Cause of Loss. In the Causes Of Loss -                    premises located in Florida, such one-mile
   Special Form and Mortgageholders Errors And                       radius does not apply.
   Omissions Coverage Form, the following is also               2.   The Additional Coverage - Civil Authority is
   added as a "specified cause of loss". However, as a               limited to a coverage period of up to four
   "specified cause of loss", the following does not ap-             weeks. With respect to described premises
   ply to the Additional Coverage - Collapse.                        located in Florida, such four-week period is re-
                                                                     placed by a three-week period.
                                                                3.   Civil Authority coverage is subject to all other
                                                                     provisions of that Additional Coverage.




Page 2 of 3                       Copyright, Insurance Services Office, Inc., 2011                   CP 01 25 02 12
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 73 of 77


H. The following provisions are added to the Duties In            2.   Foundation displacement or deflection in ex-
   The Event Of Loss Or Damage Loss Condition:                         cess of acceptable variances as defined in
              (1) A claim, supplemental claim or re-                   ACI 318-95 or the Florida Building Code, which
                  opened claim for loss or damage                      results in settlement related damage to the pri-
                  caused by hurricane or other wind-                   mary structural members or primary structural
                  storm is barred unless notice of claim               systems that prevents those members or sys-
                  is given to us in accordance with the                tems from supporting the loads and forces
                  terms of this policy within three years              they were designed to support to the extent
                  after the hurricane first made landfall              that stresses in those primary structural mem-
                  or a windstorm other than hurricane                  bers or primary structural systems exceed one
                  caused the covered damage. (Sup-                     and one-third the nominal strength allowed
                  plemental claim or reopened claim                    under the Florida Building Code for new build-
                  means an additional claim for recovery               ings of similar structure, purpose, or location;
                  from us for losses from the same hurri-         3.   Damage that results in listing, leaning, or
                  cane or other windstorm which we                     buckling of the exterior load bearing walls or
                  have previously adjusted pursuant to                 other vertical primary structural members to
                  the initial claim.)                                  such an extent that a plumb line passing
                  This provision concerning time for                   through the center of gravity does not fall in-
                  submission of claim, supplemental                    side the middle one-third of the base as de-
                  claim or reopened claim does not af-                 fined within the Florida Building Code;
                  fect any limitation for legal action            4.   Damage that results in the building, or any
                  against us as provided in this policy                portion of the building containing primary
                  under the Legal Action Against Us                    structural members or primary structural sys-
                  Condition, including any amendment                   tems, being significantly likely to imminently
                  to that condition.                                   collapse because of the movement or instabil-
              (2) Any inspection or survey by us, or on                ity of the ground within the influence zone of
                  our behalf, of property that is the sub-             the supporting ground within the sheer plane
                  ject of a claim, will be conducted with              necessary for the purpose of supporting such
                  at least 48 hours' notice to you. The                building as defined within the Florida Building
                  48-hour notice may be waived by you.                 Code; or
I.   The following definition of structural damage is             5.   Damage occurring on or after October 15,
     added with respect to the coverage provided                       2005, that qualifies as substantial structural
     under this endorsement:                                           damage as defined in the Florida Building
                                                                       Code.
     "Structural damage" means a covered building, re-
     gardless of the date of its construction, has experi-
     enced the following.
     1.   Interior floor displacement or deflection in ex-
          cess of acceptable variances as defined in
          ACI 117-90 or the Florida Building Code, which
          results in settlement related damage to the in-
          terior such that the interior building struc-
          ture or members become unfit for service or
          represent a safety hazard as defined within the
          Florida Building Code;




CP 01 25 02 12                      Copyright, Insurance Services Office, Inc., 2011                      Page 3 of 3
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 74 of 77



                                                                                                     IL 0 1 7 5 0 7 0 2

                 THIS ENDORSEM ENT CHA NGES THE POLICY. PLEA SE REA D IT CA REFULLY.

                              FLORIDA CHA NGES - LEGA L A CTION A GA INST US




This endorsem ent m odif ies insurance prov ided under t he f ollow ing:

    BOILER A ND M A CHINERY COV ERA GE PA RT
    CA PITA L A SSETS PROGRA M (OUTPUT POLICY) COV ERA GE PA RT
    COM M ERCIA L INLA ND M A RINE COV ERA GE PA RT
    COM M ERCIA L PROPERTY COV ERA GE PA RT
    FA RM COV ERA GE PA RT


The f ollow ing replaces t he second paragraph of t he Legal A ct ion A gainst Us condit ion:
LEGA L A CTION A GA INST US
Legal act ion against us inv olv ing direct phy sical loss or dam age t o propert y m ust be brought w it hin 5 y ears
f rom t he dat e t he loss occurs.




 IL 0 1 7 5 0 7 0 2                     Copy right , ISO Propert ies, Inc., 2 0 0 1                      Page 1 of 1
                                                  INSURED
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 75 of 77



                                                                                                    IL 02 55 03 16

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFUL LY.

                  FLORIDA CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY


A. Paragraph 2. of the Cancellation Common Policy                    (2) Solely on the basis of a single property
   Condition is replaced by the following:                               insurance claim which is the result of
   2. Cancellation For Policies In Effect 90 Days                        water     damage,     unless    we    can
      Or Less                                                            demonstrate that you have failed to take
                                                                         action reasonably requested by us to
      a. If this policy has been in effect for 90 days                   prevent a future similar occurrence of
         or less, we may cancel this policy by                           damage to the insured property.
         mailing or delivering to the first Named
         Insured written notice of cancellation,           B. Paragraph 5. of the Cancellation Common Policy
         accompanied by the specific reasons for              Condition is replaced by the following:
         cancellation, at least:                              5. If this policy is cancelled, we will send the first
        (1) 10 days before the effective date of                 Named Insured any premium refund due. If we
              cancellation     if   we    cancel    for          cancel, the refund will be pro rata. If the first
              nonpayment of premium; or                          Named Insured cancels, the refund may be
                                                                 less than pro rata. If the return premium is not
        (2) 20 days before the effective date of                 refunded with the notice of cancellation or
              cancellation if we cancel for any other            when this policy is returned to us, we will mail
              reason,    except we may cancel                    the refund within 15 working days after the
              immediately if there has been:                     date cancellation takes effect, unless this is an
             (a) A     material     misstatement     or          audit policy.
                 misrepresentation; or                            If this is an audit policy, then, subject to your
             (b) A failure to comply with underwriting            full cooperation with us or our agent in securing
                 requirements established by the                  the necessary data for audit, we will return any
                 insurer.                                         premium refund due within 90 days of the date
      b. We may not cancel:                                       cancellation takes effect. If our audit is not
                                                                  completed within this time limitation, then we
         (1) On the basis of property insurance                   shall accept your own audit, and any premium
             claims that are the result of an act of              refund due shall be mailed within 10 working
             God, unless we can demonstrate, by                   days of receipt of your audit.
             claims frequency or otherwise, that you
                                                                  The cancellation will be effective even if we
             have failed to take action reasonably
                                                                  have not made or offered a refund.
             necessary as requested by us to
             prevent recurrence of damage to the
             insured property; or




IL 02 55 03 16                       © Insurance Services Office, Inc., 2015                           Page 1 of 3
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 76 of 77



C. The following is added to the Cancellation                       (2) 45 days before the effec tive date of
   Common Policy Condition:                                             cancellation if:
   7. Cancellation For Policies In Effect For More                     (a) Cancellation is for one or more of the
      Than 90 Days                                                         reasons stated in Paragraphs 7.a.(2)
      a. If this policy has been in effect for more                        through 7.a.(7) above, and this policy
         than 90 days, we may cancel this policy                           does not cover a residential structure
         only for one or more of the following                             or its contents; or
         reasons:                                                      (b) Cancellation is based on the reason
        (1) Nonpayment of premium;                                         stated in Paragraph 7.a.(8) above;
        (2) The policy was obtained by a material                   (3) 120 days before the effective date of
            misstatement;                                               cancellation if:
        (3) In the event of failure to comply, within                  (a) Cancellation is for one or more of the
            90 days after the effective date of                            reasons stated in Paragraphs 7.a.(2)
            coverage,         with         underwriting                    through 7.a.(7) above; and
            requirements established by us before                      (b) This policy covers a residential
            the effective date of coverage;                                structure or its contents.
        (4) There has been a substantial change in                c. If this policy has been in effect for more
            the risk covered by the policy;                          than 90 days and covers a residential
        (5) The cancellation is for all insureds under               structure or its contents, we may not cancel
            such policies for a given class of                       this policy based on credit information
            insureds;                                                available in public records.
        (6) On the basis of property insurance             D. The following is added:
            claims that are the result of an act of           Nonrenewal
            God, if we can demonstrate, by claims             1. If we decide not to renew this policy, we will
            frequency or otherwise, that you have                mail or deliver to the first Named Insured
            failed to take action reasonably                     written notice of nonrenewal, accompanied by
            necessary as requested by us to                      the specific reason for nonrenewal, at least:
            prevent recurrence of damage to the
            insured property;                                    a. 45 days prior to the expiration of the policy
                                                                     if this policy does not cover a residential
        (7) On the basis of a single property                        structure or its contents, or if nonrenewal is
            insurance claim which is the result of                   for the reason stated in Paragraph D.5.; or
            water damage, if we can demonstrate
            that you have failed to take action                  b. 120 days prior to the expiration of the policy
            reasonably requested by us to prevent a                  if this policy covers a residential structure or
            future similar occurrence of damage to                   its contents.
            the insured property; or                          2. Any notice of nonrenewal will be mailed or
        (8) The cancellation of some or all of our               delivered to the first Named Insured at the last
            policies is necessary to protect the best            mailing address known to us. If notice is
            interests of the public or policyholders             mailed, proof of mailing will be sufficient proof
            and such cancellation is approved by                 of notice.
            the Florida      Office     of Insurance          3. We may not refuse to renew this policy:
            Regulation .                                          a. On the basis of property insurance claims
      b. If we cancel this policy for any of these                   that are the result of an act of God, unless
         reasons, we will mail or deliver to the first               we can demonstrate, by claims frequency
         Named      Insured     written    notice   of               or otherwise, that you have failed to take
         cancellation, accompanied by the specific                   action reasonably necessary as requested
         reasons for cancellation, at least:                         by us to prevent recurrence of damage to
        (1) 10 days before the effective date of                     the insured property;
            cancellation if cancellation is for
            nonpayment of premium;




Page 2 of 3                          © Insurance Services Office, Inc., 2015                        IL 02 55 03 16
Case 1:20-cv-21525-UU Document 1-3 Entered on FLSD Docket 04/09/2020 Page 77 of 77



      b. On the basis of filing of claims for sinkhole             b. We may cancel or nonrenew the policy prior
         loss. However, we may refuse to renew this                   to restoration of the structure or its contents
         policy if:                                                   for any of the following reasons:
        (1) The total of such property insurance                     (1) Nonpayment of premium;
             claim payments for this policy equals or                 (2) Material misstatement or fraud related to
             exceeds the policy limits in effect on the                   the claim;
             date of loss for property damage to the
             covered building; or                                     (3) We      determine      that  you    have
                                                                          unreaso nably caused a delay in the
        (2) You have failed to repair the structure in                    repair of the structure; or
             accordance with        the    engineering
             recommendations upon which any loss                      (4) We have paid the policy limits.
             payment or policy proceeds were based;                    If we cancel or nonrenew for nonpayment of
             or                                                        premium, we will give you 10 days' notice. If
      c. Solely on the basis of a single property                      we cancel or nonrenew for a reason listed
         insurance claim which is the result of water                  in Paragraph b.(2), b.(3) or b.(4), we will
         damage, unless we can demonstrate that                        give you 45 days' notice.
         you have failed to take action reasonably              2. With respect to a policy covering a residential
         requested by us to prevent a future similar               structure or its contents, any cancellation or
         occurrence of damage to the insured                       nonrenewal that would otherwise take effect
         property.                                                 during the duration of a hurricane will not take
   4. Notwithstanding the provisions of Paragraph                  effect until the end of the duration of such
       D.3., we may refuse to renew this policy if this            hurricane, unless a replacement policy has
       policy includes Sinkhole Loss coverage. If we               been obtained and is in effect for a claim
       nonrenew this policy for purposes of removing               occurring during the duration of the hurricane.
       Sinkhole Loss coverage, pursuant to section                 We may collect premium for the period of time
       627.706 , Florida Statutes, we will offer you a             for which the policy period is extended.
       policy that includes catastrophic ground cover           3. With respect to Paragraph E.2., a hurricane is
       collapse coverage.                                          a storm system that has been declared to be a
   5. Notwithstanding the provisions of Paragraph                  hurricane by the National Hurricane Center of
       D.3., we may refuse to renew this policy if                 the National Weather Service (hereafter
       nonrenewal of some or all of our policies is                referred to as NHC). The hurricane occurrence
       necessary to protect the best interests of the              begins at the time a hurricane watch or
       public or policyholders and such nonrenewal is              hurricane warning is issued for any part of
       approved by the Florida Office of Insurance                 Florida by the NHC and ends 72 hours after
       Regulation.                                                 the termination of the last hurricane watch or
                                                                   hurricane warning issued for any part of Florida
E. Limitations On Cancellation And Nonrenewal                      by the NHC.
   In The Event Of Hurricane Or Wind Loss –
   Reside ntial Property
   1. The following provisions apply to a policy
      covering a residential structure or its contents,
      if such property has sustained damage as a
      result of a hurricane or windstorm that is the
      subject of a declaration of emergency by the
      Governor and filing of an order by the
      Commissioner of Insurance Regulation:
      a. Except as provided in Paragraph E.1.b. , we
          may not cancel or nonrenew the policy until
          at least 90 days after repairs to the
          residential structure or its contents have
          been substantially completed so that it is
          restored to the extent that it is insurable by
          another insurer writing policies in Florida. If
          we elect to not renew the policy, we will
          provide at least 100 days' notice that we
          intend to nonrenew 90 days after the
          substantial completion of repairs.




IL 02 55 03 16                         © Insurance Services Office, Inc., 2015                          Page 3 of 3
